         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 1 of 105




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
10/24/2020   Metro     Atlanta            17330       84.89%       95.35%       98.71%       98.92%
             Capital
10/24/2020   Metro     Baltimore          10410       84.21%       89.82%       93.51%       95.63%
             Capital
10/24/2020   Metro     Capital            14952       92.98%       97.24%       98.20%       98.44%
             Capital   Greater S
10/24/2020   Metro     Carolina           11936       92.25%       97.52%       98.93%       99.07%
             Capital
10/24/2020   Metro     Greensboro         15759       83.60%       89.68%       96.57%       96.77%
             Capital   Mid-
10/24/2020   Metro     Carolinas          11164       90.56%       96.01%       97.65%       97.81%
             Capital   Norther
10/24/2020   Metro     Virginia           11774       91.55%       95.32%       96.81%       96.98%
             Capital
10/24/2020   Metro     Richmond            9994       92.46%       97.16%       98.67%       98.74%

10/24/2020 Eastern     Appalachian         1932       58.85%       62.47%       63.41%       63.82%
                       Central
                       Pennsylvani
10/24/2020 Eastern     a                  28344       78.46%       90.50%       98.91%       99.36%

10/24/2020 Eastern     Kentuckiana          734       37.60%       49.86%       52.86%       53.95%
                       Norther
10/24/2020 Eastern     Ohio               35407       91.84%       98.73%       99.44%       99.47%

10/24/2020 Eastern     Ohio Valley        25323       95.08%       98.68%       99.36%       99.40%

                       Philadelphia
10/24/2020 Eastern     Metropo            18136       91.55%       95.09%       98.90%       99.13%

10/24/2020 Eastern     South Jersey       21337       95.54%       97.48%       98.22%       98.70%

10/24/2020 Eastern     Tennessee           3207       88.74%       96.41%       98.66%       98.66%

                       Western
10/24/2020 Eastern     New York           10331       96.20%       98.29%       99.27%       99.27%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 2 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
                     Western
                     Pennsylvani
10/24/2020 Eastern   a                 34029       98.08%       99.17%       99.72%       99.73%
           Great     Central
10/24/2020 Lakes     Illinois          17965       89.89%       94.03%       96.85%       98.99%
           Great
10/24/2020 Lakes     Chicago           11581       90.71%       91.97%       92.56%       95.81%
           Great
10/24/2020 Lakes     Detroit            5811       74.05%       92.63%       97.37%       98.14%
           Great
10/24/2020 Lakes     Gateway            9036       93.46%       97.08%       98.05%       98.15%
           Great     Greater
10/24/2020 Lakes     Indiana             946       72.41%       91.75%       98.63%       98.63%
           Great     Greater
10/24/2020 Lakes     Michigan           6128       91.66%       96.88%       97.99%       98.01%
           Great
10/24/2020 Lakes     Lakeland           1882       81.72%       93.73%       95.64%       95.91%

10/24/2020 Northeast Albany             9972       95.19%       98.44%       99.22%       99.27%

10/24/2020 Northeast Caribbean          9668       99.63%       99.89%       99.92%       99.92%

                     Connecticut
10/24/2020 Northeast Valley            12229       95.55%       97.74%       98.63%       98.80%
                     Greater
10/24/2020 Northeast Boston            40938       96.03%       98.45%       99.02%       99.04%

10/24/2020 Northeast Long Island       14887       96.61%       98.34%       98.81%       98.86%

10/24/2020 Northeast New York           7336       91.15%       95.16%       99.17%       99.43%
                     Northern
                     New
10/24/2020 Northeast England            1472       76.56%       94.16%       99.18%       99.18%

                     Northern
10/24/2020 Northeast New Jersey        30566       96.50%       97.68%       98.05%       98.11%

10/24/2020 Northeast Triboro            5767       83.09%       85.76%       86.58%       86.68%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 3 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District       Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Northeast Westchester         8540       92.76%       95.94%       97.31%       97.45%

10/24/2020 Pacific   Bay-Valley         58733       98.43%       99.12%       99.29%       99.31%
10/24/2020 Pacific   Honolulu           26641       97.22%       98.96%       99.17%       99.25%

10/24/2020 Pacific   Los Angeles        55429       98.59%       99.16%       99.38%       99.38%

10/24/2020 Pacific   Sacramento         58967       96.75%       99.28%       99.35%       99.37%

10/24/2020 Pacific   San Diego          90880       98.85%       99.49%       99.66%       99.66%
                     San
10/24/2020 Pacific   Francisco          36288       98.32%       99.17%       99.45%       99.47%

10/24/2020 Pacific  Santa Ana           45991       99.02%       99.61%       99.75%       99.76%
                    Sierra
10/24/2020 Pacific  Coastal             32415       98.49%       99.35%       99.58%       99.59%
10/24/2020 Southern Alabama               620       65.65%       92.26%       96.61%       96.61%
10/24/2020 Southern Arkansas              761       91.46%       96.32%       98.55%       98.55%
10/24/2020 Southern Dallas               3105       94.59%       97.81%       98.58%       98.65%

10/24/2020 Southern Ft. Worth            1887       90.04%       94.70%       96.08%       96.13%

10/24/2020 Southern Gulf Atlantic       18639       90.81%       96.31%       98.68%       98.78%
10/24/2020 Southern Houston              2696       84.64%       89.50%       91.58%       91.73%

10/24/2020 Southern Louisiana             561       77.18%       90.73%       98.04%       98.04%

10/24/2020 Southern Mississippi           469       85.50%       95.10%       98.51%       98.51%

10/24/2020 Southern Oklahoma              385       75.32%       91.69%       97.40%       97.40%

10/24/2020 Southern Rio Grande           3433       91.09%       95.22%       98.11%       98.11%
                    South
10/24/2020 Southern Florida              9778       92.91%       96.32%       98.65%       98.66%
10/24/2020 Southern Suncoast            47876       96.63%       98.55%       99.25%       99.26%
10/24/2020 Western Alaska                4101       79.59%       88.03%       89.32%       89.61%
10/24/2020 Western Arizona             121164       97.56%       99.35%       99.48%       99.53%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 4 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
                     Central
10/24/2020 Western   Plains             7267       96.72%       98.53%       99.04%       99.04%

                     Colorado/W
10/24/2020 Western   yoming            20592       69.94%       89.58%       91.89%       91.97%
10/24/2020 Western   Dakotas           10696       96.23%       99.09%       99.70%       99.70%
10/24/2020 Western   Hawkeye           13338       95.25%       98.03%       98.49%       98.53%
                     Mid-
10/24/2020 Western   Americas           8549       93.81%       97.58%       99.33%       99.49%
                     Nevada
10/24/2020 Western   Sierra            24281       97.86%       99.44%       99.67%       99.70%

10/24/2020 Western   Northland          6158       97.30%       99.40%       99.71%       99.71%
10/24/2020 Western   Portland          98843       92.49%       99.09%       99.37%       99.40%
                     Salt Lake
10/24/2020 Western   City              39857       98.78%       99.54%       99.75%       99.81%
10/24/2020 Western   Seattle           97897       97.75%       99.07%       99.36%       99.42%
           Capital
10/26/2020 Metro     Atlanta           18003       89.44%       94.66%       97.46%       98.51%
           Capital
10/26/2020 Metro     Baltimore         18530       91.27%       95.61%       97.91%       99.00%
           Capital
10/26/2020 Metro     Capital           14799       93.21%       97.13%       98.89%       99.24%
           Capital   Greater S
10/26/2020 Metro     Carolina          12565       87.10%       93.55%       96.93%       98.30%
           Capital
10/26/2020 Metro     Greensboro        17826       82.71%       94.01%       96.31%       97.02%
           Capital   Mid-
10/26/2020 Metro     Carolinas         11440       86.12%       93.56%       95.01%       95.58%
           Capital   Norther
10/26/2020 Metro     Virginia          19824       93.50%       97.23%       97.78%       98.12%
           Capital
10/26/2020 Metro     Richmond          15749       91.18%       96.08%       97.58%       98.21%

10/26/2020 Eastern   Appalachian        3069       74.88%       81.30%       82.31%       82.67%
                     Central
                     Pennsylvani
10/26/2020 Eastern   a                 53224       78.76%       92.10%       99.30%       99.49%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 5 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Eastern   Kentuckiana          914       64.55%       71.99%       74.40%       76.59%
                     Norther
10/26/2020 Eastern   Ohio               45561       92.64%       97.97%       98.62%       98.86%

10/26/2020 Eastern   Ohio Valley        30988       94.80%       98.56%       99.12%       99.41%

                     Philadelphia
10/26/2020 Eastern   Metropo            48369       93.03%       95.80%       97.39%       97.78%

10/26/2020 Eastern   South Jersey       17533       90.87%       94.47%       95.73%       96.37%

10/26/2020 Eastern   Tennessee           8691       92.82%       97.25%       98.60%       98.92%

                     Western
10/26/2020 Eastern   New York           15455       96.60%       98.65%       99.06%       99.18%
                     Western
                     Pennsylvani
10/26/2020 Eastern   a                  41674       97.26%       98.87%       99.33%       99.43%
           Great     Central
10/26/2020 Lakes     Illinois           28936       94.36%       97.62%       98.44%       98.77%
           Great
10/26/2020 Lakes     Chicago            20127       87.63%       93.06%       94.26%       94.81%
           Great
10/26/2020 Lakes     Detroit            12486       73.60%       93.01%       96.82%       98.06%
           Great
10/26/2020 Lakes     Gateway            14959       93.17%       95.74%       96.97%       97.25%
           Great     Greater
10/26/2020 Lakes     Indiana             3007       79.71%       93.85%       96.71%       98.74%
           Great     Greater
10/26/2020 Lakes     Michigan           14148       87.29%       96.85%       98.32%       98.54%
           Great
10/26/2020 Lakes     Lakeland            3359       87.44%       93.24%       95.86%       98.21%

10/26/2020 Northeast Albany             22560       96.32%       98.70%       99.26%       99.43%

10/26/2020 Northeast Caribbean           4885       98.67%       99.65%       99.77%       99.82%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 6 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District      Ballot      Ballot       Ballot       Ballot       Ballot

                     Connecticut
10/26/2020 Northeast Valley            30947       94.79%       96.83%       97.34%       97.72%
                     Greater
10/26/2020 Northeast Boston            74158       96.96%       98.66%       98.96%       99.17%

10/26/2020 Northeast Long Island       19994       96.02%       97.68%       98.02%       98.24%

10/26/2020 Northeast New York          50924       96.48%       98.33%       98.91%       99.05%
                     Northern
                     New
10/26/2020 Northeast England            2476       84.41%       92.89%       96.81%       99.23%

                     Northern
10/26/2020 Northeast New Jersey        30033       96.76%       98.05%       98.32%       98.46%

10/26/2020 Northeast Triboro           14115       89.13%       91.12%       91.85%       92.04%

10/26/2020 Northeast Westchester       14707       94.53%       97.42%       97.89%       98.09%

10/26/2020 Pacific   Bay-Valley        49829       96.85%       98.04%       98.28%       98.39%
10/26/2020 Pacific   Honolulu          23767       94.72%       97.46%       97.84%       97.88%

10/26/2020 Pacific   Los Angeles       42125       96.39%       97.45%       97.98%       98.22%

10/26/2020 Pacific   Sacramento        46644       97.07%       97.92%       98.09%       98.14%

10/26/2020 Pacific   San Diego         75557       98.07%       99.29%       99.57%       99.64%
                     San
10/26/2020 Pacific   Francisco         36399       97.83%       98.83%       99.05%       99.13%

10/26/2020 Pacific  Santa Ana          35113       97.65%       99.01%       99.36%       99.46%
                    Sierra
10/26/2020 Pacific  Coastal            34947       97.96%       98.64%       98.87%       98.99%
10/26/2020 Southern Alabama             1302       74.19%       92.63%       97.24%       98.16%
10/26/2020 Southern Arkansas            1292       91.95%       97.21%       98.45%       99.61%
10/26/2020 Southern Dallas              3465       91.98%       97.00%       98.44%       98.67%

10/26/2020 Southern Ft. Worth           2262       88.68%       92.00%       93.10%       93.28%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 7 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Southern Gulf Atlantic       17639       85.83%       94.26%       96.49%       97.27%
10/26/2020 Southern Houston             10597       90.23%       95.71%       96.81%       97.29%

10/26/2020 Southern Louisiana            1217       74.03%       88.17%       94.91%       97.29%

10/26/2020 Southern Mississippi           679       73.93%       86.89%       95.29%       98.09%

10/26/2020 Southern Oklahoma              761       77.92%       91.59%       95.80%       98.29%

10/26/2020 Southern Rio Grande           4307       87.74%       94.27%       96.49%       98.58%
                    South
10/26/2020 Southern Florida              7051       90.40%       96.21%       98.03%       98.67%
10/26/2020 Southern Suncoast            45685       94.38%       96.93%       97.78%       98.24%
10/26/2020 Western Alaska                4347       82.54%       89.90%       92.48%       92.71%
10/26/2020 Western Arizona              95040       97.90%       99.10%       99.47%       99.62%
                    Central
10/26/2020 Western Plains                9837       90.81%       93.16%       94.40%       94.67%

                     Colorado/W
10/26/2020 Western   yoming             31814       61.45%       78.91%       84.32%       86.41%
10/26/2020 Western   Dakotas            10329       94.98%       97.88%       98.65%       98.96%
10/26/2020 Western   Hawkeye            28064       97.57%       98.63%       99.05%       99.14%
                     Mid-
10/26/2020 Western   Americas           10582       86.68%       97.51%       98.67%       99.08%
                     Nevada
10/26/2020 Western   Sierra             19329       87.15%       89.31%       89.80%       89.98%

10/26/2020 Western   Northland           5418       92.23%       97.29%       98.27%       99.04%
10/26/2020 Western   Portland           83842       97.24%       98.49%       99.04%       99.23%
                     Salt Lake
10/26/2020 Western   City               36892       97.83%       99.15%       99.42%       99.76%
10/26/2020 Western   Seattle            80238       96.26%       98.18%       98.69%       98.88%
           Capital
10/27/2020 Metro     Atlanta            10338       39.69%       97.78%       98.72%       99.20%
           Capital
10/27/2020 Metro     Baltimore           6905       85.04%       96.41%       97.81%       99.06%
           Capital
10/27/2020 Metro     Capital            15659       88.95%       98.72%       99.00%       99.36%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 8 of 105




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
10/27/2020   Metro     Carolina           12357       79.98%       97.97%       98.80%       99.26%
             Capital
10/27/2020   Metro     Greensboro         15837       75.50%       93.79%       95.70%       98.33%
             Capital   Mid-
10/27/2020   Metro     Carolinas          13455       70.49%       95.04%       95.89%       96.16%
             Capital   Norther
10/27/2020   Metro     Virginia            2476       60.74%       89.58%       91.48%       92.53%
             Capital
10/27/2020   Metro     Richmond            7021       82.57%       97.31%       98.09%       98.59%

10/27/2020 Eastern     Appalachian         1007       49.45%       81.43%       86.89%       89.77%
                       Central
                       Pennsylvani
10/27/2020 Eastern     a                  15334       56.16%       95.72%       97.88%       99.20%

10/27/2020 Eastern     Kentuckiana          367       55.59%       82.56%       86.65%       87.74%
                       Norther
10/27/2020 Eastern     Ohio               34973       91.43%       98.95%       99.30%       99.35%

10/27/2020 Eastern     Ohio Valley        29215       94.81%       98.14%       99.61%       99.68%

                       Philadelphia
10/27/2020 Eastern     Metropo            29499       96.06%       98.66%       99.18%       99.65%

10/27/2020 Eastern     South Jersey       29791       96.71%       99.12%       99.24%       99.35%

10/27/2020 Eastern     Tennessee           6287       91.97%       98.66%       99.20%       99.55%

                       Western
10/27/2020 Eastern     New York           17058       98.19%       99.51%       99.60%       99.63%
                       Western
                       Pennsylvani
10/27/2020 Eastern     a                  43583       97.25%       99.58%       99.67%       99.89%
           Great       Central
10/27/2020 Lakes       Illinois           18767       85.02%       93.71%       96.75%       99.23%
           Great
10/27/2020 Lakes       Chicago            15527       90.04%       92.99%       93.41%       93.59%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 9 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area    District      Ballot      Ballot       Ballot       Ballot       Ballot
             Great
10/27/2020   Lakes   Detroit            4987       48.63%       93.48%       97.33%       98.03%
             Great
10/27/2020   Lakes   Gateway            2595       80.00%       95.22%       96.69%       97.38%
             Great   Greater
10/27/2020   Lakes   Indiana             903       40.64%       91.03%       94.80%       98.34%
             Great   Greater
10/27/2020   Lakes   Michigan           3785       55.01%       96.46%       97.99%       98.65%
             Great
10/27/2020   Lakes   Lakeland            729       52.54%       79.97%       83.13%       85.46%

10/27/2020 Northeast Albany             3825       82.33%       97.80%       98.25%       98.51%

10/27/2020 Northeast Caribbean         10197       99.57%       99.87%       99.93%       99.97%

                     Connecticut
10/27/2020 Northeast Valley             2061       75.25%       94.03%       95.88%       96.51%
                     Greater
10/27/2020 Northeast Boston            24869       93.70%       99.28%       99.55%       99.63%

10/27/2020 Northeast Long Island       14681       97.16%       98.53%       98.67%       98.73%

10/27/2020 Northeast New York          25904       94.95%       98.89%       99.24%       99.34%
                     Northern
                     New
10/27/2020 Northeast England             525       54.29%       91.81%       95.05%       97.33%

                     Northern
10/27/2020 Northeast New Jersey        45980       97.51%       99.37%       99.42%       99.49%

10/27/2020 Northeast Triboro           14824       95.52%       96.51%       96.63%       96.64%

10/27/2020 Northeast Westchester        2090       70.43%       93.64%       94.26%       94.31%

10/27/2020 Pacific   Bay-Valley       102048       99.08%       99.60%       99.64%       99.64%
10/27/2020 Pacific   Honolulu          29231       96.43%       99.67%       99.79%       99.84%

10/27/2020 Pacific   Los Angeles       83714       99.22%       99.61%       99.67%       99.70%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 10 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District       Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Pacific   Sacramento         84978       97.93%       98.92%       98.94%       98.98%

10/27/2020 Pacific   San Diego         156000       99.13%       99.82%       99.90%       99.92%
                     San
10/27/2020 Pacific   Francisco          68135       99.33%       99.72%       99.77%       99.79%

10/27/2020 Pacific  Santa Ana           65499       99.14%       99.70%       99.75%       99.76%
                    Sierra
10/27/2020 Pacific  Coastal             54307       98.72%       99.43%       99.46%       99.49%
10/27/2020 Southern Alabama               529       50.85%       89.79%       95.46%       97.35%
10/27/2020 Southern Arkansas              259       66.02%       92.28%       94.98%       95.37%
10/27/2020 Southern Dallas               2032       85.19%       97.19%       98.38%       99.02%

10/27/2020 Southern Ft. Worth             716       73.74%       89.25%       91.20%       92.46%

10/27/2020 Southern Gulf Atlantic       16079       84.80%       97.85%       98.76%       99.14%
10/27/2020 Southern Houston              1637       74.95%       91.02%       92.06%       93.40%

10/27/2020 Southern Louisiana             462       63.42%       93.29%       95.45%       97.19%

10/27/2020 Southern Mississippi           644       83.85%       98.14%       98.45%       99.07%

10/27/2020 Southern Oklahoma              353       60.34%       87.82%       91.78%       98.30%

10/27/2020 Southern Rio Grande           3186       84.46%       96.52%       98.09%       98.84%
                    South
10/27/2020 Southern Florida             11021       94.50%       98.81%       99.12%       99.34%
10/27/2020 Southern Suncoast            62474       97.13%       99.20%       99.49%       99.63%
10/27/2020 Western Alaska                3543       81.23%       93.73%       94.98%       95.17%
10/27/2020 Western Arizona             166638       98.35%       99.74%       99.80%       99.86%
                    Central
10/27/2020 Western Plains                8075       95.62%       98.54%       98.72%       98.98%

                     Colorado/W
10/27/2020 Western   yoming             28372       77.12%       90.99%       93.32%       95.40%
10/27/2020 Western   Dakotas            11655       92.66%       99.26%       99.50%       99.71%
10/27/2020 Western   Hawkeye            20590       97.70%       99.04%       99.18%       99.25%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 11 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
                     Mid-
10/27/2020 Western   Americas           9768       95.01%       99.21%       99.57%       99.73%
                     Nevada
10/27/2020 Western   Sierra            30872       97.69%       99.47%       99.67%       99.71%

10/27/2020 Western   Northland          6702       95.48%       99.19%       99.42%       99.63%
10/27/2020 Western   Portland         102036       97.79%       99.68%       99.84%       99.91%
                     Salt Lake
10/27/2020 Western   City              61571       88.99%       99.69%       99.80%       99.92%
10/27/2020 Western   Seattle          136544       98.09%       99.65%       99.74%       99.77%
           Capital
10/28/2020 Metro     Atlanta           18123       94.97%       96.49%       98.98%       99.24%
           Capital
10/28/2020 Metro     Baltimore         16861       94.19%       94.80%       96.75%       99.42%
           Capital
10/28/2020 Metro     Capital           17375       96.44%       96.99%       99.03%       99.36%
           Capital   Greater S
10/28/2020 Metro     Carolina          13035       91.10%       92.42%       97.87%       98.32%
           Capital
10/28/2020 Metro     Greensboro        22926       90.91%       91.63%       96.46%       97.18%
           Capital   Mid-
10/28/2020 Metro     Carolinas         15515       90.07%       91.21%       97.11%       97.52%
           Capital   Norther
10/28/2020 Metro     Virginia          16389       97.03%       97.94%       98.82%       98.93%
           Capital
10/28/2020 Metro     Richmond          16093       96.90%       97.66%       99.03%       99.23%

10/28/2020 Eastern   Appalachian        1943       88.78%       89.29%       93.82%       93.88%
                     Central
                     Pennsylvani
10/28/2020 Eastern   a                 37818       83.25%       83.76%       98.90%       99.44%

10/28/2020 Eastern   Kentuckiana         492       59.96%       64.84%       83.74%       84.96%
                     Norther
10/28/2020 Eastern   Ohio              46265       97.63%       97.98%       99.31%       99.36%

10/28/2020 Eastern   Ohio Valley       27916       97.97%       98.34%       99.55%       99.79%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 12 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

                     Philadelphia
10/28/2020 Eastern   Metropo            48469       96.70%       97.04%       98.91%       99.37%

10/28/2020 Eastern   South Jersey       26590       97.45%       97.75%       98.29%       98.42%

10/28/2020 Eastern   Tennessee           5602       94.07%       96.25%       99.18%       99.41%

                     Western
10/28/2020 Eastern   New York           16349       98.53%       99.25%       99.68%       99.72%
                     Western
                     Pennsylvani
10/28/2020 Eastern   a                  41152       98.52%       98.95%       99.80%       99.90%
           Great     Central
10/28/2020 Lakes     Illinois           31271       96.12%       97.52%       99.09%       99.25%
           Great
10/28/2020 Lakes     Chicago            20432       95.89%       96.09%       97.18%       97.28%
           Great
10/28/2020 Lakes     Detroit             6999       78.91%       81.91%       95.46%       98.27%
           Great
10/28/2020 Lakes     Gateway            11603       95.67%       96.59%       98.47%       98.57%
           Great     Greater
10/28/2020 Lakes     Indiana             1554       86.16%       91.12%       96.98%       98.33%
           Great     Greater
10/28/2020 Lakes     Michigan            7955       95.50%       97.06%       99.01%       99.16%
           Great
10/28/2020 Lakes     Lakeland            2162       92.83%       94.54%       96.48%       96.76%

10/28/2020 Northeast Albany             22833       98.31%       98.62%       99.30%       99.44%

10/28/2020 Northeast Caribbean           7612       99.50%       99.57%       99.75%       99.79%

                     Connecticut
10/28/2020 Northeast Valley             13825       98.12%       98.37%       99.00%       99.09%
                     Greater
10/28/2020 Northeast Boston             66087       97.73%       98.26%       99.53%       99.62%

10/28/2020 Northeast Long Island        24043       99.00%       99.15%       99.45%       99.48%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 13 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District       Ballot      Ballot       Ballot       Ballot       Ballot

10/28/2020 Northeast New York           24947       97.35%       98.16%       99.04%       99.27%
                     Northern
                     New
10/28/2020 Northeast England              955       82.41%       87.64%       96.44%       96.96%

                     Northern
10/28/2020 Northeast New Jersey         43224       97.28%       97.39%       97.98%       98.05%

10/28/2020 Northeast Triboro            13781       88.14%       88.42%       88.62%       88.67%

10/28/2020 Northeast Westchester        17295       97.89%       98.14%       98.61%       98.65%

10/28/2020 Pacific   Bay-Valley         83495       99.19%       99.34%       99.48%       99.52%
10/28/2020 Pacific   Honolulu           39239       98.96%       99.23%       99.72%       99.80%

10/28/2020 Pacific   Los Angeles        67519       98.87%       99.14%       99.37%       99.40%

10/28/2020 Pacific   Sacramento         70092       99.33%       99.48%       99.62%       99.64%

10/28/2020 Pacific   San Diego         134609       99.32%       99.55%       99.81%       99.85%
                     San
10/28/2020 Pacific   Francisco          49667       98.90%       99.34%       99.58%       99.61%

10/28/2020 Pacific  Santa Ana           60225       99.66%       99.76%       99.87%       99.90%
                    Sierra
10/28/2020 Pacific  Coastal             47131       98.83%       99.05%       99.27%       99.30%
10/28/2020 Southern Alabama               626       71.09%       75.88%       93.93%       95.85%
10/28/2020 Southern Arkansas              864       94.68%       96.06%       98.61%       98.73%
10/28/2020 Southern Dallas               3017       93.87%       96.85%       99.04%       99.20%

10/28/2020 Southern Ft. Worth            1677       95.11%       96.12%       96.78%       96.84%

10/28/2020 Southern Gulf Atlantic       19732       93.99%       94.77%       99.08%       99.31%
10/28/2020 Southern Houston              7144       95.04%       96.01%       97.12%       97.19%

10/28/2020 Southern Louisiana             431       65.43%       74.94%       91.42%       96.98%

10/28/2020 Southern Mississippi           540       91.48%       93.70%       98.15%       99.07%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 14 of 105




                                  Measured    Processing   Processing   Processing   Processing
                                  Volume:     Score:       Score Plus   Score Plus   Score Plus
                                  Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date      Area       District     Ballot      Ballot       Ballot       Ballot       Ballot

10/28/2020 Southern Oklahoma            153       62.75%       79.08%       94.77%       98.69%

10/28/2020 Southern Rio Grande         3713       91.65%       94.32%       98.41%       98.90%
                    South
10/28/2020 Southern Florida            9166       94.97%       96.33%       98.65%       99.08%
10/28/2020 Southern Suncoast          51569       96.43%       97.09%       99.32%       99.45%
10/28/2020 Western Alaska              4966       93.76%       96.34%       98.79%       99.05%
10/28/2020 Western Arizona           159578       98.07%       98.36%       98.71%       98.78%
                    Central
10/28/2020 Western Plains              7607       96.49%       97.23%       98.00%       98.19%

                     Colorado/W
10/28/2020 Western   yoming           20094       78.75%       81.19%       88.13%       89.75%
10/28/2020 Western   Dakotas          10662       96.60%       97.77%       99.59%       99.75%
10/28/2020 Western   Hawkeye          19853       98.47%       98.83%       99.25%       99.29%
                     Mid-
10/28/2020 Western   Americas          9351       95.63%       97.22%       99.11%       99.38%
                     Nevada
10/28/2020 Western   Sierra           25585       98.03%       98.54%       99.30%       99.39%

10/28/2020 Western   Northland         5279       97.08%       97.90%       99.19%       99.79%
10/28/2020 Western   Portland         94205       98.12%       98.31%       99.79%       99.85%
                     Salt Lake
10/28/2020 Western   City             55213       98.09%       98.65%       99.79%       99.86%
10/28/2020 Western   Seattle         101355       98.25%       99.17%       99.71%       99.78%
           Capital
10/29/2020 Metro     Atlanta          15285       93.10%       94.59%       95.20%       96.52%
           Capital
10/29/2020 Metro     Baltimore        18038       95.63%       98.20%       98.72%       99.47%
           Capital
10/29/2020 Metro     Capital          13989       94.93%       98.10%       98.57%       99.12%
           Capital   Greater S
10/29/2020 Metro     Carolina         13098       77.48%       95.23%       96.29%       98.34%
           Capital
10/29/2020 Metro     Greensboro       18623       89.13%       95.27%       95.91%       97.44%
           Capital   Mid-
10/29/2020 Metro     Carolinas        14055       84.35%       95.30%       96.04%       97.60%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 15 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
           Capital   Norther
10/29/2020 Metro     Virginia           13428       95.12%       96.75%       97.16%       97.91%
           Capital
10/29/2020 Metro     Richmond           14006       93.69%       97.99%       98.58%       98.86%

10/29/2020 Eastern   Appalachian         1847       89.50%       93.99%       94.86%       96.05%
                     Central
                     Pennsylvani
10/29/2020 Eastern   a                  40285       69.17%       96.93%       97.19%       99.51%

10/29/2020 Eastern   Kentuckiana          679       83.51%       83.80%       87.78%       90.28%
                     Norther
10/29/2020 Eastern   Ohio               30000       86.10%       98.35%       98.45%       98.70%

10/29/2020 Eastern   Ohio Valley        25225       95.50%       98.06%       98.45%       98.81%

                     Philadelphia
10/29/2020 Eastern   Metropo            25621       90.92%       95.50%       96.22%       98.51%

10/29/2020 Eastern   South Jersey       21472       95.44%       97.15%       97.35%       98.21%

10/29/2020 Eastern   Tennessee           5066       96.43%       97.14%       98.07%       98.82%

                     Western
10/29/2020 Eastern   New York           14288       96.68%       97.93%       99.01%       99.16%
                     Western
                     Pennsylvani
10/29/2020 Eastern   a                  27806       97.25%       99.16%       99.33%       99.52%
           Great     Central
10/29/2020 Lakes     Illinois           28461       96.84%       97.77%       98.38%       99.03%
           Great
10/29/2020 Lakes     Chicago            21519       95.26%       96.57%       96.74%       96.92%
           Great
10/29/2020 Lakes     Detroit             8002       76.22%       91.74%       93.53%       98.36%
           Great
10/29/2020 Lakes     Gateway             7862       93.20%       95.94%       96.32%       96.88%
           Great     Greater
10/29/2020 Lakes     Indiana             1502       83.22%       87.95%       94.21%       98.87%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 16 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
           Great     Greater
10/29/2020 Lakes     Michigan           7118       89.18%       95.46%       96.73%       97.53%
           Great
10/29/2020 Lakes     Lakeland           2034       93.71%       95.62%       97.49%       98.23%

10/29/2020 Northeast Albany            15361       96.89%       99.18%       99.39%       99.51%

10/29/2020 Northeast Caribbean          5002       99.78%       99.78%       99.82%       99.92%

                     Connecticut
10/29/2020 Northeast Valley            10404       95.49%       97.98%       98.43%       98.78%
                     Greater
10/29/2020 Northeast Boston            30091       92.46%       97.90%       98.58%       98.84%

10/29/2020 Northeast Long Island       18103       96.99%       98.39%       98.87%       99.00%

10/29/2020 Northeast New York          30151       97.08%       98.68%       98.81%       99.24%
                     Northern
                     New
10/29/2020 Northeast England             969       80.70%       91.43%       94.01%       98.97%

                     Northern
10/29/2020 Northeast New Jersey        34716       97.54%       98.64%       98.72%       98.90%

10/29/2020 Northeast Triboro           12646       92.35%       94.03%       94.11%       94.25%

10/29/2020 Northeast Westchester       12784       95.92%       97.93%       98.25%       98.62%

10/29/2020 Pacific   Bay-Valley        65841       98.46%       98.74%       98.94%       99.09%
10/29/2020 Pacific   Honolulu          18742       91.47%       93.42%       94.90%       99.64%

10/29/2020 Pacific   Los Angeles       57621       98.35%       99.00%       99.08%       99.26%

10/29/2020 Pacific   Sacramento        56125       98.56%       98.84%       98.96%       99.03%

10/29/2020 Pacific   San Diego         94517       99.32%       99.44%       99.62%       99.73%
                     San
10/29/2020 Pacific   Francisco         40314       98.88%       99.05%       99.22%       99.39%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 17 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District       Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Pacific  Santa Ana           49423       98.58%       99.61%       99.78%       99.85%
                    Sierra
10/29/2020 Pacific  Coastal             41127       98.56%       99.04%       99.17%       99.28%
10/29/2020 Southern Alabama               862       88.98%       90.37%       92.92%       95.48%
10/29/2020 Southern Arkansas              991       97.68%       98.28%       98.89%       98.99%
10/29/2020 Southern Dallas               3395       95.32%       95.79%       97.73%       98.41%

10/29/2020 Southern Ft. Worth            1617       94.37%       95.05%       95.30%       96.23%

10/29/2020 Southern Gulf Atlantic       15181       95.80%       97.21%       98.35%       99.26%
10/29/2020 Southern Houston              8963       96.32%       96.89%       97.18%       97.67%

10/29/2020 Southern Louisiana             830       92.65%       93.37%       95.30%       97.71%

10/29/2020 Southern Mississippi           354       93.22%       94.07%       97.46%       98.59%

10/29/2020 Southern Oklahoma              370       80.27%       83.24%       88.11%       93.24%

10/29/2020 Southern Rio Grande           3221       94.16%       94.91%       96.06%       97.49%
                    South
10/29/2020 Southern Florida              6599       96.09%       96.74%       97.45%       98.67%
10/29/2020 Southern Suncoast            35656       97.94%       98.27%       98.72%       99.10%
10/29/2020 Western Alaska                3719       83.11%       84.57%       86.31%       95.81%
10/29/2020 Western Arizona              62928       98.43%       98.63%       99.00%       99.33%
                    Central
10/29/2020 Western Plains                7386       93.88%       96.07%       96.56%       97.44%

                     Colorado/W
10/29/2020 Western   yoming             15296       69.87%       74.66%       78.06%       86.23%
10/29/2020 Western   Dakotas             7944       97.53%       98.00%       98.74%       99.32%
10/29/2020 Western   Hawkeye            16522       97.65%       98.64%       98.83%       99.06%
                     Mid-
10/29/2020 Western   Americas            7152       95.05%       97.46%       97.94%       98.97%
                     Nevada
10/29/2020 Western   Sierra             24123       98.15%       99.16%       99.42%       99.59%

10/29/2020 Western   Northland           5184       84.10%       90.53%       90.88%       99.42%
10/29/2020 Western   Portland           45805       97.46%       98.55%       98.93%       99.05%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 18 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
                     Salt Lake
10/29/2020 Western   City               42679       97.61%       99.16%       99.40%       99.74%
10/29/2020 Western   Seattle            77290       98.11%       98.93%       99.26%       99.39%
           Capital
10/30/2020 Metro     Atlanta             8227       78.24%       93.25%       94.03%       94.51%
           Capital
10/30/2020 Metro     Baltimore          12515       90.83%       95.63%       97.15%       97.47%
           Capital
10/30/2020 Metro     Capital            12222       92.51%       97.55%       98.13%       98.24%
           Capital   Greater S
10/30/2020 Metro     Carolina            9107       82.10%       92.77%       95.81%       96.15%
           Capital
10/30/2020 Metro     Greensboro         12994       80.79%       90.66%       94.99%       95.27%
           Capital   Mid-
10/30/2020 Metro     Carolinas           9904       77.29%       91.65%       96.22%       96.55%
           Capital   Norther
10/30/2020 Metro     Virginia           13644       91.77%       95.92%       96.27%       96.41%
           Capital
10/30/2020 Metro     Richmond           12620       90.86%       97.73%       98.68%       98.84%

10/30/2020 Eastern   Appalachian         1484       89.82%       95.62%       96.02%       96.36%
                     Central
                     Pennsylvani
10/30/2020 Eastern   a                  21606       64.02%       93.53%       97.49%       97.82%

10/30/2020 Eastern   Kentuckiana          551       71.69%       86.57%       86.57%       87.66%
                     Norther
10/30/2020 Eastern   Ohio               27343       94.97%       98.01%       98.78%       98.85%

10/30/2020 Eastern   Ohio Valley        20700       93.73%       98.32%       99.00%       99.09%

                     Philadelphia
10/30/2020 Eastern   Metropo            15234       86.86%       95.16%       98.06%       98.30%

10/30/2020 Eastern   South Jersey       14784       92.51%       95.14%       96.81%       96.91%

10/30/2020 Eastern   Tennessee           4814       91.44%       98.21%       98.32%       98.71%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 19 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot

                     Western
10/30/2020 Eastern   New York          11415       97.07%       99.31%       99.35%       99.39%
                     Western
                     Pennsylvani
10/30/2020 Eastern   a                 20447       90.80%       98.70%       99.00%       99.11%
           Great     Central
10/30/2020 Lakes     Illinois          17610       88.46%       96.72%       97.02%       97.39%
           Great
10/30/2020 Lakes     Chicago           10802       91.46%       95.24%       95.41%       95.70%
           Great
10/30/2020 Lakes     Detroit            7069       77.04%       89.52%       96.42%       97.31%
           Great
10/30/2020 Lakes     Gateway            5810       89.97%       96.73%       96.95%       97.28%
           Great     Greater
10/30/2020 Lakes     Indiana             800       60.75%       92.75%       93.63%       96.25%
           Great     Greater
10/30/2020 Lakes     Michigan           4741       86.04%       95.74%       96.25%       96.63%
           Great
10/30/2020 Lakes     Lakeland           1424       86.66%       92.77%       94.66%       95.44%

10/30/2020 Northeast Albany            15628       95.97%       99.16%       99.44%       99.51%

10/30/2020 Northeast Caribbean          3525       98.70%       99.69%       99.69%       99.77%

                     Connecticut
10/30/2020 Northeast Valley             8032       91.27%       97.34%       97.73%       97.88%
                     Greater
10/30/2020 Northeast Boston            21981       93.54%       98.08%       98.30%       98.49%

10/30/2020 Northeast Long Island       13151       94.47%       97.92%       98.14%       98.17%

10/30/2020 Northeast New York          23959       93.84%       98.51%       98.94%       99.19%
                     Northern
                     New
10/30/2020 Northeast England             714       73.25%       90.90%       91.04%       93.42%

                     Northern
10/30/2020 Northeast New Jersey        24341       97.37%       98.87%       99.01%       99.04%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 20 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District       Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Northeast Triboro             9568       89.62%       93.10%       93.53%       93.57%

10/30/2020 Northeast Westchester        14396       95.44%       98.84%       99.10%       99.17%

10/30/2020 Pacific   Bay-Valley         49515       98.29%       99.12%       99.17%       99.22%
10/30/2020 Pacific   Honolulu            6248       92.32%       94.29%       95.73%       97.36%

10/30/2020 Pacific   Los Angeles        44721       98.69%       99.27%       99.28%       99.32%

10/30/2020 Pacific   Sacramento         40283       98.26%       99.34%       99.40%       99.43%

10/30/2020 Pacific   San Diego          70985       97.99%       99.69%       99.70%       99.75%
                     San
10/30/2020 Pacific   Francisco          31283       96.32%       99.11%       99.19%       99.21%

10/30/2020 Pacific  Santa Ana           40063       98.73%       99.65%       99.67%       99.68%
                    Sierra
10/30/2020 Pacific  Coastal             32883       97.97%       99.12%       99.13%       99.14%
10/30/2020 Southern Alabama               928       74.89%       92.35%       92.89%       93.43%
10/30/2020 Southern Arkansas              709       92.38%       96.47%       96.47%       96.76%
10/30/2020 Southern Dallas               3817       89.13%       97.41%       97.41%       97.51%

10/30/2020 Southern Ft. Worth            1345       80.00%       91.38%       92.79%       92.86%

10/30/2020 Southern Gulf Atlantic       11075       85.21%       94.33%       95.31%       95.80%
10/30/2020 Southern Houston              4221       86.61%       91.49%       91.64%       92.06%

10/30/2020 Southern Louisiana             718       83.98%       97.77%       97.77%       98.47%

10/30/2020 Southern Mississippi           375       72.80%       94.67%       94.93%       96.80%

10/30/2020 Southern Oklahoma              630       63.33%       95.24%       95.24%       98.25%

10/30/2020 Southern Rio Grande           2837       81.57%       94.57%       94.64%       95.52%
                    South
10/30/2020 Southern Florida              6012       88.41%       96.94%       96.97%       97.46%
10/30/2020 Southern Suncoast            26849       93.72%       97.99%       98.04%       98.20%
10/30/2020 Western Alaska                5000       90.88%       96.30%       97.56%       97.88%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 21 of 105




                                   Measured     Processing    Processing     Processing    Processing
                                   Volume:      Score:        Score Plus     Score Plus    Score Plus
                                   Inbound      Inbound       1: Inbound     2: Inbound    3: Inbound
Date       Area      District      Ballot       Ballot        Ballot         Ballot        Ballot
10/30/2020 Western   Arizona            28062        91.66%         98.31%        98.44%        98.67%
                     Central
10/30/2020 Western   Plains             4921        93.70%         96.65%        96.81%        96.93%

                     Colorado/W
10/30/2020 Western   yoming            12016        58.72%         70.28%        71.18%        75.57%
10/30/2020 Western   Dakotas            6005        94.27%         98.38%        98.43%        98.65%
10/30/2020 Western   Hawkeye           11943        95.08%         98.23%        98.58%        98.75%
                     Mid-
10/30/2020 Western   Americas           5464        90.59%         98.10%        98.24%        98.74%
                     Nevada
10/30/2020 Western   Sierra            17855        97.77%         99.40%        99.43%        99.53%

10/30/2020 Western   Northland          3214        93.06%         98.35%        98.57%        98.72%
10/30/2020 Western   Portland          23738        95.46%         98.74%        99.18%        99.28%
                     Salt Lake
10/30/2020 Western   City              50299        98.62%         99.64%        99.68%        99.80%
10/30/2020 Western   Seattle           65316        94.61%         98.70%        98.86%        99.08%
           Capital
10/31/2020 Metro     Atlanta            7699        57.16%         94.90%        98.27%        98.27%
           Capital
10/31/2020 Metro     Baltimore          7137        88.99%         94.13%        97.30%        98.25%
           Capital
10/31/2020 Metro     Capital            9745        91.68%         95.95%        98.29%        98.41%
           Capital   Greater S
10/31/2020 Metro     Carolina           5943        76.85%         92.19%        97.17%        97.91%
           Capital
10/31/2020 Metro     Greensboro        10897        77.91%         89.62%        94.59%        97.18%
           Capital   Mid-
10/31/2020 Metro     Carolinas          8747        75.76%         92.79%        95.91%        96.04%
           Capital   Norther
10/31/2020 Metro     Virginia          10258        76.55%         82.83%        92.68%        92.73%
           Capital
10/31/2020 Metro     Richmond           8610        84.68%         96.31%        98.08%        98.35%

10/31/2020 Eastern   Appalachian         941        82.25%         94.90%        95.54%        95.86%
                     Central
                     Pennsylvani
10/31/2020 Eastern   a                 15386        52.24%         90.67%        97.59%        98.95%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 22 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

10/31/2020 Eastern   Kentuckiana          522       66.28%       77.59%       83.72%       83.72%
                     Norther
10/31/2020 Eastern   Ohio               15725       92.41%       96.07%       98.89%       99.00%

10/31/2020 Eastern   Ohio Valley        17593       94.33%       97.57%       98.84%       99.35%

                     Philadelphia
10/31/2020 Eastern   Metropo             9942       77.25%       87.94%       96.57%       98.17%

10/31/2020 Eastern   South Jersey       11832       92.25%       94.90%       96.79%       96.98%

10/31/2020 Eastern   Tennessee           2173       84.12%       92.82%       95.86%       95.86%

                     Western
10/31/2020 Eastern   New York            8839       93.03%       97.06%       98.86%       98.89%
                     Western
                     Pennsylvani
10/31/2020 Eastern   a                  14785       90.97%       95.62%       99.29%       99.41%
           Great     Central
10/31/2020 Lakes     Illinois           16775       89.97%       96.15%       97.75%       98.07%
           Great
10/31/2020 Lakes     Chicago             9807       88.31%       91.04%       91.68%       92.15%
           Great
10/31/2020 Lakes     Detroit             2819       78.04%       88.61%       95.42%       95.96%
           Great
10/31/2020 Lakes     Gateway             3828       87.15%       93.55%       96.92%       97.36%
           Great     Greater
10/31/2020 Lakes     Indiana              407       53.56%       83.05%       89.68%       89.93%
           Great     Greater
10/31/2020 Lakes     Michigan            3464       68.59%       93.82%       96.91%       97.23%
           Great
10/31/2020 Lakes     Lakeland            1148       73.43%       91.38%       97.04%       97.13%

10/31/2020 Northeast Albany              7692       94.96%       97.59%       98.93%       99.06%

10/31/2020 Northeast Caribbean           2590       97.95%       99.42%       99.50%       99.50%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 23 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date        Area     District      Ballot      Ballot       Ballot       Ballot       Ballot

                     Connecticut
10/31/2020 Northeast Valley             4074       92.05%       96.37%       98.01%       98.26%
                     Greater
10/31/2020 Northeast Boston            10414       90.89%       96.44%       98.39%       98.51%

10/31/2020 Northeast Long Island       16974       97.14%       98.70%       99.19%       99.27%

10/31/2020 Northeast New York           7726       90.95%       95.72%       97.79%       97.92%
                     Northern
                     New
10/31/2020 Northeast England             461       61.61%       78.74%       91.54%       91.54%

                     Northern
10/31/2020 Northeast New Jersey        21121       94.24%       97.69%       97.92%       97.99%

10/31/2020 Northeast Triboro            6357       87.64%       93.14%       93.46%       93.57%

10/31/2020 Northeast Westchester        5962       94.62%       97.85%       98.61%       98.86%

10/31/2020 Pacific   Bay-Valley        40529       97.86%       98.92%       99.19%       99.23%
10/31/2020 Pacific   Honolulu           5438       84.96%       98.09%       98.42%       98.47%

10/31/2020 Pacific   Los Angeles       37714       98.36%       99.11%       99.33%       99.34%

10/31/2020 Pacific   Sacramento        36844       97.07%       98.86%       99.16%       99.20%

10/31/2020 Pacific   San Diego         58218       98.11%       99.36%       99.67%       99.69%
                     San
10/31/2020 Pacific   Francisco         23702       96.02%       98.52%       99.07%       99.11%

10/31/2020 Pacific  Santa Ana          30083       98.89%       99.57%       99.67%       99.68%
                    Sierra
10/31/2020 Pacific  Coastal            24151       97.52%       98.57%       99.30%       99.33%
10/31/2020 Southern Alabama              653       62.33%       81.32%       91.58%       91.58%
10/31/2020 Southern Arkansas             547       85.56%       91.77%       97.07%       97.07%
10/31/2020 Southern Dallas              3602       86.90%       95.95%       97.89%       97.89%

10/31/2020 Southern Ft. Worth           1742       85.30%       90.18%       92.71%       93.46%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 24 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

10/31/2020 Southern Gulf Atlantic        7962       83.17%       94.35%       97.81%       97.95%
10/31/2020 Southern Houston              3001       79.94%       89.57%       91.54%       91.84%

10/31/2020 Southern Louisiana             487       57.08%       89.73%       94.46%       94.46%

10/31/2020 Southern Mississippi           620       60.00%       90.00%       97.26%       97.58%

10/31/2020 Southern Oklahoma              450       69.56%       86.22%       92.89%       92.89%

10/31/2020 Southern Rio Grande           2775       82.70%       93.37%       96.11%       96.22%
                    South
10/31/2020 Southern Florida              4221       84.29%       92.21%       96.33%       96.49%
10/31/2020 Southern Suncoast            15488       92.46%       96.56%       98.25%       98.27%
10/31/2020 Western Alaska                2815       91.72%       96.02%       97.51%       98.12%
10/31/2020 Western Arizona              16320       88.98%       94.49%       97.45%       97.65%
                    Central
10/31/2020 Western Plains                3458       88.58%       93.75%       97.05%       97.11%

                     Colorado/W
10/31/2020 Western   yoming             10489       37.62%       53.18%       68.60%       69.85%
10/31/2020 Western   Dakotas             3232       87.87%       94.31%       97.68%       97.80%
10/31/2020 Western   Hawkeye             6072       94.19%       97.05%       98.53%       98.55%
                     Mid-
10/31/2020 Western   Americas            3802       79.22%       92.24%       98.55%       98.68%
                     Nevada
10/31/2020 Western   Sierra             18344       94.58%       98.82%       99.54%       99.55%

10/31/2020 Western   Northland           2585       74.55%       94.62%       97.60%       97.68%
10/31/2020 Western   Portland           16696       92.20%       97.76%       98.79%       99.09%
                     Salt Lake
10/31/2020 Western   City               28727       94.60%       98.56%       99.55%       99.56%
10/31/2020 Western   Seattle            54986       94.65%       98.10%       98.82%       98.84%
           Capital
 11/2/2020 Metro     Atlanta             6568       61.48%       89.34%       94.73%       95.58%
           Capital
 11/2/2020 Metro     Baltimore          11588       85.17%       95.08%       98.23%       99.22%
           Capital
 11/2/2020 Metro     Capital             9310       90.29%       95.50%       97.66%       98.55%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 25 of 105




                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
 11/2/2020   Metro     Carolina            7833       79.73%       89.68%       93.82%       97.54%
             Capital
 11/2/2020   Metro     Greensboro         12302       70.83%       84.78%       93.15%       94.53%
             Capital   Mid-
 11/2/2020   Metro     Carolinas          10187       74.10%       84.92%       94.99%       96.10%
             Capital   Norther
 11/2/2020   Metro     Virginia           13723       93.14%       95.89%       96.76%       97.12%
             Capital
 11/2/2020   Metro     Richmond           10832       89.67%       94.43%       95.93%       96.64%

 11/2/2020 Eastern     Appalachian         1195       71.72%       82.18%       84.02%       84.69%
                       Central
                       Pennsylvani
 11/2/2020 Eastern     a                  26170       68.87%       89.79%       93.94%       95.09%

 11/2/2020 Eastern     Kentuckiana          596       69.13%       83.72%       88.59%       89.93%
                       Norther
 11/2/2020 Eastern     Ohio               15438       88.24%       93.96%       96.71%       97.27%

 11/2/2020 Eastern     Ohio Valley        15447       93.42%       96.91%       98.50%       98.91%

                       Philadelphia
 11/2/2020 Eastern     Metropo            15609       79.28%       87.32%       94.18%       97.36%

 11/2/2020 Eastern     South Jersey        9827       88.66%       92.34%       94.90%       97.14%

 11/2/2020 Eastern     Tennessee           5395       88.01%       94.12%       97.72%       98.37%

                       Western
 11/2/2020 Eastern     New York            9406       94.78%       97.58%       98.11%       98.48%
                       Western
                       Pennsylvani
 11/2/2020 Eastern     a                  12118       91.65%       95.41%       96.95%       99.08%
           Great       Central
 11/2/2020 Lakes       Illinois           14624       91.34%       96.59%       97.82%       98.52%
           Great
 11/2/2020 Lakes       Chicago            13185       70.37%       75.27%       77.03%       77.22%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 26 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date         Area    District      Ballot      Ballot       Ballot       Ballot       Ballot
             Great
 11/2/2020   Lakes   Detroit            3424       77.92%       87.82%       93.49%       95.56%
             Great
 11/2/2020   Lakes   Gateway            3534       82.74%       90.83%       93.55%       94.88%
             Great   Greater
 11/2/2020   Lakes   Indiana             907       66.04%       87.10%       93.27%       96.36%
             Great   Greater
 11/2/2020   Lakes   Michigan           4802       86.80%       95.02%       97.11%       97.92%
             Great
 11/2/2020   Lakes   Lakeland           1563       80.61%       91.75%       95.01%       96.74%

 11/2/2020 Northeast Albany            10416       95.05%       97.68%       98.44%       98.96%

 11/2/2020 Northeast Caribbean          1557       96.34%       98.46%       98.97%       99.04%

                     Connecticut
 11/2/2020 Northeast Valley             6626       93.13%       96.42%       97.46%       98.08%
                     Greater
 11/2/2020 Northeast Boston            14319       90.52%       94.51%       96.14%       97.33%

 11/2/2020 Northeast Long Island       11029       95.09%       96.96%       97.42%       97.59%

 11/2/2020 Northeast New York          34813       96.22%       98.14%       98.74%       99.01%
                     Northern
                     New
 11/2/2020 Northeast England             441       72.34%       80.27%       87.76%       95.46%

                     Northern
 11/2/2020 Northeast New Jersey        20758       96.09%       97.40%       98.11%       98.43%

 11/2/2020 Northeast Triboro            9861       86.07%       88.91%       89.79%       89.94%

 11/2/2020 Northeast Westchester        5057       91.18%       94.76%       96.95%       97.29%

 11/2/2020 Pacific   Bay-Valley        31468       95.33%       98.51%       98.74%       98.87%
 11/2/2020 Pacific   Honolulu           3584       75.81%       92.49%       96.43%       96.57%

 11/2/2020 Pacific   Los Angeles       25585       96.95%       97.89%       98.20%       98.38%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 27 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

 11/2/2020 Pacific   Sacramento         30145       92.85%       96.00%       99.04%       99.08%

 11/2/2020 Pacific   San Diego          46732       97.75%       98.97%       99.38%       99.58%
                     San
 11/2/2020 Pacific   Francisco          19358       96.17%       97.56%       97.91%       98.00%

 11/2/2020 Pacific  Santa Ana           21625       98.59%       99.13%       99.46%       99.63%
                    Sierra
 11/2/2020 Pacific  Coastal             25839       96.85%       97.54%       97.81%       98.21%
 11/2/2020 Southern Alabama              1135       68.28%       85.73%       94.98%       96.92%
 11/2/2020 Southern Arkansas              889       88.19%       95.84%       98.09%       98.88%
 11/2/2020 Southern Dallas               2678       90.74%       95.15%       98.06%       98.47%

 11/2/2020 Southern Ft. Worth            1112       81.83%       85.79%       87.68%       88.94%

 11/2/2020 Southern Gulf Atlantic        7158       78.54%       91.48%       95.85%       97.23%
 11/2/2020 Southern Houston              2508       80.70%       89.63%       92.15%       93.34%

 11/2/2020 Southern Louisiana             821       70.28%       83.92%       93.67%       95.62%

 11/2/2020 Southern Mississippi           650       80.62%       91.08%       96.77%       98.31%

 11/2/2020 Southern Oklahoma              778       81.88%       92.93%       95.76%       97.94%

 11/2/2020 Southern Rio Grande           2451       82.05%       90.37%       94.33%       97.59%
                    South
 11/2/2020 Southern Florida              2764       73.05%       83.90%       87.66%       93.56%
 11/2/2020 Southern Suncoast            13689       90.01%       95.23%       97.10%       97.59%
 11/2/2020 Western Alaska                2337       79.59%       84.77%       87.38%       87.98%
 11/2/2020 Western Arizona              10955       82.75%       94.55%       96.07%       98.02%
                    Central
 11/2/2020 Western Plains                3190       86.11%       92.79%       97.12%       97.71%

                     Colorado/W
 11/2/2020 Western   yoming             10373       52.87%       71.14%       81.41%       89.37%
 11/2/2020 Western   Dakotas             3762       90.38%       94.63%       96.04%       97.63%
 11/2/2020 Western   Hawkeye             9531       94.34%       96.44%       97.16%       97.38%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 28 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
                     Mid-
 11/2/2020 Western   Americas           3695       81.65%       91.85%       97.16%       98.16%
                     Nevada
 11/2/2020 Western   Sierra            12041       97.00%       98.66%       99.29%       99.53%

 11/2/2020 Western   Northland          1882       86.82%       95.11%       97.82%       98.46%
 11/2/2020 Western   Portland          13568       93.65%       97.22%       98.22%       98.91%
                     Salt Lake
 11/2/2020 Western   City              24456       96.46%       98.79%       99.34%       99.54%
 11/2/2020 Western   Seattle           38543       94.88%       97.11%       97.81%       98.26%
           Capital
 11/3/2020 Metro     Atlanta            1768       81.28%       91.23%       94.74%       96.27%
           Capital
 11/3/2020 Metro     Baltimore          6005       90.61%       96.42%       98.42%       98.90%
           Capital
 11/3/2020 Metro     Capital            4170       90.98%       97.94%       98.54%       98.71%
           Capital   Greater S
 11/3/2020 Metro     Carolina           1735       70.95%       90.20%       94.70%       97.12%
           Capital
 11/3/2020 Metro     Greensboro         6429       72.55%       94.49%       97.37%       98.10%
           Capital   Mid-
 11/3/2020 Metro     Carolinas          3469       79.48%       93.66%       95.94%       96.89%
           Capital   Norther
 11/3/2020 Metro     Virginia           5848       93.06%       96.34%       96.87%       97.02%
           Capital
 11/3/2020 Metro     Richmond           2795       84.33%       93.74%       94.78%       95.35%

 11/3/2020 Eastern   Appalachian         632       39.40%       91.46%       92.88%       93.20%
                     Central
                     Pennsylvani
 11/3/2020 Eastern   a                 10048       60.58%       89.11%       97.40%       98.71%

 11/3/2020 Eastern   Kentuckiana         214       57.48%       83.64%       85.51%       87.38%
                     Norther
 11/3/2020 Eastern   Ohio               5404       92.34%       98.09%       98.93%       98.98%

 11/3/2020 Eastern   Ohio Valley        8123       94.71%       98.67%       99.22%       99.48%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 29 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

                     Philadelphia
 11/3/2020 Eastern   Metropo             2912       65.80%       88.77%       92.99%       94.92%

 11/3/2020 Eastern   South Jersey       10673       96.79%       98.34%       98.68%       99.10%

 11/3/2020 Eastern   Tennessee            848       78.89%       93.99%       95.99%       96.93%

                     Western
 11/3/2020 Eastern   New York            2526       92.32%       98.54%       99.29%       99.37%
                     Western
                     Pennsylvani
 11/3/2020 Eastern   a                   5199       90.59%       97.17%       98.08%       98.40%
           Great     Central
 11/3/2020 Lakes     Illinois            9835       93.38%       98.04%       98.42%       98.76%
           Great
 11/3/2020 Lakes     Chicago             8404       61.42%       73.33%       74.36%       74.79%
           Great
 11/3/2020 Lakes     Detroit              920       77.93%       87.28%       93.04%       94.78%
           Great
 11/3/2020 Lakes     Gateway             1154       65.51%       91.68%       93.24%       94.97%
           Great     Greater
 11/3/2020 Lakes     Indiana              139       61.87%       88.49%       91.37%       93.53%
           Great     Greater
 11/3/2020 Lakes     Michigan             808       82.92%       94.93%       97.28%       97.52%
           Great
 11/3/2020 Lakes     Lakeland             611       75.29%       94.27%       98.53%       98.53%

 11/3/2020 Northeast Albany              5183       91.11%       99.32%       99.59%       99.69%

 11/3/2020 Northeast Caribbean           1301       98.62%       99.69%       99.85%      100.00%

                     Connecticut
 11/3/2020 Northeast Valley              1837       92.92%       99.07%       99.40%       99.56%
                     Greater
 11/3/2020 Northeast Boston              6653       94.39%       98.65%       98.99%       99.26%

 11/3/2020 Northeast Long Island        11501       97.26%       99.38%       99.47%       99.52%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 30 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

 11/3/2020 Northeast New York           10240       95.36%       99.06%       99.42%       99.67%
                     Northern
                     New
 11/3/2020 Northeast England              112       68.75%       83.04%       92.86%       95.54%

                     Northern
 11/3/2020 Northeast New Jersey          6805       93.11%       98.93%       99.12%       99.34%

 11/3/2020 Northeast Triboro             3226       91.10%       94.64%       95.47%       95.60%

 11/3/2020 Northeast Westchester         3085       91.47%       98.57%       98.74%       98.87%

 11/3/2020 Pacific   Bay-Valley         44964       96.40%       96.89%       96.96%       96.97%
 11/3/2020 Pacific   Honolulu            3292       94.32%       97.87%       98.63%       98.82%

 11/3/2020 Pacific   Los Angeles        39270       98.66%       99.48%       99.51%       99.52%

 11/3/2020 Pacific   Sacramento         37191       98.39%       99.30%       99.34%       99.35%

 11/3/2020 Pacific   San Diego          62584       99.27%       99.85%       99.90%       99.93%
                     San
 11/3/2020 Pacific   Francisco          16083       99.03%       99.58%       99.61%       99.68%

 11/3/2020 Pacific  Santa Ana           33826       98.09%       99.67%       99.73%       99.75%
                    Sierra
 11/3/2020 Pacific  Coastal             16099       99.07%       99.64%       99.73%       99.80%
 11/3/2020 Southern Alabama               318       65.72%       90.88%       95.28%       96.54%
 11/3/2020 Southern Arkansas              118       70.34%       95.76%       98.31%       98.31%
 11/3/2020 Southern Dallas                988       87.15%       96.66%       97.47%       98.99%

 11/3/2020 Southern Ft. Worth             260       86.54%       92.31%       94.23%       95.00%

 11/3/2020 Southern Gulf Atlantic        2171       82.36%       94.75%       96.36%       97.60%
 11/3/2020 Southern Houston               679       84.09%       96.02%       96.47%       96.91%

 11/3/2020 Southern Louisiana             236       67.37%       92.80%       93.64%       98.31%

 11/3/2020 Southern Mississippi           395       82.78%       96.96%       97.22%       97.22%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 31 of 105




                                  Measured    Processing   Processing   Processing   Processing
                                  Volume:     Score:       Score Plus   Score Plus   Score Plus
                                  Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date      Area       District     Ballot      Ballot       Ballot       Ballot       Ballot

 11/3/2020 Southern Oklahoma            255       71.37%       96.47%       97.65%       98.04%

 11/3/2020 Southern Rio Grande          865       85.43%       96.65%       97.80%       98.15%
                    South
 11/3/2020 Southern Florida            1538       84.07%       95.58%       96.94%       97.72%
 11/3/2020 Southern Suncoast           3449       84.46%       95.88%       97.48%       98.49%
 11/3/2020 Western Alaska              2381       87.32%       95.76%       96.35%       96.56%
 11/3/2020 Western Arizona             5117       91.71%       97.95%       98.53%       99.12%
                    Central
 11/3/2020 Western Plains              1616       92.39%       97.65%       97.96%       98.33%

                     Colorado/W
 11/3/2020 Western   yoming            3547       52.81%       81.76%       90.44%       92.70%
 11/3/2020 Western   Dakotas            613       76.84%       92.82%       94.29%       95.27%
 11/3/2020 Western   Hawkeye           1671       92.82%       97.97%       98.26%       98.32%
                     Mid-
 11/3/2020 Western   Americas          1732       87.07%       97.69%       98.38%       98.67%
                     Nevada
 11/3/2020 Western   Sierra           15096       99.15%       99.81%       99.87%       99.91%

 11/3/2020 Western   Northland         1032       51.55%       97.97%       98.55%       98.93%
 11/3/2020 Western   Portland          8478       96.51%       99.12%       99.33%       99.52%
                     Salt Lake
 11/3/2020 Western   City             30216       83.26%       99.83%       99.86%       99.90%
 11/3/2020 Western   Seattle          44095       98.64%       99.58%       99.67%       99.69%
           Capital
 11/4/2020 Metro     Atlanta            603       77.45%       85.74%       87.73%       90.05%
           Capital
 11/4/2020 Metro     Baltimore         4343       93.37%       94.22%       97.49%       98.80%
           Capital
 11/4/2020 Metro     Capital           2243       95.85%       96.70%       99.02%       99.55%
           Capital   Greater S
 11/4/2020 Metro     Carolina           458       70.52%       79.04%       91.05%       96.07%
           Capital
 11/4/2020 Metro     Greensboro        4129       89.00%       90.31%       96.25%       97.53%
           Capital   Mid-
 11/4/2020 Metro     Carolinas         1786       90.48%       92.67%       95.63%       95.97%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 32 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
           Capital   Norther
 11/4/2020 Metro     Virginia            4115       94.31%       95.07%       96.60%       97.06%
           Capital
 11/4/2020 Metro     Richmond            2804       93.79%       94.94%       97.61%       97.93%

 11/4/2020 Eastern   Appalachian          259       82.24%       86.49%       93.05%       94.21%
                     Central
                     Pennsylvani
 11/4/2020 Eastern   a                   3494       74.33%       78.25%       91.79%       95.05%

 11/4/2020 Eastern   Kentuckiana          153       67.32%       69.93%       82.35%       84.97%
                     Norther
 11/4/2020 Eastern   Ohio                2572       95.02%       95.33%       97.94%       98.09%

 11/4/2020 Eastern   Ohio Valley         2204       91.88%       93.51%       98.59%       99.09%

                     Philadelphia
 11/4/2020 Eastern   Metropo             1667       78.16%       81.40%       92.74%       95.38%

 11/4/2020 Eastern   South Jersey        2082       89.91%       90.92%       93.52%       94.81%

 11/4/2020 Eastern   Tennessee            452       84.07%       90.27%       96.24%       96.90%

                     Western
 11/4/2020 Eastern   New York            1042       94.53%       95.59%       97.70%       97.79%
                     Western
                     Pennsylvani
 11/4/2020 Eastern   a                   1716       84.32%       87.70%       97.84%       98.72%
           Great     Central
 11/4/2020 Lakes     Illinois            6010       96.32%       96.87%       98.47%       98.67%
           Great
 11/4/2020 Lakes     Chicago            11395       37.32%       38.22%       38.66%       38.71%
           Great
 11/4/2020 Lakes     Detroit              438       81.74%       85.84%       94.29%       94.52%
           Great
 11/4/2020 Lakes     Gateway              430       81.16%       88.14%       92.79%       94.65%
           Great     Greater
 11/4/2020 Lakes     Indiana              103       84.47%       92.23%       96.12%       96.12%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 33 of 105




                                   Measured    Processing   Processing   Processing   Processing
                                   Volume:     Score:       Score Plus   Score Plus   Score Plus
                                   Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
           Great     Greater
 11/4/2020 Lakes     Michigan            204       83.82%       89.71%       94.61%       95.10%
           Great
 11/4/2020 Lakes     Lakeland            444       90.99%       92.57%       96.17%       96.40%

 11/4/2020 Northeast Albany             1949       95.33%       96.72%       98.51%       98.51%

 11/4/2020 Northeast Caribbean           183       94.54%       96.17%       97.81%       97.81%

                     Connecticut
 11/4/2020 Northeast Valley              844       92.06%       93.72%       98.10%       98.46%
                     Greater
 11/4/2020 Northeast Boston             2884       93.17%       94.66%       98.13%       98.68%

 11/4/2020 Northeast Long Island        4882       97.83%       98.38%       98.89%       98.93%

 11/4/2020 Northeast New York           7894       96.85%       97.68%       99.37%       99.43%
                     Northern
                     New
 11/4/2020 Northeast England             101       85.15%       85.15%       92.08%       94.06%

                     Northern
 11/4/2020 Northeast New Jersey         4191       96.87%       97.64%       98.59%       98.66%

 11/4/2020 Northeast Triboro            3130       90.58%       91.02%       91.76%       91.79%

 11/4/2020 Northeast Westchester        1718       92.20%       93.89%       98.43%       98.54%

 11/4/2020 Pacific   Bay-Valley        32695       99.46%       99.56%       99.80%       99.82%
 11/4/2020 Pacific   Honolulu            284       84.15%       95.42%       97.89%       97.89%

 11/4/2020 Pacific   Los Angeles       24968       99.13%       99.34%       99.50%       99.53%

 11/4/2020 Pacific   Sacramento        25000       97.88%       97.98%       98.22%       98.22%

 11/4/2020 Pacific   San Diego         50141       99.76%       99.85%       99.90%       99.92%
                     San
 11/4/2020 Pacific   Francisco          9970       98.31%       98.82%       99.06%       99.08%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 34 of 105




                                    Measured    Processing   Processing   Processing   Processing
                                    Volume:     Score:       Score Plus   Score Plus   Score Plus
                                    Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

 11/4/2020 Pacific  Santa Ana           22940       99.37%       99.43%       99.51%       99.52%
                    Sierra
 11/4/2020 Pacific  Coastal              3237       86.65%       87.52%       88.42%       88.42%
 11/4/2020 Southern Alabama               238       88.66%       91.18%       97.06%       98.32%
 11/4/2020 Southern Arkansas               98       83.67%       87.76%       95.92%       95.92%
 11/4/2020 Southern Dallas                457       82.71%       91.47%       95.62%       95.84%

 11/4/2020 Southern Ft. Worth             123       83.74%       91.06%       96.75%       97.56%

 11/4/2020 Southern Gulf Atlantic         651       80.03%       85.56%       94.16%       95.24%
 11/4/2020 Southern Houston               314       84.71%       89.81%       92.04%       94.27%

 11/4/2020 Southern Louisiana             227       90.31%       93.83%       97.80%      100.00%

 11/4/2020 Southern Mississippi           269       89.96%       93.31%       96.65%       97.40%

 11/4/2020 Southern Oklahoma              166       83.73%       86.75%       97.59%       98.80%

 11/4/2020 Southern Rio Grande            449       88.86%       91.98%       97.33%       97.55%
                    South
 11/4/2020 Southern Florida               397       78.09%       87.41%       95.72%       95.97%
 11/4/2020 Southern Suncoast              817       77.36%       83.84%       91.92%       96.08%
 11/4/2020 Western Alaska                1254       87.08%       87.80%       88.92%       88.92%
 11/4/2020 Western Arizona                864       89.00%       93.98%       95.72%       96.06%
                    Central
 11/4/2020 Western Plains                 557       94.25%       96.05%       98.56%       98.92%

                     Colorado/W
 11/4/2020 Western   yoming              1203       52.62%       61.93%       83.21%       87.86%
 11/4/2020 Western   Dakotas              260       75.77%       81.54%       87.69%       90.77%
 11/4/2020 Western   Hawkeye              509       91.36%       93.12%       96.46%       96.46%
                     Mid-
 11/4/2020 Western   Americas             401       83.29%       89.03%       96.01%       97.01%
                     Nevada
 11/4/2020 Western   Sierra              9037       99.32%       99.55%       99.76%       99.80%

 11/4/2020 Western   Northland            221       92.31%       95.48%       97.74%       98.19%
 11/4/2020 Western   Portland            3097       97.03%       98.39%       99.23%       99.48%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 35 of 105




                                 Measured    Processing   Processing   Processing   Processing
                                 Volume:     Score:       Score Plus   Score Plus   Score Plus
                                 Inbound     Inbound      1: Inbound   2: Inbound   3: Inbound
Date      Area       District    Ballot      Ballot       Ballot       Ballot       Ballot
                     Salt Lake
 11/4/2020 Western   City             3931       98.58%       98.88%       99.57%       99.62%
 11/4/2020 Western   Seattle         28487       99.38%       99.63%       99.79%       99.81%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 36 of 105




                                                               Processing   Processing   Processing
                                      Measured    Processing   Score Plus   Score Plus   Score Plus
                                      Volume:     Score:       1:           2:           3:
                                      Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
10/24/2020   Metro     Atlanta             4283        1.75%        7.42%       82.63%       82.65%
             Capital
10/24/2020   Metro     Baltimore           2068       96.86%       98.16%       98.36%       98.65%
             Capital
10/24/2020   Metro     Capital              176       49.43%       85.23%       89.77%       90.91%
             Capital   Greater S
10/24/2020   Metro     Carolina              94       37.23%       64.89%       80.85%       81.91%
             Capital
10/24/2020   Metro     Greensboro          2108       97.34%       99.48%       99.48%       99.53%
             Capital   Mid-
10/24/2020   Metro     Carolinas            666       91.14%       96.40%       97.45%       97.45%
             Capital   Norther
10/24/2020   Metro     Virginia              54       44.44%       92.59%       92.59%       92.59%
             Capital
10/24/2020   Metro     Richmond              59       84.75%       94.92%       98.31%       98.31%

10/24/2020 Eastern     Appalachian           70       68.57%       90.00%       98.57%       98.57%
                       Central
                       Pennsylvani
10/24/2020 Eastern     a                   3916        1.33%       99.46%       99.46%       99.46%

10/24/2020 Eastern     Kentuckiana           36       61.11%       83.33%       86.11%       86.11%
                       Norther
10/24/2020 Eastern     Ohio                4547        4.84%       98.88%       98.94%       98.97%

10/24/2020 Eastern     Ohio Valley         1117       95.08%       98.12%       98.12%       98.12%

                       Philadelphia
10/24/2020 Eastern     Metropo              198       39.90%       55.05%       56.57%       56.57%

10/24/2020 Eastern     South Jersey      508953       99.97%       99.97%       99.97%       99.97%

10/24/2020 Eastern     Tennessee            124       39.52%       87.10%       92.74%       92.74%

                       Western
10/24/2020 Eastern     New York              28       57.14%      100.00%      100.00%      100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 37 of 105




                                                               Processing   Processing   Processing
                                   Measured       Processing   Score Plus   Score Plus   Score Plus
                                   Volume:        Score:       1:           2:           3:
                                   Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District      Ballot         Ballot       Ballot       Ballot       Ballot
                     Western
                     Pennsylvani
10/24/2020 Eastern   a                 19006          98.13%       98.86%       99.46%       99.82%
           Great     Central
10/24/2020 Lakes     Illinois           1014           2.76%       68.74%       99.61%       99.61%
           Great
10/24/2020 Lakes     Chicago              59          81.36%       94.92%       98.31%       98.31%
           Great
10/24/2020 Lakes     Detroit             498          80.12%       85.94%       86.55%       97.19%
           Great
10/24/2020 Lakes     Gateway            2609          83.94%       97.55%       98.93%       98.93%
           Great     Greater
10/24/2020 Lakes     Indiana             125          78.40%       86.40%       94.40%       94.40%
           Great     Greater
10/24/2020 Lakes     Michigan           2937          83.59%       87.44%       96.97%       98.91%
           Great
10/24/2020 Lakes     Lakeland            107          27.10%       49.53%       74.77%       74.77%

10/24/2020 Northeast Albany               18          66.67%       88.89%       94.44%       94.44%

10/24/2020 Northeast Caribbean                4      100.00%      100.00%      100.00%      100.00%

                     Connecticut
10/24/2020 Northeast Valley            22989          98.84%       98.89%      100.00%      100.00%
                     Greater
10/24/2020 Northeast Boston              116          87.07%       94.83%       95.69%       95.69%

10/24/2020 Northeast Long Island          12          83.33%      100.00%      100.00%      100.00%

10/24/2020 Northeast New York             53          90.57%       94.34%       94.34%       94.34%
                     Northern
                     New
10/24/2020 Northeast England              22          81.82%       95.45%       95.45%       95.45%

                     Northern
10/24/2020 Northeast New Jersey        22579          99.58%       99.64%       99.66%       99.66%

10/24/2020 Northeast Triboro              72          73.61%       90.28%       97.22%       97.22%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 38 of 105




                                                             Processing   Processing   Processing
                                    Measured    Processing   Score Plus   Score Plus   Score Plus
                                    Volume:     Score:       1:           2:           3:
                                    Outbound    Outbound     Outbound     Outbound     Outbound
Date        Area     District       Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Northeast Westchester           16       81.25%      100.00%      100.00%      100.00%

10/24/2020 Pacific   Bay-Valley           125       21.60%       43.20%       43.20%       43.20%
10/24/2020 Pacific   Honolulu              65       32.31%       36.92%       36.92%       36.92%

10/24/2020 Pacific   Los Angeles          189       79.89%       84.13%       84.13%       84.66%

10/24/2020 Pacific   Sacramento          2939       81.39%       94.42%       94.49%       94.79%

10/24/2020 Pacific   San Diego          12366       99.70%       99.87%       99.91%       99.93%
                     San
10/24/2020 Pacific   Francisco             42       40.48%       59.52%       59.52%       64.29%

10/24/2020 Pacific  Santa Ana           10303       96.62%       96.68%       98.78%       98.79%
                    Sierra
10/24/2020 Pacific  Coastal              3680       99.29%       99.59%       99.59%       99.65%
10/24/2020 Southern Alabama                55       34.55%       80.00%       89.09%       89.09%
10/24/2020 Southern Arkansas               31       45.16%       96.77%       96.77%       96.77%
10/24/2020 Southern Dallas                 23       69.57%       86.96%       86.96%       86.96%

10/24/2020 Southern Ft. Worth             649       97.38%       98.15%       99.69%       99.69%

10/24/2020 Southern Gulf Atlantic        1969        3.61%       13.76%       85.07%       91.37%
10/24/2020 Southern Houston                41       19.51%       80.49%       82.93%       82.93%

10/24/2020 Southern Louisiana              25       32.00%       68.00%       72.00%       72.00%

10/24/2020 Southern Mississippi            38       36.84%       84.21%       94.74%       94.74%

10/24/2020 Southern Oklahoma               20       70.00%       80.00%       85.00%       90.00%

10/24/2020 Southern Rio Grande             54       55.56%       83.33%       90.74%       90.74%
                    South
10/24/2020 Southern Florida               137       22.63%       33.58%       34.31%       68.61%
10/24/2020 Southern Suncoast            29921       60.56%       61.62%       62.19%       99.06%
10/24/2020 Western Alaska                  25       36.00%       44.00%       44.00%       72.00%
10/24/2020 Western Arizona              41454       79.09%       84.32%       97.23%       97.46%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 39 of 105




                                                            Processing   Processing   Processing
                                   Measured    Processing   Score Plus   Score Plus   Score Plus
                                   Volume:     Score:       1:           2:           3:
                                   Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
                     Central
10/24/2020 Western   Plains               35       68.57%       77.14%       80.00%       80.00%

                     Colorado/W
10/24/2020 Western   yoming             2104       66.44%       79.66%       94.15%       94.30%
10/24/2020 Western   Dakotas              54       29.63%       79.63%       81.48%       81.48%
10/24/2020 Western   Hawkeye              44       47.73%       90.91%      100.00%      100.00%
                     Mid-
10/24/2020 Western   Americas            165       69.09%       70.91%       72.73%       73.94%
                     Nevada
10/24/2020 Western   Sierra              658       67.93%       75.99%       77.20%       77.51%

10/24/2020 Western   Northland           406       15.76%       79.31%       87.44%       87.44%
10/24/2020 Western   Portland            104       15.38%       29.81%       33.65%       33.65%
                     Salt Lake
10/24/2020 Western   City               3850       96.65%       96.70%       96.83%       97.43%
10/24/2020 Western   Seattle             426        6.10%       11.97%       12.91%       16.20%
           Capital
10/26/2020 Metro     Atlanta            5410        1.66%        1.81%        2.09%       27.08%
           Capital
10/26/2020 Metro     Baltimore         41934       90.56%       91.85%       91.88%       91.88%
           Capital
10/26/2020 Metro     Capital           14440       99.74%       99.84%       99.91%       99.92%
           Capital   Greater S
10/26/2020 Metro     Carolina            163       56.44%       64.42%       82.82%       84.66%
           Capital
10/26/2020 Metro     Greensboro         1633       97.49%       98.16%       99.14%       99.45%
           Capital   Mid-
10/26/2020 Metro     Carolinas           748       97.46%       97.99%       99.33%      100.00%
           Capital   Norther
10/26/2020 Metro     Virginia            146       85.62%       89.73%       99.32%       99.32%
           Capital
10/26/2020 Metro     Richmond            280       34.64%       37.14%       38.21%       98.93%

10/26/2020 Eastern   Appalachian          57       66.67%       71.93%       89.47%       92.98%
                     Central
                     Pennsylvani
10/26/2020 Eastern   a                   706        7.65%       14.87%       97.31%       97.31%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 40 of 105




                                                             Processing   Processing   Processing
                                    Measured    Processing   Score Plus   Score Plus   Score Plus
                                    Volume:     Score:       1:           2:           3:
                                    Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Eastern   Kentuckiana           74       78.38%       78.38%       95.95%       97.30%
                     Norther
10/26/2020 Eastern   Ohio                2487       35.79%       62.69%       86.29%       86.33%

10/26/2020 Eastern   Ohio Valley          763       22.15%       97.38%       97.51%       97.51%

                     Philadelphia
10/26/2020 Eastern   Metropo            18341       95.05%       95.30%       99.42%       99.45%

10/26/2020 Eastern   South Jersey      340245       99.96%       99.98%       99.98%       99.98%

10/26/2020 Eastern   Tennessee            191       79.06%       85.86%       93.19%       96.86%

                     Western
10/26/2020 Eastern   New York              47       95.74%       95.74%      100.00%      100.00%
                     Western
                     Pennsylvani
10/26/2020 Eastern   a                   2307       25.27%       91.72%       93.93%       96.14%
           Great     Central
10/26/2020 Lakes     Illinois            4449       78.17%       78.17%       95.39%       99.93%
           Great
10/26/2020 Lakes     Chicago              136       76.47%       83.09%       92.65%       97.79%
           Great
10/26/2020 Lakes     Detroit               95       47.37%       58.95%       74.74%       74.74%
           Great
10/26/2020 Lakes     Gateway             7120       98.79%       98.88%       99.26%       99.44%
           Great     Greater
10/26/2020 Lakes     Indiana              210       92.38%       93.81%       97.14%       98.57%
           Great     Greater
10/26/2020 Lakes     Michigan            1653        7.26%       27.95%       48.22%       98.85%
           Great
10/26/2020 Lakes     Lakeland             593       12.82%       14.67%       16.53%       96.80%

10/26/2020 Northeast Albany               135       93.33%       94.07%      100.00%      100.00%

10/26/2020 Northeast Caribbean             31       32.26%       32.26%       32.26%       32.26%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 41 of 105




                                                            Processing   Processing   Processing
                                   Measured    Processing   Score Plus   Score Plus   Score Plus
                                   Volume:     Score:       1:           2:           3:
                                   Outbound    Outbound     Outbound     Outbound     Outbound
Date        Area     District      Ballot      Ballot       Ballot       Ballot       Ballot

                     Connecticut
10/26/2020 Northeast Valley              417       98.08%       98.08%      100.00%      100.00%
                     Greater
10/26/2020 Northeast Boston              268       88.06%       88.06%       98.51%       99.25%

10/26/2020 Northeast Long Island          42       90.48%       90.48%       92.86%      100.00%

10/26/2020 Northeast New York            390       94.10%       96.92%       99.23%      100.00%
                     Northern
                     New
10/26/2020 Northeast England              94       91.49%       95.74%      100.00%      100.00%

                     Northern
10/26/2020 Northeast New Jersey       559874       97.49%       99.99%       99.99%       99.99%

10/26/2020 Northeast Triboro             217       94.01%       95.85%       97.70%       98.62%

10/26/2020 Northeast Westchester          70       97.14%       98.57%      100.00%      100.00%

10/26/2020 Pacific   Bay-Valley          155       43.23%       45.81%       50.97%       51.61%
10/26/2020 Pacific   Honolulu             76       63.16%       67.11%       72.37%       72.37%

10/26/2020 Pacific   Los Angeles         139       73.38%       73.38%       82.01%       82.01%

10/26/2020 Pacific   Sacramento         3643       95.69%       96.10%       96.49%       97.01%

10/26/2020 Pacific   San Diego           259       81.85%       84.56%       85.33%       86.87%
                     San
10/26/2020 Pacific   Francisco            59       77.97%       77.97%       79.66%       79.66%

10/26/2020 Pacific  Santa Ana          10083       98.78%       98.95%       99.02%       99.05%
                    Sierra
10/26/2020 Pacific  Coastal             5452       87.07%       99.08%       99.32%       99.32%
10/26/2020 Southern Alabama              124       58.06%       61.29%       91.94%       97.58%
10/26/2020 Southern Arkansas              48       87.50%       89.58%       97.92%       97.92%
10/26/2020 Southern Dallas               105       84.76%       91.43%       97.14%       98.10%

10/26/2020 Southern Ft. Worth            333       15.02%       96.10%       97.90%       98.80%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 42 of 105




                                                             Processing   Processing   Processing
                                    Measured    Processing   Score Plus   Score Plus   Score Plus
                                    Volume:     Score:       1:           2:           3:
                                    Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Southern Gulf Atlantic        1191       10.24%       12.17%       20.07%       88.75%
10/26/2020 Southern Houston                89       84.27%       91.01%       98.88%       98.88%

10/26/2020 Southern Louisiana             102       55.88%       60.78%       72.55%       72.55%

10/26/2020 Southern Mississippi            43       67.44%       74.42%       90.70%       93.02%

10/26/2020 Southern Oklahoma               77       89.61%       96.10%      100.00%      100.00%

10/26/2020 Southern Rio Grande            114       85.09%       87.72%       92.98%       99.12%
                    South
10/26/2020 Southern Florida                75       80.00%       85.33%       92.00%       92.00%
10/26/2020 Southern Suncoast            20099       72.16%       75.60%       76.08%       76.45%
10/26/2020 Western Alaska                  16       62.50%       81.25%       87.50%       87.50%
10/26/2020 Western Arizona              44682       83.69%       88.45%       92.53%       97.61%
                    Central
10/26/2020 Western Plains                 179       28.49%       28.49%       32.40%       34.08%

                     Colorado/W
10/26/2020 Western   yoming              2860       48.01%       82.17%       92.24%       93.01%
10/26/2020 Western   Dakotas               60       55.00%       56.67%       71.67%       73.33%
10/26/2020 Western   Hawkeye               59       81.36%       84.75%       94.92%       96.61%
                     Mid-
10/26/2020 Western   Americas             109       81.65%       84.40%       89.91%       92.66%
                     Nevada
10/26/2020 Western   Sierra              1020       60.98%       78.43%       80.39%       81.76%

10/26/2020 Western   Northland            838       85.44%       86.87%       95.58%       96.90%
10/26/2020 Western   Portland             164       63.41%       65.85%       70.73%       72.56%
                     Salt Lake
10/26/2020 Western   City                2928       89.11%       89.48%       95.42%       96.24%
10/26/2020 Western   Seattle              735       12.79%       13.61%       18.10%       35.92%
           Capital
10/27/2020 Metro     Atlanta            15371        0.36%        0.39%        0.40%        0.42%
           Capital
10/27/2020 Metro     Baltimore          42960       66.10%       66.11%       66.79%       66.79%
           Capital
10/27/2020 Metro     Capital            24777       99.95%       99.98%       99.98%       99.98%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 43 of 105




                                                               Processing   Processing   Processing
                                      Measured    Processing   Score Plus   Score Plus   Score Plus
                                      Volume:     Score:       1:           2:           3:
                                      Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
10/27/2020   Metro     Carolina             106       64.15%       86.79%       89.62%       96.23%
             Capital
10/27/2020   Metro     Greensboro          1736       98.44%       98.91%       98.96%       99.31%
             Capital   Mid-
10/27/2020   Metro     Carolinas           2244       88.68%       99.33%       99.42%       99.78%
             Capital   Norther
10/27/2020   Metro     Virginia              28       60.71%       92.86%       96.43%       96.43%
             Capital
10/27/2020   Metro     Richmond              93       86.02%       98.92%       98.92%       98.92%

10/27/2020 Eastern     Appalachian           69       36.23%       44.93%       44.93%       44.93%
                       Central
                       Pennsylvani
10/27/2020 Eastern     a                    366       21.86%       26.78%       32.51%       99.73%

10/27/2020 Eastern     Kentuckiana           47        8.51%       21.28%       21.28%       95.74%
                       Norther
10/27/2020 Eastern     Ohio                 368        3.80%       10.33%       25.27%       94.02%

10/27/2020 Eastern     Ohio Valley           61       34.43%       65.57%       81.97%       90.16%

                       Philadelphia
10/27/2020 Eastern     Metropo              470       85.74%       90.85%       96.17%       99.36%

10/27/2020 Eastern     South Jersey        4583       99.76%       99.83%       99.87%       99.87%

10/27/2020 Eastern     Tennessee             27       55.56%       92.59%       96.30%      100.00%

                       Western
10/27/2020 Eastern     New York              52       94.23%       96.15%       96.15%       98.08%
                       Western
                       Pennsylvani
10/27/2020 Eastern     a                   7131       97.41%       99.50%       99.69%       99.85%
           Great       Central
10/27/2020 Lakes       Illinois             303        7.26%       11.55%       11.55%       98.68%
           Great
10/27/2020 Lakes       Chicago               45       64.44%       77.78%       80.00%       82.22%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 44 of 105




                                                               Processing   Processing   Processing
                                   Measured       Processing   Score Plus   Score Plus   Score Plus
                                   Volume:        Score:       1:           2:           3:
                                   Outbound       Outbound     Outbound     Outbound     Outbound
Date         Area    District      Ballot         Ballot       Ballot       Ballot       Ballot
             Great
10/27/2020   Lakes   Detroit              28          32.14%       85.71%       85.71%       92.86%
             Great
10/27/2020   Lakes   Gateway             142          38.03%       87.32%       88.73%       88.73%
             Great   Greater
10/27/2020   Lakes   Indiana              80          62.50%       90.00%       92.50%       95.00%
             Great   Greater
10/27/2020   Lakes   Michigan           1166           0.86%       13.12%       99.66%       99.83%
             Great
10/27/2020   Lakes   Lakeland             40          82.50%       85.00%       85.00%       85.00%

10/27/2020 Northeast Albany                   6       50.00%       66.67%       66.67%       66.67%

10/27/2020 Northeast Caribbean            64          26.56%       26.56%       26.56%       26.56%

                     Connecticut
10/27/2020 Northeast Valley               25          56.00%       80.00%       80.00%       80.00%
                     Greater
10/27/2020 Northeast Boston              193          91.19%       94.82%       94.82%       96.37%

10/27/2020 Northeast Long Island          36          80.56%       83.33%       86.11%       86.11%

10/27/2020 Northeast New York             31          19.35%       70.97%       74.19%       74.19%
                     Northern
                     New
10/27/2020 Northeast England              15          66.67%       73.33%       73.33%       80.00%

                     Northern
10/27/2020 Northeast New Jersey       370235          99.96%       99.98%       99.99%      100.00%

10/27/2020 Northeast Triboro              50          32.00%       34.00%       34.00%       86.00%

10/27/2020 Northeast Westchester          12          83.33%      100.00%      100.00%      100.00%

10/27/2020 Pacific   Bay-Valley           29          51.72%       58.62%       58.62%       58.62%
10/27/2020 Pacific   Honolulu             23          91.30%      100.00%      100.00%      100.00%

10/27/2020 Pacific   Los Angeles         250          16.40%       18.80%       96.80%       96.80%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 45 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area     District       Ballot         Ballot       Ballot       Ballot       Ballot

10/27/2020 Pacific   Sacramento            21          42.86%       57.14%       66.67%       76.19%

10/27/2020 Pacific   San Diego            396          10.86%       13.89%       76.26%       76.52%
                     San
10/27/2020 Pacific   Francisco             26          84.62%      100.00%      100.00%      100.00%

10/27/2020 Pacific  Santa Ana             495          24.44%       27.27%       99.60%       99.60%
                    Sierra
10/27/2020 Pacific  Coastal              1520          98.55%       99.54%       99.61%       99.67%
10/27/2020 Southern Alabama                14          42.86%       57.14%       57.14%       64.29%
10/27/2020 Southern Arkansas                5          80.00%       80.00%       80.00%       80.00%
10/27/2020 Southern Dallas                 26          61.54%       65.38%       69.23%       69.23%

10/27/2020 Southern Ft. Worth              51          27.45%       39.22%       78.43%      100.00%

10/27/2020 Southern Gulf Atlantic         288          14.93%       22.92%       24.65%       25.69%
10/27/2020 Southern Houston                40          70.00%       85.00%       87.50%       90.00%

10/27/2020 Southern Louisiana              24          79.17%       91.67%       91.67%       91.67%

10/27/2020 Southern Mississippi                6      100.00%      100.00%      100.00%      100.00%

10/27/2020 Southern Oklahoma               44          27.27%       31.82%       31.82%       88.64%

10/27/2020 Southern Rio Grande             61          45.90%       55.74%       55.74%       77.05%
                    South
10/27/2020 Southern Florida                73          83.56%      100.00%      100.00%      100.00%
10/27/2020 Southern Suncoast             5919          90.93%       94.46%       94.85%       97.25%
10/27/2020 Western Alaska                   5          20.00%       60.00%      100.00%      100.00%
10/27/2020 Western Arizona               4614          18.66%       49.26%       55.07%       64.54%
                    Central
10/27/2020 Western Plains                  17          52.94%       70.59%       70.59%       70.59%

                     Colorado/W
10/27/2020 Western   yoming              1747           1.32%       62.39%       78.31%       86.61%
10/27/2020 Western   Dakotas               50          20.00%       34.00%       38.00%       40.00%
10/27/2020 Western   Hawkeye               11          72.73%      100.00%      100.00%      100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 46 of 105




                                                            Processing   Processing   Processing
                                   Measured    Processing   Score Plus   Score Plus   Score Plus
                                   Volume:     Score:       1:           2:           3:
                                   Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
                     Mid-
10/27/2020 Western   Americas             17       41.18%       76.47%       76.47%       76.47%
                     Nevada
10/27/2020 Western   Sierra               92       25.00%       26.09%       31.52%       31.52%

10/27/2020 Western   Northland          1873       86.87%       98.93%       98.93%       99.79%
10/27/2020 Western   Portland            233        6.44%        9.01%       96.57%       96.57%
                     Salt Lake
10/27/2020 Western   City                 98        8.16%       39.80%       45.92%       47.96%
10/27/2020 Western   Seattle             502        6.57%       34.46%       34.46%       35.66%
           Capital
10/28/2020 Metro     Atlanta             718        3.76%        5.29%        6.82%        7.52%
           Capital
10/28/2020 Metro     Baltimore         14852       54.75%       96.24%       96.28%       96.49%
           Capital
10/28/2020 Metro     Capital             202        8.42%       62.38%       67.33%       67.33%
           Capital   Greater S
10/28/2020 Metro     Carolina            150        8.00%       36.00%       40.00%       40.67%
           Capital
10/28/2020 Metro     Greensboro          888       66.22%       90.20%       90.99%       91.22%
           Capital   Mid-
10/28/2020 Metro     Carolinas          1097       56.97%       98.72%       99.73%       99.73%
           Capital   Norther
10/28/2020 Metro     Virginia             80       23.75%       23.75%       25.00%       25.00%
           Capital
10/28/2020 Metro     Richmond             30        3.33%       16.67%       26.67%       26.67%

10/28/2020 Eastern   Appalachian          32       31.25%       31.25%       31.25%       34.38%
                     Central
                     Pennsylvani
10/28/2020 Eastern   a                   236       16.10%       16.53%       18.64%       19.92%

10/28/2020 Eastern   Kentuckiana          13       46.15%       61.54%       61.54%       61.54%
                     Norther
10/28/2020 Eastern   Ohio                120       20.00%       20.83%       25.83%       29.17%

10/28/2020 Eastern   Ohio Valley         123       22.76%       22.76%       30.08%       33.33%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 47 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot

                     Philadelphia
10/28/2020 Eastern   Metropo              197          42.64%       50.76%       55.33%       56.85%

10/28/2020 Eastern   South Jersey       37417          98.26%       99.69%       99.70%       99.79%

10/28/2020 Eastern   Tennessee             24          58.33%       70.83%       79.17%       79.17%

                     Western
10/28/2020 Eastern   New York             120           6.67%        6.67%        6.67%        6.67%
                     Western
                     Pennsylvani
10/28/2020 Eastern   a                   7547          97.67%       97.67%       97.92%       98.21%
           Great     Central
10/28/2020 Lakes     Illinois              98           3.06%        4.08%       27.55%       27.55%
           Great
10/28/2020 Lakes     Chicago                   6       66.67%       83.33%      100.00%      100.00%
           Great
10/28/2020 Lakes     Detroit               47          63.83%       70.21%       95.74%       97.87%
           Great
10/28/2020 Lakes     Gateway               91          56.04%       69.23%       82.42%       82.42%
           Great     Greater
10/28/2020 Lakes     Indiana               75          74.67%       80.00%       81.33%       82.67%
           Great     Greater
10/28/2020 Lakes     Michigan             713           1.82%        2.38%       17.53%       94.53%
           Great
10/28/2020 Lakes     Lakeland              48          14.58%       16.67%       16.67%       16.67%

10/28/2020 Northeast Albany                    9       66.67%       66.67%       66.67%       77.78%

10/28/2020 Northeast Caribbean                 0

                     Connecticut
10/28/2020 Northeast Valley                34          41.18%       41.18%       41.18%       41.18%
                     Greater
10/28/2020 Northeast Boston                62          27.42%       27.42%       32.26%       32.26%

10/28/2020 Northeast Long Island               3      100.00%      100.00%      100.00%      100.00%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 48 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area     District       Ballot         Ballot       Ballot       Ballot       Ballot

10/28/2020 Northeast New York              42          83.33%       83.33%      100.00%      100.00%
                     Northern
                     New
10/28/2020 Northeast England               51           3.92%        5.88%        5.88%        5.88%

                     Northern
10/28/2020 Northeast New Jersey        659595          99.37%       99.37%       99.96%       99.99%

10/28/2020 Northeast Triboro               33          90.91%       90.91%       93.94%       93.94%

10/28/2020 Northeast Westchester           32          25.00%       25.00%       28.13%       31.25%

10/28/2020 Pacific   Bay-Valley                8       12.50%       25.00%       25.00%       25.00%
10/28/2020 Pacific   Honolulu                  4       50.00%       75.00%      100.00%      100.00%

10/28/2020 Pacific   Los Angeles          694          16.43%       16.86%       20.46%       99.42%

10/28/2020 Pacific   Sacramento           106          85.85%       85.85%       94.34%       95.28%

10/28/2020 Pacific   San Diego          11408          99.88%       99.89%       99.95%       99.95%
                     San
10/28/2020 Pacific   Francisco                 5        0.00%       20.00%       80.00%       80.00%

10/28/2020 Pacific  Santa Ana            3901          99.15%       99.21%       99.49%       99.62%
                    Sierra
10/28/2020 Pacific  Coastal              1352          99.11%       99.19%       99.26%       99.41%
10/28/2020 Southern Alabama                64          18.75%       23.44%       23.44%       23.44%
10/28/2020 Southern Arkansas                4           0.00%        0.00%        0.00%       25.00%
10/28/2020 Southern Dallas                 58           6.90%        6.90%       13.79%       13.79%

10/28/2020 Southern Ft. Worth              54           0.00%        0.00%        1.85%        1.85%

10/28/2020 Southern Gulf Atlantic         409          15.89%       16.87%       17.60%       18.83%
10/28/2020 Southern Houston                 7          14.29%       28.57%       85.71%       85.71%

10/28/2020 Southern Louisiana                  5      100.00%      100.00%      100.00%      100.00%

10/28/2020 Southern Mississippi                4       50.00%       75.00%      100.00%      100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 49 of 105




                                                              Processing   Processing   Processing
                                  Measured       Processing   Score Plus   Score Plus   Score Plus
                                  Volume:        Score:       1:           2:           3:
                                  Outbound       Outbound     Outbound     Outbound     Outbound
Date      Area       District     Ballot         Ballot       Ballot       Ballot       Ballot

10/28/2020 Southern Oklahoma                 2       50.00%       50.00%      100.00%      100.00%

10/28/2020 Southern Rio Grande          142           4.23%        5.63%        8.45%       14.08%
                    South
10/28/2020 Southern Florida             147          24.49%       24.49%       25.17%       25.85%
10/28/2020 Southern Suncoast          14527          89.55%       89.81%       90.00%       90.18%
10/28/2020 Western Alaska                 4          50.00%       50.00%       75.00%      100.00%
10/28/2020 Western Arizona            21294          88.64%       88.98%       95.74%       96.39%
                    Central
10/28/2020 Western Plains                17          17.65%       17.65%       41.18%       41.18%

                     Colorado/W
10/28/2020 Western   yoming            1518           0.40%        0.72%       82.21%       86.82%
10/28/2020 Western   Dakotas             22           4.55%        9.09%       22.73%       27.27%
10/28/2020 Western   Hawkeye              5          40.00%       40.00%       40.00%       40.00%
                     Mid-
10/28/2020 Western   Americas            26          69.23%       69.23%       84.62%       84.62%
                     Nevada
10/28/2020 Western   Sierra             104          18.27%       19.23%       25.00%       29.81%

10/28/2020 Western   Northland          559           0.36%       93.74%       95.53%       95.71%
10/28/2020 Western   Portland            53          15.09%       15.09%       32.08%       33.96%
                     Salt Lake
10/28/2020 Western   City              3767          97.61%       97.64%       98.19%       98.30%
10/28/2020 Western   Seattle            321           0.62%        1.87%       36.14%       37.07%
           Capital
10/29/2020 Metro     Atlanta           2233           2.24%        2.24%        2.55%        2.73%
           Capital
10/29/2020 Metro     Baltimore         1981          46.09%       46.09%       97.78%       97.78%
           Capital
10/29/2020 Metro     Capital             91          36.26%       36.26%       52.75%       56.04%
           Capital   Greater S
10/29/2020 Metro     Carolina            45          62.22%       62.22%       82.22%       91.11%
           Capital
10/29/2020 Metro     Greensboro         967          88.93%       88.93%       96.69%       96.90%
           Capital   Mid-
10/29/2020 Metro     Carolinas          290          14.83%       14.83%       22.07%       22.41%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 50 of 105




                                                             Processing   Processing   Processing
                                    Measured    Processing   Score Plus   Score Plus   Score Plus
                                    Volume:     Score:       1:           2:           3:
                                    Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
           Capital   Norther
10/29/2020 Metro     Virginia             119       19.33%       19.33%       19.33%       21.85%
           Capital
10/29/2020 Metro     Richmond              30       83.33%       83.33%       86.67%       90.00%

10/29/2020 Eastern   Appalachian           24       79.17%       83.33%       83.33%       83.33%
                     Central
                     Pennsylvani
10/29/2020 Eastern   a                     39       46.15%       53.85%       56.41%       64.10%

10/29/2020 Eastern   Kentuckiana           68       22.06%       23.53%       26.47%       26.47%
                     Norther
10/29/2020 Eastern   Ohio                 566       86.57%       87.81%       88.34%       90.11%

10/29/2020 Eastern   Ohio Valley         1821       95.44%       95.44%       95.55%       96.21%

                     Philadelphia
10/29/2020 Eastern   Metropo             2351       99.19%       99.32%       99.57%       99.83%

10/29/2020 Eastern   South Jersey      296937       99.71%       99.71%       99.97%       99.97%

10/29/2020 Eastern   Tennessee            173       23.70%       23.70%       25.43%       26.01%

                     Western
10/29/2020 Eastern   New York              27       66.67%       70.37%       70.37%       70.37%
                     Western
                     Pennsylvani
10/29/2020 Eastern   a                   8433       99.41%       99.57%       99.58%       99.64%
           Great     Central
10/29/2020 Lakes     Illinois            1300       98.92%       98.92%       98.92%       99.31%
           Great
10/29/2020 Lakes     Chicago               60       80.00%       85.00%       86.67%       90.00%
           Great
10/29/2020 Lakes     Detroit               95       95.79%       95.79%       98.95%       98.95%
           Great
10/29/2020 Lakes     Gateway              177       60.45%       71.19%       73.45%       89.27%
           Great     Greater
10/29/2020 Lakes     Indiana               61       75.41%       80.33%       93.44%       96.72%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 51 of 105




                                                            Processing   Processing   Processing
                                   Measured    Processing   Score Plus   Score Plus   Score Plus
                                   Volume:     Score:       1:           2:           3:
                                   Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District      Ballot      Ballot       Ballot       Ballot       Ballot
           Great     Greater
10/29/2020 Lakes     Michigan           1864       97.64%       97.64%       97.64%       97.96%
           Great
10/29/2020 Lakes     Lakeland             61       90.16%       90.16%       93.44%       96.72%

10/29/2020 Northeast Albany               14       78.57%       78.57%       78.57%       78.57%

10/29/2020 Northeast Caribbean

                     Connecticut
10/29/2020 Northeast Valley               47       42.55%       42.55%       51.06%       55.32%
                     Greater
10/29/2020 Northeast Boston              199       22.61%       22.61%       24.12%       24.62%

10/29/2020 Northeast Long Island          23       95.65%       95.65%      100.00%      100.00%

10/29/2020 Northeast New York             68       79.41%       80.88%       89.71%       89.71%
                     Northern
                     New
10/29/2020 Northeast England              34       64.71%       64.71%       79.41%       79.41%

                     Northern
10/29/2020 Northeast New Jersey       101851       86.30%       99.49%       99.49%       99.95%

10/29/2020 Northeast Triboro              25       92.00%       92.00%       92.00%       96.00%

10/29/2020 Northeast Westchester          23       82.61%       82.61%       82.61%       82.61%

10/29/2020 Pacific   Bay-Valley           37       59.46%       59.46%       70.27%       94.59%
10/29/2020 Pacific   Honolulu             31       64.52%       87.10%       90.32%       96.77%

10/29/2020 Pacific   Los Angeles          92       54.35%       56.52%       57.61%       59.78%

10/29/2020 Pacific   Sacramento          434       97.00%       97.00%       97.00%       98.39%

10/29/2020 Pacific   San Diego           868       98.50%       98.50%       98.73%       99.19%
                     San
10/29/2020 Pacific   Francisco            38       65.79%       65.79%       78.95%       89.47%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 52 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area     District       Ballot         Ballot       Ballot       Ballot       Ballot

10/29/2020 Pacific  Santa Ana            3480          99.22%       99.28%       99.54%       99.83%
                    Sierra
10/29/2020 Pacific  Coastal               100          35.00%       35.00%       39.00%       46.00%
10/29/2020 Southern Alabama                39          66.67%       66.67%       66.67%       66.67%
10/29/2020 Southern Arkansas               35          85.71%       85.71%       94.29%       94.29%
10/29/2020 Southern Dallas                 29          55.17%       65.52%       75.86%       75.86%

10/29/2020 Southern Ft. Worth            1056          99.34%       99.43%       99.43%       99.62%

10/29/2020 Southern Gulf Atlantic          99          33.33%       33.33%       34.34%       37.37%
10/29/2020 Southern Houston                52          84.62%       84.62%       96.15%      100.00%

10/29/2020 Southern Louisiana              10          90.00%       90.00%       90.00%       90.00%

10/29/2020 Southern Mississippi                5       80.00%       80.00%       80.00%       80.00%

10/29/2020 Southern Oklahoma               12          75.00%       91.67%       91.67%      100.00%

10/29/2020 Southern Rio Grande             63          90.48%       90.48%       93.65%       95.24%
                    South
10/29/2020 Southern Florida                30          56.67%       66.67%       70.00%       76.67%
10/29/2020 Southern Suncoast             1969          25.90%       38.45%       39.36%       41.04%
10/29/2020 Western Alaska                   5          80.00%       80.00%       80.00%      100.00%
10/29/2020 Western Arizona              18234          88.14%       90.76%       95.26%       96.47%
                    Central
10/29/2020 Western Plains                  57          29.82%       29.82%       35.09%       40.35%

                     Colorado/W
10/29/2020 Western   yoming              1126          53.73%       53.91%       54.53%       62.43%
10/29/2020 Western   Dakotas               31          35.48%       45.16%       70.97%       80.65%
10/29/2020 Western   Hawkeye               15          60.00%       73.33%       73.33%       86.67%
                     Mid-
10/29/2020 Western   Americas              19          68.42%       73.68%       73.68%       89.47%
                     Nevada
10/29/2020 Western   Sierra               117          25.64%       27.35%       35.04%       49.57%

10/29/2020 Western   Northland             55          45.45%       47.27%       76.36%       80.00%
10/29/2020 Western   Portland              74          28.38%       28.38%       31.08%       37.84%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 53 of 105




                                                             Processing   Processing   Processing
                                    Measured    Processing   Score Plus   Score Plus   Score Plus
                                    Volume:     Score:       1:           2:           3:
                                    Outbound    Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
                     Salt Lake
10/29/2020 Western   City                8544       98.54%       98.58%       98.78%       98.86%
10/29/2020 Western   Seattle              203       11.82%       11.82%       11.82%       13.79%
           Capital
10/30/2020 Metro     Atlanta              673        3.42%        3.42%        3.42%        3.86%
           Capital
10/30/2020 Metro     Baltimore            288        2.43%       11.11%       11.11%       88.19%
           Capital
10/30/2020 Metro     Capital               43       23.26%       37.21%       37.21%       51.16%
           Capital   Greater S
10/30/2020 Metro     Carolina              79       17.72%       24.05%       24.05%       34.18%
           Capital
10/30/2020 Metro     Greensboro          3148        0.83%       96.86%       96.89%       97.14%
           Capital   Mid-
10/30/2020 Metro     Carolinas             65       15.38%       21.54%       21.54%       29.23%
           Capital   Norther
10/30/2020 Metro     Virginia              17       88.24%       88.24%       88.24%       88.24%
           Capital
10/30/2020 Metro     Richmond              36       88.89%       94.44%       94.44%       94.44%

10/30/2020 Eastern   Appalachian           57       21.05%       24.56%       24.56%       24.56%
                     Central
                     Pennsylvani
10/30/2020 Eastern   a                   2945        0.85%       99.63%       99.63%       99.63%

10/30/2020 Eastern   Kentuckiana           18       66.67%       72.22%       72.22%       72.22%
                     Norther
10/30/2020 Eastern   Ohio                3678       16.48%       99.10%       99.54%       99.56%

10/30/2020 Eastern   Ohio Valley          151       27.81%       78.81%       78.81%       78.81%

                     Philadelphia
10/30/2020 Eastern   Metropo             4607       98.87%       99.39%       99.39%       99.65%

10/30/2020 Eastern   South Jersey         258       35.27%       50.39%       50.39%       99.22%

10/30/2020 Eastern   Tennessee             62       79.03%       85.48%       87.10%       87.10%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 54 of 105




                                                               Processing   Processing   Processing
                                   Measured       Processing   Score Plus   Score Plus   Score Plus
                                   Volume:        Score:       1:           2:           3:
                                   Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District      Ballot         Ballot       Ballot       Ballot       Ballot

                     Western
10/30/2020 Eastern   New York             14         100.00%      100.00%      100.00%      100.00%
                     Western
                     Pennsylvani
10/30/2020 Eastern   a                 14446          99.22%       99.29%       99.46%       99.46%
           Great     Central
10/30/2020 Lakes     Illinois            999          73.67%       97.20%       97.20%       97.40%
           Great
10/30/2020 Lakes     Chicago              21          85.71%       95.24%       95.24%       95.24%
           Great
10/30/2020 Lakes     Detroit              59          77.97%       88.14%       88.14%       93.22%
           Great
10/30/2020 Lakes     Gateway             549          93.26%       95.45%       95.81%       95.99%
           Great     Greater
10/30/2020 Lakes     Indiana              62          20.97%       20.97%       20.97%       24.19%
           Great     Greater
10/30/2020 Lakes     Michigan            588          97.28%       98.64%       98.64%       98.64%
           Great
10/30/2020 Lakes     Lakeland             19          73.68%       73.68%       73.68%       73.68%

10/30/2020 Northeast Albany               25          88.00%       96.00%       96.00%       96.00%

10/30/2020 Northeast Caribbean                7       85.71%       85.71%       85.71%       85.71%

                     Connecticut
10/30/2020 Northeast Valley               20          85.00%      100.00%      100.00%      100.00%
                     Greater
10/30/2020 Northeast Boston               42          78.57%       88.10%       88.10%       88.10%

10/30/2020 Northeast Long Island              6      100.00%      100.00%      100.00%      100.00%

10/30/2020 Northeast New York             37          94.59%       97.30%       97.30%       97.30%
                     Northern
                     New
10/30/2020 Northeast England              25          44.00%       48.00%       48.00%       48.00%

                     Northern
10/30/2020 Northeast New Jersey       167851          95.64%       96.40%       97.19%       97.19%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 55 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date        Area     District       Ballot         Ballot       Ballot       Ballot       Ballot

10/30/2020 Northeast Triboro               27          70.37%       74.07%       74.07%       74.07%

10/30/2020 Northeast Westchester           14          78.57%       85.71%       85.71%       85.71%

10/30/2020 Pacific   Bay-Valley            74          90.54%       90.54%       90.54%       90.54%
10/30/2020 Pacific   Honolulu              19          94.74%       94.74%       94.74%      100.00%

10/30/2020 Pacific   Los Angeles          100          93.00%       93.00%       93.00%       93.00%

10/30/2020 Pacific   Sacramento            57          31.58%       31.58%       31.58%       31.58%

10/30/2020 Pacific   San Diego           4473          99.17%       99.31%       99.31%       99.31%
                     San
10/30/2020 Pacific   Francisco             35          97.14%       97.14%       97.14%      100.00%

10/30/2020 Pacific  Santa Ana            2860          98.32%       98.53%       98.53%       98.53%
                    Sierra
10/30/2020 Pacific  Coastal                61          42.62%       42.62%       45.90%       47.54%
10/30/2020 Southern Alabama                48          18.75%       18.75%       18.75%       18.75%
10/30/2020 Southern Arkansas                7          85.71%       85.71%       85.71%       85.71%
10/30/2020 Southern Dallas                 16          87.50%       93.75%       93.75%       93.75%

10/30/2020 Southern Ft. Worth              22          77.27%       86.36%       86.36%       90.91%

10/30/2020 Southern Gulf Atlantic          78          34.62%       42.31%       42.31%       42.31%
10/30/2020 Southern Houston                45          35.56%       37.78%       37.78%       37.78%

10/30/2020 Southern Louisiana              20          70.00%       80.00%       80.00%      100.00%

10/30/2020 Southern Mississippi                3       66.67%       66.67%       66.67%       66.67%

10/30/2020 Southern Oklahoma               32          90.63%       93.75%       93.75%       96.88%

10/30/2020 Southern Rio Grande             32          84.38%       87.50%       87.50%       87.50%
                    South
10/30/2020 Southern Florida                10          60.00%       90.00%       90.00%       90.00%
10/30/2020 Southern Suncoast             6688          89.98%       90.25%       90.43%       90.61%
10/30/2020 Western Alaska                  13          38.46%       38.46%       69.23%       84.62%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 56 of 105




                                                               Processing    Processing    Processing
                                   Measured      Processing    Score Plus    Score Plus    Score Plus
                                   Volume:       Score:        1:            2:            3:
                                   Outbound      Outbound      Outbound      Outbound      Outbound
Date       Area      District      Ballot        Ballot        Ballot        Ballot        Ballot
10/30/2020 Western   Arizona             10565        89.83%        93.17%        93.39%        95.03%
                     Central
10/30/2020 Western   Plains                37        70.27%        70.27%        70.27%        70.27%

                     Colorado/W
10/30/2020 Western   yoming              2966        92.35%        94.77%        94.81%        95.18%
10/30/2020 Western   Dakotas               25        84.00%        84.00%        84.00%        92.00%
10/30/2020 Western   Hawkeye               26        96.15%       100.00%       100.00%       100.00%
                     Mid-
10/30/2020 Western   Americas              59        94.92%        96.61%        96.61%        98.31%
                     Nevada
10/30/2020 Western   Sierra               133        32.33%        36.09%        36.84%        39.85%

10/30/2020 Western   Northland             37        37.84%        40.54%        40.54%        72.97%
10/30/2020 Western   Portland              57        78.95%        85.96%        85.96%        85.96%
                     Salt Lake
10/30/2020 Western   City                 615        85.85%        86.34%        86.67%        86.67%
10/30/2020 Western   Seattle              189        34.39%        35.45%        36.51%        38.10%
           Capital
10/31/2020 Metro     Atlanta             1392         0.72%         1.29%         1.36%         1.36%
           Capital
10/31/2020 Metro     Baltimore             51         5.88%        13.73%        37.25%        37.25%
           Capital
10/31/2020 Metro     Capital               27        40.74%        59.26%        59.26%        59.26%
           Capital   Greater S
10/31/2020 Metro     Carolina              36        25.00%        30.56%        58.33%        58.33%
           Capital
10/31/2020 Metro     Greensboro          1277         0.55%         1.57%        98.83%        98.83%
           Capital   Mid-
10/31/2020 Metro     Carolinas             16        56.25%        62.50%        68.75%        68.75%
           Capital   Norther
10/31/2020 Metro     Virginia              28        57.14%        85.71%        92.86%        92.86%
           Capital
10/31/2020 Metro     Richmond             145         6.90%        13.79%        13.79%        13.79%

10/31/2020 Eastern   Appalachian           11        81.82%        90.91%        90.91%        90.91%
                     Central
                     Pennsylvani
10/31/2020 Eastern   a                    190         3.16%         9.47%        97.37%        97.37%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 57 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot

10/31/2020 Eastern   Kentuckiana               9       66.67%       77.78%       77.78%       77.78%
                     Norther
10/31/2020 Eastern   Ohio                 310           6.45%       15.81%       85.16%       85.16%

10/31/2020 Eastern   Ohio Valley           31          61.29%       93.55%       96.77%       96.77%

                     Philadelphia
10/31/2020 Eastern   Metropo               69          49.28%       60.87%       78.26%       82.61%

10/31/2020 Eastern   South Jersey       24288          98.23%       98.25%       99.82%       99.82%

10/31/2020 Eastern   Tennessee             15          26.67%       53.33%       53.33%       53.33%

                     Western
10/31/2020 Eastern   New York                  1      100.00%      100.00%      100.00%      100.00%
                     Western
                     Pennsylvani
10/31/2020 Eastern   a                   3204          97.16%       98.13%       98.69%       98.69%
           Great     Central
10/31/2020 Lakes     Illinois              72           0.00%       81.94%       98.61%       98.61%
           Great
10/31/2020 Lakes     Chicago               20          95.00%       95.00%       95.00%       95.00%
           Great
10/31/2020 Lakes     Detroit               76          67.11%       72.37%       75.00%       76.32%
           Great
10/31/2020 Lakes     Gateway               27          11.11%       37.04%       62.96%       74.07%
           Great     Greater
10/31/2020 Lakes     Indiana               38          76.32%       92.11%       92.11%       92.11%
           Great     Greater
10/31/2020 Lakes     Michigan             852          77.70%       93.78%       94.01%       94.01%
           Great
10/31/2020 Lakes     Lakeland              14          71.43%       85.71%       92.86%       92.86%

10/31/2020 Northeast Albany                81           4.94%        4.94%        6.17%        6.17%

10/31/2020 Northeast Caribbean
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 58 of 105




                                                            Processing   Processing   Processing
                                   Measured    Processing   Score Plus   Score Plus   Score Plus
                                   Volume:     Score:       1:           2:           3:
                                   Outbound    Outbound     Outbound     Outbound     Outbound
Date        Area     District      Ballot      Ballot       Ballot       Ballot       Ballot

                     Connecticut
10/31/2020 Northeast Valley               11       63.64%       81.82%      100.00%      100.00%
                     Greater
10/31/2020 Northeast Boston               40       35.00%       50.00%       52.50%       52.50%

10/31/2020 Northeast Long Island          52        1.92%        1.92%        7.69%        7.69%

10/31/2020 Northeast New York             13       61.54%       92.31%      100.00%      100.00%
                     Northern
                     New
10/31/2020 Northeast England              16        6.25%        6.25%        6.25%        6.25%

                     Northern
10/31/2020 Northeast New Jersey         1046       13.77%       15.11%       39.48%       74.67%

10/31/2020 Northeast Triboro              23       69.57%       82.61%       95.65%       95.65%

10/31/2020 Northeast Westchester          27       18.52%       22.22%       22.22%       22.22%

10/31/2020 Pacific   Bay-Valley           16       68.75%       81.25%       81.25%       81.25%
10/31/2020 Pacific   Honolulu             23       95.65%      100.00%      100.00%      100.00%

10/31/2020 Pacific   Los Angeles          14       64.29%       78.57%       78.57%       78.57%

10/31/2020 Pacific   Sacramento           38       18.42%       55.26%       55.26%       55.26%

10/31/2020 Pacific   San Diego          1229       98.37%       99.27%       99.59%       99.59%
                     San
10/31/2020 Pacific   Francisco            14       85.71%       85.71%       92.86%       92.86%

10/31/2020 Pacific  Santa Ana           4791       99.56%       99.73%       99.83%       99.83%
                    Sierra
10/31/2020 Pacific  Coastal                8       37.50%       62.50%       62.50%       87.50%
10/31/2020 Southern Alabama              129        5.43%        7.75%        7.75%        7.75%
10/31/2020 Southern Arkansas               9       33.33%       55.56%       55.56%       55.56%
10/31/2020 Southern Dallas                88        6.82%       62.50%       63.64%       63.64%

10/31/2020 Southern Ft. Worth             29       62.07%      100.00%      100.00%      100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 59 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot

10/31/2020 Southern Gulf Atlantic          44          50.00%       59.09%       61.36%       61.36%
10/31/2020 Southern Houston                58           3.45%        8.62%        8.62%        8.62%

10/31/2020 Southern Louisiana              21          14.29%       14.29%       14.29%       14.29%

10/31/2020 Southern Mississippi            35           0.00%        2.86%        2.86%        2.86%

10/31/2020 Southern Oklahoma               44          13.64%       15.91%       18.18%       18.18%

10/31/2020 Southern Rio Grande             20          60.00%       85.00%       95.00%       95.00%
                    South
10/31/2020 Southern Florida                18          66.67%       77.78%       83.33%       83.33%
10/31/2020 Southern Suncoast             1056          15.53%       18.66%       20.64%       21.02%
10/31/2020 Western Alaska                   4           0.00%       50.00%       75.00%      100.00%
10/31/2020 Western Arizona               3609          63.56%       86.45%       89.39%       89.42%
                    Central
10/31/2020 Western Plains                  19          31.58%       47.37%       47.37%       47.37%

                     Colorado/W
10/31/2020 Western   yoming               768          11.07%       85.55%       92.84%       92.84%
10/31/2020 Western   Dakotas                7          57.14%      100.00%      100.00%      100.00%
10/31/2020 Western   Hawkeye                4          75.00%      100.00%      100.00%      100.00%
                     Mid-
10/31/2020 Western   Americas                  9       33.33%       55.56%       55.56%       55.56%
                     Nevada
10/31/2020 Western   Sierra                29          27.59%       41.38%       41.38%       41.38%

10/31/2020 Western   Northland             16          12.50%       43.75%       56.25%       56.25%
10/31/2020 Western   Portland              58          20.69%       27.59%       27.59%       27.59%
                     Salt Lake
10/31/2020 Western   City                 137          19.71%       29.93%       40.15%       40.15%
10/31/2020 Western   Seattle              118          12.71%       21.19%       22.03%       22.88%
           Capital
 11/2/2020 Metro     Atlanta              106          10.38%       12.26%       17.92%       17.92%
           Capital
 11/2/2020 Metro     Baltimore            474           1.90%        5.06%        5.91%       71.73%
           Capital
 11/2/2020 Metro     Capital               47           6.38%       42.55%       68.09%       68.09%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 60 of 105




                                                               Processing   Processing   Processing
                                      Measured    Processing   Score Plus   Score Plus   Score Plus
                                      Volume:     Score:       1:           2:           3:
                                      Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area      District       Ballot      Ballot       Ballot       Ballot       Ballot
             Capital   Greater S
 11/2/2020   Metro     Carolina              45       42.22%       48.89%       66.67%       73.33%
             Capital
 11/2/2020   Metro     Greensboro           124        4.84%       12.90%       21.77%       76.61%
             Capital   Mid-
 11/2/2020   Metro     Carolinas             36       33.33%       52.78%       63.89%       63.89%
             Capital   Norther
 11/2/2020   Metro     Virginia              25       24.00%       80.00%       92.00%       92.00%
             Capital
 11/2/2020   Metro     Richmond             144       22.22%       22.22%       25.69%       29.17%

 11/2/2020 Eastern     Appalachian           30       20.00%       26.67%       90.00%       90.00%
                       Central
                       Pennsylvani
 11/2/2020 Eastern     a                   1528       96.92%       98.49%       98.63%       99.41%

 11/2/2020 Eastern     Kentuckiana           27       25.93%       33.33%       33.33%       33.33%
                       Norther
 11/2/2020 Eastern     Ohio                1784       86.55%       88.34%       89.97%       92.32%

 11/2/2020 Eastern     Ohio Valley           51        3.92%       68.63%       70.59%       96.08%

                       Philadelphia
 11/2/2020 Eastern     Metropo             1046        5.54%        9.56%       98.37%       98.47%

 11/2/2020 Eastern     South Jersey        9659       97.44%       99.11%       99.17%       99.21%

 11/2/2020 Eastern     Tennessee            123       18.70%       21.95%       26.83%       27.64%

                       Western
 11/2/2020 Eastern     New York              16       43.75%       87.50%       87.50%       87.50%
                       Western
                       Pennsylvani
 11/2/2020 Eastern     a                    990       33.84%       69.90%       86.77%       87.17%
           Great       Central
 11/2/2020 Lakes       Illinois             389        0.00%        0.00%       81.49%       86.12%
           Great
 11/2/2020 Lakes       Chicago               42       19.05%       40.48%       45.24%       45.24%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 61 of 105




                                                            Processing   Processing   Processing
                                   Measured    Processing   Score Plus   Score Plus   Score Plus
                                   Volume:     Score:       1:           2:           3:
                                   Outbound    Outbound     Outbound     Outbound     Outbound
Date         Area    District      Ballot      Ballot       Ballot       Ballot       Ballot
             Great
 11/2/2020   Lakes   Detroit             310        2.26%        4.19%        4.84%        4.84%
             Great
 11/2/2020   Lakes   Gateway              54       14.81%       18.52%       38.89%       42.59%
             Great   Greater
 11/2/2020   Lakes   Indiana              42       40.48%       45.24%       47.62%       47.62%
             Great   Greater
 11/2/2020   Lakes   Michigan           1199        2.17%        2.50%        2.75%        2.75%
             Great
 11/2/2020   Lakes   Lakeland            110        0.91%        1.82%        2.73%        4.55%

 11/2/2020 Northeast Albany               43       18.60%       23.26%       25.58%       25.58%

 11/2/2020 Northeast Caribbean           140        0.71%        1.43%        1.43%        3.57%

                     Connecticut
 11/2/2020 Northeast Valley               16       62.50%       62.50%       68.75%       68.75%
                     Greater
 11/2/2020 Northeast Boston               29       62.07%       75.86%       82.76%       96.55%

 11/2/2020 Northeast Long Island          11       54.55%       63.64%       63.64%       63.64%

 11/2/2020 Northeast New York            215       13.02%       13.95%       13.95%       14.42%
                     Northern
                     New
 11/2/2020 Northeast England              54        9.26%       11.11%       11.11%       11.11%

                     Northern
 11/2/2020 Northeast New Jersey        29895       98.07%       98.08%       98.12%       98.46%

 11/2/2020 Northeast Triboro              66       21.21%       21.21%       21.21%       21.21%

 11/2/2020 Northeast Westchester          25        8.00%        8.00%        8.00%        8.00%

 11/2/2020 Pacific   Bay-Valley           44       20.45%       22.73%       22.73%       25.00%
 11/2/2020 Pacific   Honolulu             48       16.67%       18.75%       18.75%       27.08%

 11/2/2020 Pacific   Los Angeles          14       42.86%       64.29%       71.43%       71.43%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 62 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot

 11/2/2020 Pacific   Sacramento            74          12.16%       14.86%       79.73%       81.08%

 11/2/2020 Pacific   San Diego             91           9.89%       12.09%       14.29%       19.78%
                     San
 11/2/2020 Pacific   Francisco             29          37.93%       37.93%       37.93%       37.93%

 11/2/2020 Pacific  Santa Ana             362          42.27%       43.65%       44.20%       44.48%
                    Sierra
 11/2/2020 Pacific  Coastal                13           7.69%       15.38%       38.46%       38.46%
 11/2/2020 Southern Alabama               973           0.21%       97.94%       98.77%       98.87%
 11/2/2020 Southern Arkansas                6          16.67%       33.33%       66.67%       66.67%
 11/2/2020 Southern Dallas                 16          25.00%       37.50%       75.00%       75.00%

 11/2/2020 Southern Ft. Worth                  4       75.00%      100.00%      100.00%      100.00%

 11/2/2020 Southern Gulf Atlantic          38          31.58%       42.11%       55.26%       57.89%
 11/2/2020 Southern Houston                 9           0.00%       11.11%       22.22%       33.33%

 11/2/2020 Southern Louisiana              29          20.69%       24.14%       55.17%       55.17%

 11/2/2020 Southern Mississippi            26           3.85%       11.54%       23.08%       23.08%

 11/2/2020 Southern Oklahoma               11          54.55%       72.73%      100.00%      100.00%

 11/2/2020 Southern Rio Grande             22          50.00%       63.64%       90.91%       90.91%
                    South
 11/2/2020 Southern Florida               149          15.44%       17.45%       18.12%       19.46%
 11/2/2020 Southern Suncoast             1722          26.66%       27.12%       27.76%       28.11%
 11/2/2020 Western Alaska                   6          66.67%       66.67%      100.00%      100.00%
 11/2/2020 Western Arizona               1633          13.90%       44.64%       85.85%       87.75%
                    Central
 11/2/2020 Western Plains                      4        0.00%        0.00%       25.00%       25.00%

                     Colorado/W
 11/2/2020 Western   yoming               740           2.43%       58.24%       85.95%       86.08%
 11/2/2020 Western   Dakotas               10          40.00%       50.00%       80.00%       80.00%
 11/2/2020 Western   Hawkeye                7          57.14%       57.14%       85.71%       85.71%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 63 of 105




                                                               Processing   Processing   Processing
                                   Measured       Processing   Score Plus   Score Plus   Score Plus
                                   Volume:        Score:       1:           2:           3:
                                   Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District      Ballot         Ballot       Ballot       Ballot       Ballot
                     Mid-
 11/2/2020 Western   Americas            974           0.62%       98.46%       98.87%       98.97%
                     Nevada
 11/2/2020 Western   Sierra               36           5.56%       16.67%       16.67%       19.44%

 11/2/2020 Western   Northland            21           9.52%       19.05%       28.57%       28.57%
 11/2/2020 Western   Portland             85           9.41%       12.94%       17.65%       17.65%
                     Salt Lake
 11/2/2020 Western   City                 96           4.17%        4.17%        7.29%        9.38%
 11/2/2020 Western   Seattle             169          10.65%       13.61%       20.71%       23.08%
           Capital
 11/3/2020 Metro     Atlanta                  4        0.00%      100.00%      100.00%      100.00%
           Capital
 11/3/2020 Metro     Baltimore            17           0.00%        5.88%       47.06%       64.71%
           Capital
 11/3/2020 Metro     Capital                  1        0.00%        0.00%      100.00%      100.00%
           Capital   Greater S
 11/3/2020 Metro     Carolina             12           8.33%       91.67%       91.67%      100.00%
           Capital
 11/3/2020 Metro     Greensboro           16           0.00%       25.00%       25.00%       25.00%
           Capital   Mid-
 11/3/2020 Metro     Carolinas            12           0.00%       75.00%      100.00%      100.00%
           Capital   Norther
 11/3/2020 Metro     Virginia                 1        0.00%      100.00%      100.00%      100.00%
           Capital
 11/3/2020 Metro     Richmond                 4       25.00%       50.00%       50.00%      100.00%

 11/3/2020 Eastern   Appalachian              5        0.00%       80.00%      100.00%      100.00%
                     Central
                     Pennsylvani
 11/3/2020 Eastern   a                    19           0.00%       63.16%      100.00%      100.00%

 11/3/2020 Eastern   Kentuckiana              2        0.00%      100.00%      100.00%      100.00%
                     Norther
 11/3/2020 Eastern   Ohio                 25           0.00%       68.00%       84.00%       88.00%

 11/3/2020 Eastern   Ohio Valley              4        0.00%       25.00%       50.00%       50.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 64 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot

                     Philadelphia
 11/3/2020 Eastern   Metropo               16           0.00%       68.75%       68.75%      100.00%

 11/3/2020 Eastern   South Jersey              8       75.00%      100.00%      100.00%      100.00%

 11/3/2020 Eastern   Tennessee                 2        0.00%      100.00%      100.00%      100.00%

                     Western
 11/3/2020 Eastern   New York
                     Western
                     Pennsylvani
 11/3/2020 Eastern   a                    135           0.00%       75.56%       88.15%       95.56%
           Great     Central
 11/3/2020 Lakes     Illinois                  7        0.00%       14.29%       28.57%      100.00%
           Great
 11/3/2020 Lakes     Chicago                   5        0.00%        0.00%      100.00%      100.00%
           Great
 11/3/2020 Lakes     Detroit                   7        0.00%       71.43%      100.00%      100.00%
           Great
 11/3/2020 Lakes     Gateway                   1        0.00%      100.00%      100.00%      100.00%
           Great     Greater
 11/3/2020 Lakes     Indiana                   1        0.00%      100.00%      100.00%      100.00%
           Great     Greater
 11/3/2020 Lakes     Michigan                  3        0.00%      100.00%      100.00%      100.00%
           Great
 11/3/2020 Lakes     Lakeland                  0

 11/3/2020 Northeast Albany

 11/3/2020 Northeast Caribbean

                     Connecticut
 11/3/2020 Northeast Valley
                     Greater
 11/3/2020 Northeast Boston                    2        0.00%       50.00%      100.00%      100.00%

 11/3/2020 Northeast Long Island
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 65 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot

 11/3/2020 Northeast New York
                     Northern
                     New
 11/3/2020 Northeast England

                     Northern
 11/3/2020 Northeast New Jersey            71          16.90%       71.83%       71.83%       74.65%

 11/3/2020 Northeast Triboro

 11/3/2020 Northeast Westchester               0

 11/3/2020 Pacific   Bay-Valley                0
 11/3/2020 Pacific   Honolulu

 11/3/2020 Pacific   Los Angeles               0

 11/3/2020 Pacific   Sacramento            57           0.00%        0.00%        0.00%      100.00%

 11/3/2020 Pacific   San Diego                 2        0.00%       50.00%       50.00%       50.00%
                     San
 11/3/2020 Pacific   Francisco                 0

 11/3/2020 Pacific  Santa Ana                  4       75.00%       75.00%       75.00%      100.00%
                    Sierra
 11/3/2020 Pacific  Coastal                 0
 11/3/2020 Southern Alabama                12           0.00%       16.67%       83.33%      100.00%
 11/3/2020 Southern Arkansas
 11/3/2020 Southern Dallas                     8        0.00%      100.00%      100.00%      100.00%

 11/3/2020 Southern Ft. Worth                  2        0.00%      100.00%      100.00%      100.00%

 11/3/2020 Southern Gulf Atlantic          17           5.88%       76.47%      100.00%      100.00%
 11/3/2020 Southern Houston                12           0.00%       91.67%       91.67%       91.67%

 11/3/2020 Southern Louisiana                  7        0.00%       85.71%      100.00%      100.00%

 11/3/2020 Southern Mississippi                2        0.00%        0.00%       50.00%      100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 66 of 105




                                                              Processing   Processing   Processing
                                  Measured       Processing   Score Plus   Score Plus   Score Plus
                                  Volume:        Score:       1:           2:           3:
                                  Outbound       Outbound     Outbound     Outbound     Outbound
Date      Area       District     Ballot         Ballot       Ballot       Ballot       Ballot

 11/3/2020 Southern Oklahoma

 11/3/2020 Southern Rio Grande               2        0.00%      100.00%      100.00%      100.00%
                    South
 11/3/2020 Southern Florida               8          50.00%      100.00%      100.00%      100.00%
 11/3/2020 Southern Suncoast             11          27.27%       63.64%       72.73%      100.00%
 11/3/2020 Western Alaska
 11/3/2020 Western Arizona              121           0.00%        8.26%       33.06%       97.52%
                    Central
 11/3/2020 Western Plains

                     Colorado/W
 11/3/2020 Western   yoming              24          12.50%       41.67%       66.67%      100.00%
 11/3/2020 Western   Dakotas
 11/3/2020 Western   Hawkeye
                     Mid-
 11/3/2020 Western   Americas                9       11.11%       11.11%      100.00%      100.00%
                     Nevada
 11/3/2020 Western   Sierra

 11/3/2020 Western   Northland
 11/3/2020 Western   Portland                1        0.00%        0.00%      100.00%      100.00%
                     Salt Lake
 11/3/2020 Western   City                    9        0.00%       44.44%       44.44%       77.78%
 11/3/2020 Western   Seattle                 2       50.00%      100.00%      100.00%      100.00%
           Capital
 11/4/2020 Metro     Atlanta                 5        0.00%        0.00%       20.00%      100.00%
           Capital
 11/4/2020 Metro     Baltimore               0
           Capital
 11/4/2020 Metro     Capital
           Capital   Greater S
 11/4/2020 Metro     Carolina
           Capital
 11/4/2020 Metro     Greensboro              3        0.00%        0.00%       66.67%      100.00%
           Capital   Mid-
 11/4/2020 Metro     Carolinas
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 67 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot
           Capital   Norther
 11/4/2020 Metro     Virginia
           Capital
 11/4/2020 Metro     Richmond

 11/4/2020 Eastern   Appalachian
                     Central
                     Pennsylvani
 11/4/2020 Eastern   a                         2        0.00%        0.00%      100.00%      100.00%

 11/4/2020 Eastern   Kentuckiana
                     Norther
 11/4/2020 Eastern   Ohio                      3        0.00%        0.00%       66.67%      100.00%

 11/4/2020 Eastern   Ohio Valley               0

                     Philadelphia
 11/4/2020 Eastern   Metropo                   3        0.00%        0.00%       33.33%       33.33%

 11/4/2020 Eastern   South Jersey        1575          99.11%       99.62%       99.75%      100.00%

 11/4/2020 Eastern   Tennessee

                     Western
 11/4/2020 Eastern   New York
                     Western
                     Pennsylvani
 11/4/2020 Eastern   a                     10           0.00%        0.00%       40.00%       80.00%
           Great     Central
 11/4/2020 Lakes     Illinois
           Great
 11/4/2020 Lakes     Chicago                   2        0.00%        0.00%        0.00%      100.00%
           Great
 11/4/2020 Lakes     Detroit
           Great
 11/4/2020 Lakes     Gateway                   0
           Great     Greater
 11/4/2020 Lakes     Indiana                   6      100.00%      100.00%      100.00%      100.00%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 68 of 105




                                                               Processing   Processing   Processing
                                   Measured       Processing   Score Plus   Score Plus   Score Plus
                                   Volume:        Score:       1:           2:           3:
                                   Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District      Ballot         Ballot       Ballot       Ballot       Ballot
           Great     Greater
 11/4/2020 Lakes     Michigan                 1        0.00%        0.00%      100.00%      100.00%
           Great
 11/4/2020 Lakes     Lakeland

 11/4/2020 Northeast Albany

 11/4/2020 Northeast Caribbean

                     Connecticut
 11/4/2020 Northeast Valley
                     Greater
 11/4/2020 Northeast Boston                   0

 11/4/2020 Northeast Long Island

 11/4/2020 Northeast New York
                     Northern
                     New
 11/4/2020 Northeast England

                     Northern
 11/4/2020 Northeast New Jersey         1615          96.66%       96.66%       99.63%       99.63%

 11/4/2020 Northeast Triboro

 11/4/2020 Northeast Westchester

 11/4/2020 Pacific   Bay-Valley               0
 11/4/2020 Pacific   Honolulu                 0

 11/4/2020 Pacific   Los Angeles              0

 11/4/2020 Pacific   Sacramento           11           0.00%        0.00%        0.00%        0.00%

 11/4/2020 Pacific   San Diego                3        0.00%        0.00%       33.33%      100.00%
                     San
 11/4/2020 Pacific   Francisco                0
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 69 of 105




                                                                Processing   Processing   Processing
                                    Measured       Processing   Score Plus   Score Plus   Score Plus
                                    Volume:        Score:       1:           2:           3:
                                    Outbound       Outbound     Outbound     Outbound     Outbound
Date       Area      District       Ballot         Ballot       Ballot       Ballot       Ballot

 11/4/2020 Pacific  Santa Ana                  2        0.00%        0.00%      100.00%      100.00%
                    Sierra
 11/4/2020 Pacific  Coastal                    0
 11/4/2020 Southern Alabama                    0
 11/4/2020 Southern Arkansas
 11/4/2020 Southern Dallas

 11/4/2020 Southern Ft. Worth

 11/4/2020 Southern Gulf Atlantic              4        0.00%        0.00%       50.00%       75.00%
 11/4/2020 Southern Houston

 11/4/2020 Southern Louisiana

 11/4/2020 Southern Mississippi

 11/4/2020 Southern Oklahoma

 11/4/2020 Southern Rio Grande                 0
                    South
 11/4/2020 Southern Florida                    0
 11/4/2020 Southern Suncoast                   1        0.00%        0.00%      100.00%      100.00%
 11/4/2020 Western Alaska
 11/4/2020 Western Arizona                 80           0.00%        0.00%        1.25%       81.25%
                    Central
 11/4/2020 Western Plains

                     Colorado/W
 11/4/2020 Western   yoming                62           0.00%        0.00%        3.23%       95.16%
 11/4/2020 Western   Dakotas                0
 11/4/2020 Western   Hawkeye
                     Mid-
 11/4/2020 Western   Americas                  0
                     Nevada
 11/4/2020 Western   Sierra                    0

 11/4/2020 Western   Northland                 0
 11/4/2020 Western   Portland
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 70 of 105




                                                             Processing   Processing   Processing
                                 Measured       Processing   Score Plus   Score Plus   Score Plus
                                 Volume:        Score:       1:           2:           3:
                                 Outbound       Outbound     Outbound     Outbound     Outbound
Date      Area       District    Ballot         Ballot       Ballot       Ballot       Ballot
                     Salt Lake
 11/4/2020 Western   City                   0
 11/4/2020 Western   Seattle                0
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 71 of 105



                                                                             Processing   Processing
                                      Measured      Processing Processing Score Plus      Score Plus
                                      Volume:       Score:     Score Plus 1: 2:           3:
                                      Outbound      Outbound Outbound Outbound            Outbound
                                      Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                      Election      Election   Election      Election     Election
Date         Area      District       Mail          Mail       Mail          Mail         Mail
             Capital
10/24/2020   Metro     Atlanta                250       24.40%       48.40%      50.00%       58.40%
             Capital
10/24/2020   Metro     Baltimore             1047       70.58%       71.25%      71.54%       81.95%
             Capital
10/24/2020   Metro     Capital               1182       91.03%       93.49%      93.99%       94.16%
             Capital   Greater S
10/24/2020   Metro     Carolina               311       12.54%       21.54%      21.54%       70.42%
             Capital
10/24/2020   Metro     Greensboro            4995       89.51%       95.28%      95.84%       96.16%
             Capital   Mid-
10/24/2020   Metro     Carolinas             5016       61.96%       94.14%      95.59%       98.50%
             Capital   Norther
10/24/2020   Metro     Virginia               584       95.03%       95.38%      96.23%       96.23%
             Capital
10/24/2020   Metro     Richmond               142       92.25%       93.66%      94.37%       95.77%

10/24/2020 Eastern     Appalachian            107       68.22%       69.16%      69.16%       97.20%
                       Central
                       Pennsylvani
10/24/2020 Eastern     a                    34954        0.77%       76.54%      99.83%       99.89%

10/24/2020 Eastern     Kentuckiana          97348       99.89%       99.89%      99.90%       99.94%
                       Norther
10/24/2020 Eastern     Ohio                 79622       71.23%       75.08%      97.46%       97.61%

10/24/2020 Eastern     Ohio Valley         168990       89.40%       92.36%      99.78%       99.86%

                       Philadelphia
10/24/2020 Eastern     Metropo               5692        4.64%        7.36%      92.71%       95.45%

10/24/2020 Eastern     South Jersey         49733       47.19%       99.84%      99.84%       99.95%

10/24/2020 Eastern     Tennessee              522       12.64%       14.94%      16.67%       22.80%

                       Western
10/24/2020 Eastern     New York                63       23.81%       23.81%      23.81%       74.60%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 72 of 105



                                                                             Processing   Processing
                                   Measured         Processing Processing Score Plus      Score Plus
                                   Volume:          Score:     Score Plus 1: 2:           3:
                                   Outbound         Outbound Outbound Outbound            Outbound
                                   Non-Ballot       Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election         Election   Election      Election     Election
Date       Area      District      Mail             Mail       Mail          Mail         Mail
                     Western
                     Pennsylvani
10/24/2020 Eastern   a                     247          36.03%       39.27%      52.63%       97.17%
           Great     Central
10/24/2020 Lakes     Illinois            49876          99.08%       99.09%      99.87%       99.97%
           Great
10/24/2020 Lakes     Chicago               563          10.30%       10.48%      51.69%       54.35%
           Great
10/24/2020 Lakes     Detroit             25222           0.09%        5.30%      99.24%       99.24%
           Great
10/24/2020 Lakes     Gateway            292400          99.99%       99.99%      99.99%       99.99%
           Great     Greater
10/24/2020 Lakes     Indiana            106015          96.32%       97.35%      98.40%       98.41%
           Great     Greater
10/24/2020 Lakes     Michigan            10062          97.25%       97.27%      97.40%       97.99%
           Great
10/24/2020 Lakes     Lakeland           107975          99.08%       99.09%      99.54%       99.61%

10/24/2020 Northeast Albany                306          79.41%       79.74%      80.07%       95.75%

10/24/2020 Northeast Caribbean                  5       80.00%       80.00%    100.00%       100.00%

                     Connecticut
10/24/2020 Northeast Valley                694          79.54%       81.56%      81.56%       81.56%
                     Greater
10/24/2020 Northeast Boston               3835          99.45%       99.79%      99.92%       99.92%

10/24/2020 Northeast Long Island           146          92.47%       93.84%      95.21%       95.21%

10/24/2020 Northeast New York               86          34.88%       60.47%      77.91%       77.91%
                     Northern
                     New
10/24/2020 Northeast England              2806          98.93%       99.39%      99.39%       99.82%

                     Northern
10/24/2020 Northeast New Jersey          14511          99.85%       99.92%      99.94%       99.97%

10/24/2020 Northeast Triboro               668          11.38%       11.68%      11.68%       31.74%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 73 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date        Area     District       Mail          Mail       Mail          Mail         Mail

10/24/2020 Northeast Westchester            266       93.98%       94.36%      94.36%       95.11%

10/24/2020 Pacific   Bay-Valley             146       91.10%       91.78%      91.78%       91.78%
10/24/2020 Pacific   Honolulu                98       62.24%       63.27%      95.92%       95.92%

10/24/2020 Pacific   Los Angeles       1217722        99.89%       99.92%    100.00%       100.00%

10/24/2020 Pacific   Sacramento           43150       97.92%       97.95%      98.27%       98.35%

10/24/2020 Pacific   San Diego             9788       98.30%       98.39%      99.04%       99.38%
                     San
10/24/2020 Pacific   Francisco             4604       98.31%       98.59%      98.78%       98.85%

10/24/2020 Pacific  Santa Ana            248920       99.97%       99.97%      99.97%       99.97%
                    Sierra
10/24/2020 Pacific  Coastal              690227       99.99%       99.99%      99.99%       99.99%
10/24/2020 Southern Alabama                  58       51.72%       79.31%      84.48%       84.48%
10/24/2020 Southern Arkansas                 25       68.00%       84.00%      84.00%       92.00%
10/24/2020 Southern Dallas                  579       36.10%       84.46%      96.55%       99.14%

10/24/2020 Southern Ft. Worth               189       31.22%       50.79%      93.12%       99.47%

10/24/2020 Southern Gulf Atlantic         60586       99.10%       99.13%      99.26%       99.32%
10/24/2020 Southern Houston                 355        5.63%       98.03%      98.03%       98.59%

10/24/2020 Southern Louisiana               385        8.05%       70.91%      77.14%       86.23%

10/24/2020 Southern Mississippi             264        9.85%       97.35%      97.73%       97.73%

10/24/2020 Southern Oklahoma              89247       99.94%       99.94%      99.97%      100.00%

10/24/2020 Southern Rio Grande            22199       99.55%       99.72%      99.83%       99.92%
                    South
10/24/2020 Southern Florida                8346       51.99%       98.00%      99.32%       99.39%
10/24/2020 Southern Suncoast              21658       85.74%       86.65%      89.68%       97.27%
10/24/2020 Western Alaska                    59       64.41%       66.10%      66.10%       66.10%
10/24/2020 Western Arizona               169358       99.86%       99.93%      99.94%       99.97%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 74 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date       Area      District      Mail          Mail       Mail          Mail         Mail
                     Central
10/24/2020 Western   Plains              55946       99.99%       99.99%      99.99%       99.99%

                     Colorado/W
10/24/2020 Western   yoming               1124       91.90%       92.62%      94.75%       97.33%
10/24/2020 Western   Dakotas             17020       99.75%       99.88%      99.93%       99.99%
10/24/2020 Western   Hawkeye             14585       99.46%       99.54%      99.86%       99.86%
                     Mid-
10/24/2020 Western   Americas           123102       99.99%       99.99%      99.99%       99.99%
                     Nevada
10/24/2020 Western   Sierra              49827       99.78%       99.80%      99.97%       99.99%

10/24/2020 Western   Northland          122783       96.61%       99.02%      99.82%       99.86%
10/24/2020 Western   Portland             3526       62.20%       62.79%      62.82%       63.19%
                     Salt Lake
10/24/2020 Western   City                 1113       94.79%       95.15%      95.51%       98.56%
10/24/2020 Western   Seattle               380       32.89%       38.95%      41.84%       43.68%
           Capital
10/26/2020 Metro     Atlanta              4691       42.25%       98.47%      98.70%       98.89%
           Capital
10/26/2020 Metro     Baltimore            1968       38.16%       50.41%      95.07%       95.07%
           Capital
10/26/2020 Metro     Capital               351       89.46%       95.44%      98.29%       98.29%
           Capital   Greater S
10/26/2020 Metro     Carolina             1379       83.47%       84.26%      86.51%       86.73%
           Capital
10/26/2020 Metro     Greensboro           8166       74.90%       96.56%      97.93%       98.30%
           Capital   Mid-
10/26/2020 Metro     Carolinas            9803       35.10%       98.00%      99.12%       99.50%
           Capital   Norther
10/26/2020 Metro     Virginia              509       77.21%       81.14%      82.71%       82.71%
           Capital
10/26/2020 Metro     Richmond             1010       96.83%       99.01%      99.11%       99.21%

10/26/2020 Eastern   Appalachian          1094       96.71%       98.35%      98.35%       98.54%
                     Central
                     Pennsylvani
10/26/2020 Eastern   a                   19952        1.61%        5.48%      92.21%       99.22%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 75 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail

10/26/2020 Eastern   Kentuckiana          27025       99.77%       99.81%      99.82%       99.82%
                     Norther
10/26/2020 Eastern   Ohio                 16013       40.15%       69.83%      71.36%       95.06%

10/26/2020 Eastern   Ohio Valley         116617       52.91%       88.45%      88.60%       99.81%

                     Philadelphia
10/26/2020 Eastern   Metropo             405104        0.07%       99.09%      99.16%       99.98%

10/26/2020 Eastern   South Jersey        435304        3.25%       95.95%    100.00%       100.00%

10/26/2020 Eastern   Tennessee            14826       96.77%       96.99%      97.03%       97.50%

                     Western
10/26/2020 Eastern   New York               577       84.23%       85.96%      85.96%       86.31%
                     Western
                     Pennsylvani
10/26/2020 Eastern   a                     1714       83.43%       83.96%      98.83%       99.30%
           Great     Central
10/26/2020 Lakes     Illinois             55350       99.80%       99.86%      99.87%       99.97%
           Great
10/26/2020 Lakes     Chicago               1676       79.30%       79.53%      79.77%       82.22%
           Great
10/26/2020 Lakes     Detroit               4095       24.35%       24.79%      25.57%       96.95%
           Great
10/26/2020 Lakes     Gateway             164195       99.90%       99.92%      99.92%       99.97%
           Great     Greater
10/26/2020 Lakes     Indiana              75057       94.74%       94.93%      99.05%       99.29%
           Great     Greater
10/26/2020 Lakes     Michigan            134125       99.88%       99.89%      99.91%       99.97%
           Great
10/26/2020 Lakes     Lakeland             30948       90.89%       99.68%      99.71%       99.90%

10/26/2020 Northeast Albany                 236       64.83%       77.97%      77.97%       78.81%

10/26/2020 Northeast Caribbean              301       98.67%       98.67%      98.67%       98.67%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 76 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date        Area     District      Mail          Mail       Mail          Mail         Mail

                     Connecticut
10/26/2020 Northeast Valley               1034       76.79%       83.27%      83.37%       83.37%
                     Greater
10/26/2020 Northeast Boston               1498       78.30%       80.91%      81.11%       84.05%

10/26/2020 Northeast Long Island           384       77.86%       83.33%      84.38%       84.38%

10/26/2020 Northeast New York             1216       27.30%       98.11%      98.60%       98.60%
                     Northern
                     New
10/26/2020 Northeast England              1804       94.40%       95.95%      96.01%       96.06%

                     Northern
10/26/2020 Northeast New Jersey           1692       11.17%       15.43%      99.11%       99.17%

10/26/2020 Northeast Triboro              2662       14.31%       40.05%      40.20%       40.53%

10/26/2020 Northeast Westchester           252       80.16%       85.71%      86.11%       97.22%

10/26/2020 Pacific   Bay-Valley           3425       98.01%       98.63%      98.69%       98.80%
10/26/2020 Pacific   Honolulu             1174       99.49%       99.83%      99.91%       99.91%

10/26/2020 Pacific   Los Angeles         26764       92.45%       92.55%      95.77%       99.62%

10/26/2020 Pacific   Sacramento          11734       82.15%       82.80%      82.93%       87.22%

10/26/2020 Pacific   San Diego           21624       99.34%       99.46%      99.59%       99.83%
                     San
10/26/2020 Pacific   Francisco           32917       99.54%       99.59%      99.62%       99.77%

10/26/2020 Pacific  Santa Ana            23518       99.34%       99.38%      99.49%       99.92%
                    Sierra
10/26/2020 Pacific  Coastal              25779       94.81%       94.98%      95.00%       95.02%
10/26/2020 Southern Alabama                853       85.35%       86.52%      86.87%       86.87%
10/26/2020 Southern Arkansas               756       98.28%       99.21%      99.21%       99.34%
10/26/2020 Southern Dallas                1676       85.98%       86.93%      87.59%       94.15%

10/26/2020 Southern Ft. Worth             2416       47.56%       48.26%      97.85%       97.89%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 77 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail

10/26/2020 Southern Gulf Atlantic         10702       27.37%       81.96%      83.90%       84.92%
10/26/2020 Southern Houston                2430       97.45%       98.11%      99.88%       99.88%

10/26/2020 Southern Louisiana              1199       98.33%       99.17%      99.17%       99.33%

10/26/2020 Southern Mississippi             582       82.13%       84.02%      90.03%       90.55%

10/26/2020 Southern Oklahoma               5796       99.74%       99.93%      99.93%       99.93%

10/26/2020 Southern Rio Grande             2948       92.88%       94.03%      94.81%       99.42%
                    South
10/26/2020 Southern Florida               20858       87.23%       92.40%      99.43%       99.69%
10/26/2020 Southern Suncoast              59821       92.89%       93.97%      94.30%       96.61%
10/26/2020 Western Alaska                    21       66.67%       66.67%      80.95%       80.95%
10/26/2020 Western Arizona                22566       92.14%       92.39%      92.74%       93.42%
                    Central
10/26/2020 Western Plains                 38476       99.69%       99.73%      99.73%       99.86%

                     Colorado/W
10/26/2020 Western   yoming                2162       67.95%       96.76%      97.27%       97.64%
10/26/2020 Western   Dakotas                924       93.61%       96.97%      96.97%       97.08%
10/26/2020 Western   Hawkeye              31978       99.83%       99.89%      99.90%       99.99%
                     Mid-
10/26/2020 Western   Americas            154189       99.88%       99.89%      99.89%       99.94%
                     Nevada
10/26/2020 Western   Sierra                4869       98.58%       98.69%      99.40%       99.42%

10/26/2020 Western   Northland           202124       97.58%       99.46%      99.85%       99.98%
10/26/2020 Western   Portland              7773       61.84%       73.68%      73.94%       74.96%
                     Salt Lake
10/26/2020 Western   City                  3087       94.56%       95.43%      95.50%       96.83%
10/26/2020 Western   Seattle               3711       97.17%       97.98%      97.98%       98.84%
           Capital
10/27/2020 Metro     Atlanta                497        9.26%       83.70%      92.35%       92.96%
           Capital
10/27/2020 Metro     Baltimore             2670        2.62%        7.12%      13.71%       98.31%
           Capital
10/27/2020 Metro     Capital                380       11.05%       95.26%      95.79%       95.79%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 78 of 105



                                                                             Processing   Processing
                                      Measured      Processing Processing Score Plus      Score Plus
                                      Volume:       Score:     Score Plus 1: 2:           3:
                                      Outbound      Outbound Outbound Outbound            Outbound
                                      Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                      Election      Election   Election      Election     Election
Date         Area      District       Mail          Mail       Mail          Mail         Mail
             Capital   Greater S
10/27/2020   Metro     Carolina               220       10.91%       81.36%      81.82%       81.82%
             Capital
10/27/2020   Metro     Greensboro            1533       42.92%       58.25%      89.43%       91.39%
             Capital   Mid-
10/27/2020   Metro     Carolinas             3678       77.13%       87.66%      91.90%       99.67%
             Capital   Norther
10/27/2020   Metro     Virginia               961       83.14%       98.86%      98.86%       98.86%
             Capital
10/27/2020   Metro     Richmond               404       88.61%       99.75%      99.75%       99.75%

10/27/2020 Eastern     Appalachian             72       44.44%       95.83%      98.61%       98.61%
                       Central
                       Pennsylvani
10/27/2020 Eastern     a                     1063        1.79%       75.92%      82.69%       88.52%

10/27/2020 Eastern     Kentuckiana           6567       86.97%       99.98%      99.98%      100.00%
                       Norther
10/27/2020 Eastern     Ohio                 60024        0.34%       95.29%      96.69%       96.91%

10/27/2020 Eastern     Ohio Valley           2107       26.86%       30.09%      75.46%       92.55%

                       Philadelphia
10/27/2020 Eastern     Metropo             135644        0.00%        1.83%      99.47%       99.47%

10/27/2020 Eastern     South Jersey        134256        0.12%        1.12%      99.93%       99.95%

10/27/2020 Eastern     Tennessee             2617       72.33%       98.93%      98.93%       98.93%

                       Western
10/27/2020 Eastern     New York                31       77.42%      100.00%    100.00%       100.00%
                       Western
                       Pennsylvani
10/27/2020 Eastern     a                      247       95.14%       99.19%      99.60%       99.60%
           Great       Central
10/27/2020 Lakes       Illinois             12197       98.67%       99.79%      99.79%       99.79%
           Great
10/27/2020 Lakes       Chicago                121       16.53%       41.32%      42.15%       42.15%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 79 of 105



                                                                             Processing   Processing
                                   Measured         Processing Processing Score Plus      Score Plus
                                   Volume:          Score:     Score Plus 1: 2:           3:
                                   Outbound         Outbound Outbound Outbound            Outbound
                                   Non-Ballot       Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election         Election   Election      Election     Election
Date         Area    District      Mail             Mail       Mail          Mail         Mail
             Great
10/27/2020   Lakes   Detroit               874           0.80%       62.47%      62.81%       63.50%
             Great
10/27/2020   Lakes   Gateway              1394          22.88%       96.63%      96.84%       99.07%
             Great   Greater
10/27/2020   Lakes   Indiana              8906          14.42%       92.56%      92.56%       98.66%
             Great   Greater
10/27/2020   Lakes   Michigan            16923           0.10%       99.89%      99.89%       99.89%
             Great
10/27/2020   Lakes   Lakeland             1350           3.04%       85.70%      96.81%       96.81%

10/27/2020 Northeast Albany                 38          47.37%      100.00%    100.00%       100.00%

10/27/2020 Northeast Caribbean                  3       66.67%      100.00%    100.00%       100.00%

                     Connecticut
10/27/2020 Northeast Valley                225           8.00%       52.44%      56.44%       57.78%
                     Greater
10/27/2020 Northeast Boston               1700          92.18%       99.12%      99.12%       99.82%

10/27/2020 Northeast Long Island           174           5.75%       98.28%      98.28%       98.28%

10/27/2020 Northeast New York             1985          98.24%       99.65%      99.75%       99.75%
                     Northern
                     New
10/27/2020 Northeast England               806           1.99%       62.78%      62.90%       99.88%

                     Northern
10/27/2020 Northeast New Jersey           1618           0.62%       98.89%      98.95%       99.88%

10/27/2020 Northeast Triboro              1457          86.55%       87.44%      87.85%       87.92%

10/27/2020 Northeast Westchester           112          81.25%       98.21%    100.00%       100.00%

10/27/2020 Pacific   Bay-Valley           1020          94.31%       94.90%      95.00%      100.00%
10/27/2020 Pacific   Honolulu              100          97.00%       98.00%      98.00%       98.00%

10/27/2020 Pacific   Los Angeles         15724          73.42%       98.16%      98.17%       98.31%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 80 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date        Area     District       Mail          Mail       Mail          Mail         Mail

10/27/2020 Pacific   Sacramento            6421       34.68%       73.32%      73.32%       74.13%

10/27/2020 Pacific   San Diego            40972       98.05%       99.51%      99.51%       99.82%
                     San
10/27/2020 Pacific   Francisco             3281       96.37%       97.93%      98.05%       99.21%

10/27/2020 Pacific  Santa Ana             18786       96.49%       99.78%      99.81%       99.87%
                    Sierra
10/27/2020 Pacific  Coastal                4970       93.36%       98.69%      98.73%       99.40%
10/27/2020 Southern Alabama                 414        3.86%       96.38%      96.38%       96.38%
10/27/2020 Southern Arkansas                132        1.52%       48.48%      48.48%       48.48%
10/27/2020 Southern Dallas                 1033        0.87%       98.16%      98.26%       98.26%

10/27/2020 Southern Ft. Worth               436        2.52%       98.17%      98.17%       99.08%

10/27/2020 Southern Gulf Atlantic         15984       87.22%       90.69%      99.25%       99.32%
10/27/2020 Southern Houston                  75        9.33%       81.33%      84.00%       92.00%

10/27/2020 Southern Louisiana               118       11.02%       50.85%      51.69%       51.69%

10/27/2020 Southern Mississippi             111        3.60%       72.97%      73.87%       73.87%

10/27/2020 Southern Oklahoma                 65        4.62%       92.31%      93.85%       93.85%

10/27/2020 Southern Rio Grande              643        5.75%       93.00%      93.16%       93.62%
                    South
10/27/2020 Southern Florida               17458       95.13%       96.98%      97.57%       99.75%
10/27/2020 Southern Suncoast               2758        8.59%       54.21%      55.15%       70.38%
10/27/2020 Western Alaska                    87       49.43%       79.31%      88.51%       97.70%
10/27/2020 Western Arizona                 1085       46.18%       88.57%      89.59%       90.23%
                    Central
10/27/2020 Western Plains                 12057       96.92%       99.93%      99.93%       99.93%

                     Colorado/W
10/27/2020 Western   yoming                1499        1.67%       68.31%     95.26%        96.13%
10/27/2020 Western   Dakotas               1516        2.77%       98.02%     98.22%        98.22%
10/27/2020 Western   Hawkeye              29832        0.09%      100.00%    100.00%       100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 81 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date       Area      District      Mail          Mail       Mail          Mail         Mail
                     Mid-
10/27/2020 Western   Americas            31761        0.08%       99.94%      99.94%       99.94%
                     Nevada
10/27/2020 Western   Sierra                381       33.07%       59.32%      59.58%       66.67%

10/27/2020 Western   Northland          114634       82.91%       99.78%      99.90%       99.93%
10/27/2020 Western   Portland             3564       44.36%       78.11%      78.23%       78.79%
                     Salt Lake
10/27/2020 Western   City                  157       47.13%       56.05%      56.69%       68.79%
10/27/2020 Western   Seattle               432       28.47%       93.52%      94.21%       94.68%
           Capital
10/28/2020 Metro     Atlanta              1008       21.43%       28.17%      39.09%       90.08%
           Capital
10/28/2020 Metro     Baltimore             909        2.42%       54.13%      54.68%       58.42%
           Capital
10/28/2020 Metro     Capital               623       41.89%       74.00%      75.60%       75.76%
           Capital   Greater S
10/28/2020 Metro     Carolina              325        6.77%       35.08%      91.38%       91.69%
           Capital
10/28/2020 Metro     Greensboro          32780       97.46%       97.64%      98.97%       99.44%
           Capital   Mid-
10/28/2020 Metro     Carolinas            4045       12.39%       85.36%      91.94%       95.01%
           Capital   Norther
10/28/2020 Metro     Virginia               55       27.27%       41.82%      43.64%       43.64%
           Capital
10/28/2020 Metro     Richmond              344        6.40%       94.19%      96.22%       96.80%

10/28/2020 Eastern   Appalachian            53       22.64%       30.19%      69.81%       69.81%
                     Central
                     Pennsylvani
10/28/2020 Eastern   a                    5152       82.01%       82.05%      89.52%       91.67%

10/28/2020 Eastern   Kentuckiana          8951       28.41%       97.72%      99.90%       99.90%
                     Norther
10/28/2020 Eastern   Ohio                62354        1.41%        1.56%      97.74%       97.79%

10/28/2020 Eastern   Ohio Valley          3305       87.62%       90.20%      90.89%       94.58%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 82 of 105



                                                                              Processing   Processing
                                    Measured         Processing Processing Score Plus      Score Plus
                                    Volume:          Score:     Score Plus 1: 2:           3:
                                    Outbound         Outbound Outbound Outbound            Outbound
                                    Non-Ballot       Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election         Election   Election      Election     Election
Date       Area      District       Mail             Mail       Mail          Mail         Mail

                     Philadelphia
10/28/2020 Eastern   Metropo               5936           0.29%        0.44%       4.01%       99.83%

10/28/2020 Eastern   South Jersey          7304           0.18%        0.33%      21.99%       99.58%

10/28/2020 Eastern   Tennessee             6914           7.41%       96.75%      99.83%       99.91%

                     Western
10/28/2020 Eastern   New York               261           1.15%       92.72%      96.17%       96.17%
                     Western
                     Pennsylvani
10/28/2020 Eastern   a                       34          23.53%       70.59%      82.35%       85.29%
           Great     Central
10/28/2020 Lakes     Illinois              2347          76.10%       89.77%      99.62%       99.66%
           Great
10/28/2020 Lakes     Chicago               1984          42.84%       90.02%      92.19%       92.19%
           Great
10/28/2020 Lakes     Detroit             251881          99.89%       99.90%      99.93%       99.93%
           Great
10/28/2020 Lakes     Gateway               2824          39.59%       43.59%      99.15%       99.15%
           Great     Greater
10/28/2020 Lakes     Indiana              56994          92.00%       92.73%      99.26%       99.27%
           Great     Greater
10/28/2020 Lakes     Michigan              1737          43.75%       43.87%      97.70%       98.68%
           Great
10/28/2020 Lakes     Lakeland              2630          69.47%       86.69%      97.11%       99.54%

10/28/2020 Northeast Albany                 181           1.66%       96.13%      97.24%       97.24%

10/28/2020 Northeast Caribbean                   3        0.00%        0.00%      33.33%       33.33%

                     Connecticut
10/28/2020 Northeast Valley                 789          71.99%       91.51%      91.51%       91.76%
                     Greater
10/28/2020 Northeast Boston                  83          28.92%       73.49%      78.31%       81.93%

10/28/2020 Northeast Long Island                 8       12.50%       12.50%      37.50%       37.50%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 83 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date        Area     District       Mail          Mail       Mail          Mail         Mail

10/28/2020 Northeast New York                41        7.32%        9.76%      34.15%       36.59%
                     Northern
                     New
10/28/2020 Northeast England                205        5.37%        5.37%      93.66%       95.61%

                     Northern
10/28/2020 Northeast New Jersey            1681        0.06%       22.13%      98.27%       98.69%

10/28/2020 Northeast Triboro                377        2.65%       50.40%      54.11%       54.64%

10/28/2020 Northeast Westchester            443       16.48%       73.36%      98.42%       98.65%

10/28/2020 Pacific   Bay-Valley             156       93.59%       96.79%      96.79%       96.79%
10/28/2020 Pacific   Honolulu                55       92.73%       96.36%      98.18%       98.18%

10/28/2020 Pacific   Los Angeles          47315       81.18%       93.54%      98.19%       98.19%

10/28/2020 Pacific   Sacramento             726       46.83%       48.07%      86.91%       87.60%

10/28/2020 Pacific   San Diego             6663       98.44%       98.68%      99.95%       99.95%
                     San
10/28/2020 Pacific   Francisco             8237       98.58%       99.20%      99.59%       99.62%

10/28/2020 Pacific  Santa Ana              6354       93.30%       97.83%      99.91%       99.95%
                    Sierra
10/28/2020 Pacific  Coastal               31578       98.93%       99.69%      99.86%       99.88%
10/28/2020 Southern Alabama                 104        7.69%        9.62%      77.88%       77.88%
10/28/2020 Southern Arkansas                 11       72.73%       72.73%      90.91%       90.91%
10/28/2020 Southern Dallas                   29       27.59%       37.93%      48.28%       79.31%

10/28/2020 Southern Ft. Worth                86        8.14%       10.47%      62.79%       68.60%

10/28/2020 Southern Gulf Atlantic         18090       97.16%       98.41%      98.72%       99.30%
10/28/2020 Southern Houston                  37       45.95%       54.05%      67.57%       70.27%

10/28/2020 Southern Louisiana                34       38.24%       55.88%      67.65%       73.53%

10/28/2020 Southern Mississippi              55        0.00%        1.82%      83.64%       83.64%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 84 of 105



                                                                         Processing   Processing
                                  Measured      Processing Processing Score Plus      Score Plus
                                  Volume:       Score:     Score Plus 1: 2:           3:
                                  Outbound      Outbound Outbound Outbound            Outbound
                                  Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                  Election      Election   Election      Election     Election
Date      Area       District     Mail          Mail       Mail          Mail         Mail

10/28/2020 Southern Oklahoma               36       19.44%       19.44%      91.67%       91.67%

10/28/2020 Southern Rio Grande            186        8.60%       14.52%      83.87%       85.48%
                    South
10/28/2020 Southern Florida             24496       97.47%       97.60%     99.62%        99.64%
10/28/2020 Southern Suncoast            23820       90.26%       93.58%     96.90%        97.37%
10/28/2020 Western Alaska               12343       99.89%       99.97%    100.00%       100.00%
10/28/2020 Western Arizona               1483        1.15%       68.17%     85.03%        92.99%
                    Central
10/28/2020 Western Plains                5170       51.51%       98.70%      99.48%       99.54%

                     Colorado/W
10/28/2020 Western   yoming              2250       43.82%       44.49%      98.89%       99.16%
10/28/2020 Western   Dakotas              770       74.29%       80.65%      98.83%       98.83%
10/28/2020 Western   Hawkeye            20909        0.28%        0.32%      99.98%       99.99%
                     Mid-
10/28/2020 Western   Americas            3661        3.58%        3.58%      98.61%       98.61%
                     Nevada
10/28/2020 Western   Sierra               507       64.10%       65.68%      96.65%       97.04%

10/28/2020 Western   Northland          32327       62.46%       97.77%      99.49%       99.87%
10/28/2020 Western   Portland            4019       69.64%       69.64%      72.41%       72.75%
                     Salt Lake
10/28/2020 Western   City                  31       48.39%       48.39%      90.32%       93.55%
10/28/2020 Western   Seattle              139       31.65%       33.09%      41.73%       41.73%
           Capital
10/29/2020 Metro     Atlanta             1391       10.35%       10.57%      44.28%       49.68%
           Capital
10/29/2020 Metro     Baltimore            434        8.53%        8.53%      12.90%       14.75%
           Capital
10/29/2020 Metro     Capital              149       87.25%       87.92%      89.93%       91.28%
           Capital   Greater S
10/29/2020 Metro     Carolina             257       24.12%       25.29%      56.03%       95.72%
           Capital
10/29/2020 Metro     Greensboro         16917       78.99%       96.99%      98.81%       99.61%
           Capital   Mid-
10/29/2020 Metro     Carolinas           7774       86.11%       86.18%      98.07%       99.41%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 85 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail
           Capital   Norther
10/29/2020 Metro     Virginia               103       82.52%       82.52%      83.50%       83.50%
           Capital
10/29/2020 Metro     Richmond               786       18.45%       18.45%      20.48%       98.09%

10/29/2020 Eastern   Appalachian           1161       69.77%       69.77%      70.20%       99.05%
                     Central
                     Pennsylvani
10/29/2020 Eastern   a                      404       22.03%       33.42%      33.91%       39.11%

10/29/2020 Eastern   Kentuckiana           1433       77.53%       81.16%      89.11%       99.86%
                     Norther
10/29/2020 Eastern   Ohio                 21084        0.71%        2.28%       3.26%       90.61%

10/29/2020 Eastern   Ohio Valley           2220       86.71%       86.98%      90.95%       91.98%

                     Philadelphia
10/29/2020 Eastern   Metropo              33953        0.03%        0.03%       0.03%        3.12%

10/29/2020 Eastern   South Jersey         33540        0.12%        0.13%       0.13%        1.16%

10/29/2020 Eastern   Tennessee              630       62.38%       62.38%      79.21%       99.84%

                     Western
10/29/2020 Eastern   New York               675       99.11%       99.11%      99.56%      100.00%
                     Western
                     Pennsylvani
10/29/2020 Eastern   a                      371       96.77%       96.77%      98.92%      100.00%
           Great     Central
10/29/2020 Lakes     Illinois              1749       79.02%       79.02%      92.80%       98.28%
           Great
10/29/2020 Lakes     Chicago               1078       85.81%       85.81%      91.00%       91.47%
           Great
10/29/2020 Lakes     Detroit             151137       99.83%       99.83%      99.84%       99.89%
           Great
10/29/2020 Lakes     Gateway               2091       61.88%       61.88%      90.34%       99.33%
           Great     Greater
10/29/2020 Lakes     Indiana              25719       83.92%       87.60%      88.16%       98.57%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 86 of 105



                                                                             Processing   Processing
                                   Measured         Processing Processing Score Plus      Score Plus
                                   Volume:          Score:     Score Plus 1: 2:           3:
                                   Outbound         Outbound Outbound Outbound            Outbound
                                   Non-Ballot       Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election         Election   Election      Election     Election
Date       Area      District      Mail             Mail       Mail          Mail         Mail
           Great     Greater
10/29/2020 Lakes     Michigan             1017          27.43%       27.43%      27.63%       99.31%
           Great
10/29/2020 Lakes     Lakeland            94416          94.13%       94.13%      94.20%       99.98%

10/29/2020 Northeast Albany                876          84.02%       97.95%      99.20%       99.54%

10/29/2020 Northeast Caribbean                  5       80.00%       80.00%    100.00%       100.00%

                     Connecticut
10/29/2020 Northeast Valley                303          64.03%       67.66%      81.52%       82.84%
                     Greater
10/29/2020 Northeast Boston                509          52.06%       91.16%      97.64%       98.62%

10/29/2020 Northeast Long Island           113          60.18%       60.18%      71.68%       73.45%

10/29/2020 Northeast New York              266          87.59%       87.59%      92.48%       93.98%
                     Northern
                     New
10/29/2020 Northeast England               547          26.33%       96.53%      98.35%       99.27%

                     Northern
10/29/2020 Northeast New Jersey            158          49.37%       49.37%      67.09%       96.20%

10/29/2020 Northeast Triboro               582          96.05%       96.05%      96.22%       96.22%

10/29/2020 Northeast Westchester           659          96.66%       96.66%      97.88%       99.09%

10/29/2020 Pacific   Bay-Valley           3600          99.39%       99.58%      99.81%       99.86%
10/29/2020 Pacific   Honolulu              141          95.74%       96.45%      97.87%      100.00%

10/29/2020 Pacific   Los Angeles         12943          61.70%       71.54%      86.53%       93.86%

10/29/2020 Pacific   Sacramento           2537          93.14%       95.47%      96.02%       97.36%

10/29/2020 Pacific   San Diego            2502          25.14%       63.55%      64.35%       99.72%
                     San
10/29/2020 Pacific   Francisco            9160          98.89%       99.27%      99.45%       99.74%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 87 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date        Area     District       Mail          Mail       Mail          Mail         Mail

10/29/2020 Pacific  Santa Ana              2115       53.52%       54.14%      56.78%       99.62%
                    Sierra
10/29/2020 Pacific  Coastal                3073       90.66%       94.60%      98.18%       99.67%
10/29/2020 Southern Alabama                 275        6.55%        6.55%      78.55%       89.45%
10/29/2020 Southern Arkansas                156       83.33%       83.33%      90.38%       99.36%
10/29/2020 Southern Dallas                  122       35.25%       35.25%      95.08%       95.90%

10/29/2020 Southern Ft. Worth               363       95.87%       96.14%      97.80%       98.07%

10/29/2020 Southern Gulf Atlantic          7546       93.69%       97.68%      97.99%       98.38%
10/29/2020 Southern Houston                 129       31.78%       31.78%      46.51%       47.29%

10/29/2020 Southern Louisiana               163       93.87%       93.87%      97.55%       97.55%

10/29/2020 Southern Mississippi              67       23.88%       23.88%      28.36%       80.60%

10/29/2020 Southern Oklahoma                181       86.19%       86.19%      92.82%      100.00%

10/29/2020 Southern Rio Grande             1316       63.22%       63.22%      65.12%       98.86%
                    South
10/29/2020 Southern Florida               41814       97.00%       98.81%      98.88%       99.89%
10/29/2020 Southern Suncoast               5582       76.33%       83.91%      84.66%       85.17%
10/29/2020 Western Alaska                 17819       99.80%       99.92%      99.99%       99.99%
10/29/2020 Western Arizona                 1131       38.46%       38.55%      45.09%       88.51%
                    Central
10/29/2020 Western Plains                  1591       56.00%       57.26%      62.29%       99.87%

                     Colorado/W
10/29/2020 Western   yoming                1992       69.18%       95.38%      95.63%       97.84%
10/29/2020 Western   Dakotas               1798       96.27%       96.27%      97.66%       99.28%
10/29/2020 Western   Hawkeye               1887       31.53%       31.53%      31.53%      100.00%
                     Mid-
10/29/2020 Western   Americas              1406       16.07%       16.07%      17.99%      100.00%
                     Nevada
10/29/2020 Western   Sierra               10144       99.07%       99.52%      99.67%       99.98%

10/29/2020 Western   Northland            17489       52.51%       62.00%      98.95%       99.69%
10/29/2020 Western   Portland              3998       84.27%       84.42%      84.89%       85.04%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 88 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail
                     Salt Lake
10/29/2020 Western   City                  1025       94.83%       94.83%      97.46%       99.61%
10/29/2020 Western   Seattle                610       86.89%       86.89%      91.64%       92.62%
           Capital
10/30/2020 Metro     Atlanta               1195       60.33%       63.60%      66.03%       86.36%
           Capital
10/30/2020 Metro     Baltimore             1182       10.24%       10.41%      10.49%       12.44%
           Capital
10/30/2020 Metro     Capital                440       91.36%       92.95%      94.09%       97.27%
           Capital   Greater S
10/30/2020 Metro     Carolina               376       51.86%       55.32%      56.38%       61.97%
           Capital
10/30/2020 Metro     Greensboro           12028       88.14%       98.40%      98.46%       98.61%
           Capital   Mid-
10/30/2020 Metro     Carolinas             5066       34.21%       98.38%      98.38%       98.78%
           Capital   Norther
10/30/2020 Metro     Virginia               326       94.48%       96.32%      96.32%       99.69%
           Capital
10/30/2020 Metro     Richmond               453       78.81%       83.44%      83.44%       85.21%

10/30/2020 Eastern   Appalachian            570       96.49%       96.49%      96.49%       98.25%
                     Central
                     Pennsylvani
10/30/2020 Eastern   a                      129       26.36%       48.06%      49.61%       49.61%

10/30/2020 Eastern   Kentuckiana           1834       68.92%       71.70%      71.81%       73.88%
                     Norther
10/30/2020 Eastern   Ohio                  3345       19.67%       20.60%      22.69%       27.35%

10/30/2020 Eastern   Ohio Valley            838       77.33%       79.47%      79.71%       88.54%

                     Philadelphia
10/30/2020 Eastern   Metropo               1662       12.82%       12.82%      12.82%       13.06%

10/30/2020 Eastern   South Jersey          1557       39.18%       39.18%      39.18%       39.37%

10/30/2020 Eastern   Tennessee             2213       74.06%       89.61%      91.64%       99.05%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 89 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date       Area      District      Mail          Mail       Mail          Mail         Mail

                     Western
10/30/2020 Eastern   New York               81       37.04%       38.27%      38.27%       41.98%
                     Western
                     Pennsylvani
10/30/2020 Eastern   a                     985       98.68%       98.78%      98.78%       99.09%
           Great     Central
10/30/2020 Lakes     Illinois              505       37.43%       38.42%      38.42%       86.93%
           Great
10/30/2020 Lakes     Chicago               383       68.93%       69.19%      69.19%       69.45%
           Great
10/30/2020 Lakes     Detroit             40848        9.25%       99.38%      99.38%       99.65%
           Great
10/30/2020 Lakes     Gateway               894       41.50%       41.72%      41.72%       51.34%
           Great     Greater
10/30/2020 Lakes     Indiana             37069       93.08%       94.24%      94.43%       94.62%
           Great     Greater
10/30/2020 Lakes     Michigan             1208       71.85%       72.68%      79.97%       84.93%
           Great
10/30/2020 Lakes     Lakeland             1784       77.07%       79.32%      79.32%       91.31%

10/30/2020 Northeast Albany                267       25.09%       25.47%      34.46%       53.56%

10/30/2020 Northeast Caribbean             113       99.12%       99.12%      99.12%       99.12%

                     Connecticut
10/30/2020 Northeast Valley                 86       70.93%       70.93%      73.26%       73.26%
                     Greater
10/30/2020 Northeast Boston               2895       99.31%       99.48%      99.59%       99.65%

10/30/2020 Northeast Long Island           303       42.24%       42.24%      42.24%       74.92%

10/30/2020 Northeast New York             1174       99.06%       99.49%      99.49%       99.49%
                     Northern
                     New
10/30/2020 Northeast England              2874       96.90%       96.94%      99.27%       99.65%

                     Northern
10/30/2020 Northeast New Jersey           9059       99.46%       99.46%      99.53%       99.53%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 90 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date        Area     District       Mail          Mail       Mail          Mail         Mail

10/30/2020 Northeast Triboro               1291       96.75%       96.90%      96.90%       96.98%

10/30/2020 Northeast Westchester             74       93.24%       95.95%      97.30%       97.30%

10/30/2020 Pacific   Bay-Valley             969       97.01%       97.73%      98.04%       99.38%
10/30/2020 Pacific   Honolulu                58       96.55%       96.55%      96.55%       98.28%

10/30/2020 Pacific   Los Angeles           5710       47.13%       47.29%      56.25%       84.69%

10/30/2020 Pacific   Sacramento            1135       86.96%       87.40%      90.04%       90.75%

10/30/2020 Pacific   San Diego             1920       93.70%       96.30%      97.97%       98.18%
                     San
10/30/2020 Pacific   Francisco             5732       98.01%       99.37%      99.60%       99.69%

10/30/2020 Pacific  Santa Ana               532       65.41%       85.53%      86.28%       90.60%
                    Sierra
10/30/2020 Pacific  Coastal                2062       86.91%       87.10%      88.65%       92.82%
10/30/2020 Southern Alabama                1019       87.44%       87.44%      87.44%       98.43%
10/30/2020 Southern Arkansas                416       99.04%       99.28%      99.28%       99.28%
10/30/2020 Southern Dallas                  137       81.75%       81.75%      81.75%       98.54%

10/30/2020 Southern Ft. Worth              9487       99.83%       99.85%      99.85%       99.98%

10/30/2020 Southern Gulf Atlantic          4516       55.56%       74.11%      77.95%       81.44%
10/30/2020 Southern Houston                  95       84.21%       84.21%      84.21%       84.21%

10/30/2020 Southern Louisiana               469       33.48%       34.75%      34.75%       35.39%

10/30/2020 Southern Mississippi             495       82.42%       82.63%      92.32%       98.18%

10/30/2020 Southern Oklahoma                789       97.85%       97.97%      97.97%       98.10%

10/30/2020 Southern Rio Grande              593       90.56%       92.58%      92.58%       96.29%
                    South
10/30/2020 Southern Florida                7934       95.03%       95.55%     96.43%        99.24%
10/30/2020 Southern Suncoast               3240       72.50%       74.01%     74.94%        79.54%
10/30/2020 Western Alaska                  3538       76.68%       99.97%    100.00%       100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 91 of 105



                                                                          Processing    Processing
                                   Measured Processing Processing Score Plus            Score Plus
                                   Volume:      Score:      Score Plus 1: 2:            3:
                                   Outbound Outbound Outbound Outbound                  Outbound
                                   Non-Ballot Non-Ballot Non-Ballot Non-Ballot          Non-Ballot
                                   Election     Election    Election      Election      Election
Date       Area      District      Mail         Mail        Mail          Mail          Mail
10/30/2020 Western   Arizona              10807      99.24%       99.29%       99.32%        99.77%
                     Central
10/30/2020 Western   Plains                615      86.18%       86.67%      87.32%         93.82%

                     Colorado/W
10/30/2020 Western   yoming               1894      13.62%       48.89%      85.59%         86.54%
10/30/2020 Western   Dakotas               509      90.96%       91.94%      92.14%         96.66%
10/30/2020 Western   Hawkeye              2564      86.19%       86.54%      86.54%         86.54%
                     Mid-
10/30/2020 Western   Americas             1378      63.13%       63.13%      63.13%         63.50%
                     Nevada
10/30/2020 Western   Sierra                817      91.06%       91.19%      95.47%         95.59%

10/30/2020 Western   Northland           21222      80.15%       94.44%      96.82%         99.67%
10/30/2020 Western   Portland             1502      80.43%       81.76%      81.82%         82.22%
                     Salt Lake
10/30/2020 Western   City                  188      92.55%       92.55%      93.09%         94.15%
10/30/2020 Western   Seattle              3295      98.76%       99.15%      99.15%         99.15%
           Capital
10/31/2020 Metro     Atlanta              3570      45.24%       61.65%      62.24%         64.71%
           Capital
10/31/2020 Metro     Baltimore             982      68.13%       70.98%      71.28%         71.28%
           Capital
10/31/2020 Metro     Capital              1072      79.48%       98.79%      98.79%         99.07%
           Capital   Greater S
10/31/2020 Metro     Carolina             1882      45.64%       91.76%      91.92%         92.03%
           Capital
10/31/2020 Metro     Greensboro           6876      84.37%       90.23%      96.96%         97.24%
           Capital   Mid-
10/31/2020 Metro     Carolinas            7431      44.99%       53.38%      94.47%         94.51%
           Capital   Norther
10/31/2020 Metro     Virginia              648      77.16%       97.22%      97.38%         97.38%
           Capital
10/31/2020 Metro     Richmond             2345      95.05%       98.64%      98.64%         98.64%

10/31/2020 Eastern   Appalachian          1093      81.06%       89.66%      89.66%         89.66%
                     Central
                     Pennsylvani
10/31/2020 Eastern   a                    1221       8.52%       88.86%      88.94%         88.94%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 92 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail

10/31/2020 Eastern   Kentuckiana           3294       96.96%       98.66%      98.72%       98.72%
                     Norther
10/31/2020 Eastern   Ohio                  3786       57.47%       81.01%      83.28%       85.76%

10/31/2020 Eastern   Ohio Valley           3947       96.07%       96.50%      96.61%       96.61%

                     Philadelphia
10/31/2020 Eastern   Metropo              17283        6.46%       10.84%      10.84%       10.84%

10/31/2020 Eastern   South Jersey         17981       12.49%       13.55%      13.55%       13.55%

10/31/2020 Eastern   Tennessee             3585       97.21%       97.99%      99.08%       99.08%

                     Western
10/31/2020 Eastern   New York                85       27.06%       84.71%      84.71%       84.71%
                     Western
                     Pennsylvani
10/31/2020 Eastern   a                     2000       94.85%       96.20%      96.20%       96.20%
           Great     Central
10/31/2020 Lakes     Illinois              2084       86.52%       86.95%      87.04%       87.04%
           Great
10/31/2020 Lakes     Chicago               1753       89.33%       90.07%      90.07%       90.07%
           Great
10/31/2020 Lakes     Detroit              51038        2.25%        4.27%      99.21%       99.21%
           Great
10/31/2020 Lakes     Gateway               5413       98.08%       98.37%      98.39%       98.43%
           Great     Greater
10/31/2020 Lakes     Indiana             121412       89.44%       99.22%      99.27%       99.66%
           Great     Greater
10/31/2020 Lakes     Michigan              1615       81.86%       83.84%      84.02%       84.02%
           Great
10/31/2020 Lakes     Lakeland              5746       72.99%       79.90%      96.94%       96.94%

10/31/2020 Northeast Albany                 153       90.20%       94.77%      95.42%       96.08%

10/31/2020 Northeast Caribbean               10       90.00%      100.00%    100.00%       100.00%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 93 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date        Area     District      Mail          Mail       Mail          Mail         Mail

                     Connecticut
10/31/2020 Northeast Valley               1349       49.22%       94.81%      94.81%       95.11%
                     Greater
10/31/2020 Northeast Boston               1344       76.86%       96.65%      96.65%       96.95%

10/31/2020 Northeast Long Island           721       25.94%       99.86%      99.86%       99.86%

10/31/2020 Northeast New York              876       96.35%       96.46%      96.46%       99.32%
                     Northern
                     New
10/31/2020 Northeast England               991       75.98%       98.28%      98.28%       98.39%

                     Northern
10/31/2020 Northeast New Jersey          10828       98.82%       99.00%      99.00%       99.04%

10/31/2020 Northeast Triboro               767       97.00%       97.91%      97.91%       99.09%

10/31/2020 Northeast Westchester           165       81.21%       86.67%      87.27%       87.27%

10/31/2020 Pacific   Bay-Valley            586       96.42%       98.46%     98.81%        99.32%
10/31/2020 Pacific   Honolulu              155       70.32%      100.00%    100.00%       100.00%

10/31/2020 Pacific   Los Angeles          5199       19.83%       24.75%      25.04%       27.35%

10/31/2020 Pacific   Sacramento            375       66.93%       73.07%      74.40%       78.40%

10/31/2020 Pacific   San Diego             692       79.91%       96.39%      96.97%       98.41%
                     San
10/31/2020 Pacific   Francisco            4435       98.51%       99.39%      99.50%       99.62%

10/31/2020 Pacific  Santa Ana              373       63.81%       77.75%      80.16%       82.84%
                    Sierra
10/31/2020 Pacific  Coastal                992       11.09%       79.44%      79.44%       83.27%
10/31/2020 Southern Alabama               1133       83.85%       85.88%      85.88%       85.88%
10/31/2020 Southern Arkansas              1026       98.44%       99.90%      99.90%       99.90%
10/31/2020 Southern Dallas                1730       49.19%       98.79%      98.79%       98.84%

10/31/2020 Southern Ft. Worth              750       50.40%       99.87%      99.87%       99.87%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 94 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail

10/31/2020 Southern Gulf Atlantic          2910       31.79%       91.41%      94.16%       94.47%
10/31/2020 Southern Houston                1130       61.86%       98.67%      98.67%       98.67%

10/31/2020 Southern Louisiana              1632       71.32%       94.06%      94.06%       94.06%

10/31/2020 Southern Mississippi            1164       98.02%       99.83%      99.83%       99.91%

10/31/2020 Southern Oklahoma               2747       98.94%       99.78%      99.82%       99.82%

10/31/2020 Southern Rio Grande              890       65.28%       75.39%      75.84%       76.07%
                    South
10/31/2020 Southern Florida                8136       92.32%       98.83%      98.91%       99.37%
10/31/2020 Southern Suncoast               6922       74.56%       89.56%      89.64%       89.86%
10/31/2020 Western Alaska                   906       90.95%       93.71%      98.79%       99.45%
10/31/2020 Western Arizona                 1414       88.61%       90.24%      90.38%       90.74%
                    Central
10/31/2020 Western Plains                   472       78.18%       81.57%      81.57%       83.69%

                     Colorado/W
10/31/2020 Western   yoming                2947        8.35%       11.71%      71.56%       81.13%
10/31/2020 Western   Dakotas                678       71.24%       86.58%      86.58%       89.53%
10/31/2020 Western   Hawkeye               1751       75.33%       95.60%      95.60%       95.60%
                     Mid-
10/31/2020 Western   Americas              1940       89.64%       91.55%      91.55%       91.55%
                     Nevada
10/31/2020 Western   Sierra                 804       95.52%       97.26%      97.76%       98.26%

10/31/2020 Western   Northland            11925       79.23%       94.47%      95.65%       96.77%
10/31/2020 Western   Portland              1524       84.78%       85.83%      86.09%       86.22%
                     Salt Lake
10/31/2020 Western   City                   174       76.44%       91.95%      91.95%       94.83%
10/31/2020 Western   Seattle                630       77.46%       94.13%      95.56%       95.71%
           Capital
 11/2/2020 Metro     Atlanta               2957       51.23%       77.11%      85.29%       86.13%
           Capital
 11/2/2020 Metro     Baltimore             1280       28.28%       56.25%      95.08%       95.16%
           Capital
 11/2/2020 Metro     Capital                708       95.20%       96.89%      98.31%       98.31%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 95 of 105



                                                                             Processing   Processing
                                      Measured      Processing Processing Score Plus      Score Plus
                                      Volume:       Score:     Score Plus 1: 2:           3:
                                      Outbound      Outbound Outbound Outbound            Outbound
                                      Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                      Election      Election   Election      Election     Election
Date         Area      District       Mail          Mail       Mail          Mail         Mail
             Capital   Greater S
 11/2/2020   Metro     Carolina              2458       58.38%       87.67%      93.41%       93.49%
             Capital
 11/2/2020   Metro     Greensboro           27424       87.81%       98.18%      98.47%       98.79%
             Capital   Mid-
 11/2/2020   Metro     Carolinas            10537       90.98%       95.28%      96.66%       97.27%
             Capital   Norther
 11/2/2020   Metro     Virginia               668       94.31%       96.11%      97.16%       97.16%
             Capital
 11/2/2020   Metro     Richmond              1363       77.55%       95.38%      99.34%       99.41%

 11/2/2020 Eastern     Appalachian           1009       86.72%       93.95%      98.51%       98.51%
                       Central
                       Pennsylvani
 11/2/2020 Eastern     a                     2892       37.79%       85.96%      94.43%       94.50%

 11/2/2020 Eastern     Kentuckiana            717       68.06%       70.99%      72.11%       73.08%
                       Norther
 11/2/2020 Eastern     Ohio                  3470       42.48%       57.32%      63.95%       64.09%

 11/2/2020 Eastern     Ohio Valley            335       74.93%       88.36%      88.96%       88.96%

                       Philadelphia
 11/2/2020 Eastern     Metropo               3141       54.00%       70.52%      75.99%       76.06%

 11/2/2020 Eastern     South Jersey          3050       56.69%       74.23%      74.59%       74.59%

 11/2/2020 Eastern     Tennessee             1429       83.07%       94.68%      95.73%       97.13%

                       Western
 11/2/2020 Eastern     New York               383       78.85%       78.85%      78.85%       78.85%
                       Western
                       Pennsylvani
 11/2/2020 Eastern     a                     1236       97.65%       98.62%      99.19%       99.19%
           Great       Central
 11/2/2020 Lakes       Illinois              1123       27.60%       31.17%      31.70%       31.70%
           Great
 11/2/2020 Lakes       Chicago              31398       99.42%       99.72%      99.73%       99.74%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 96 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date         Area    District      Mail          Mail       Mail          Mail         Mail
             Great
 11/2/2020   Lakes   Detroit              4336       55.03%       71.70%      89.62%       94.63%
             Great
 11/2/2020   Lakes   Gateway               439       72.89%       76.77%      77.68%       78.13%
             Great   Greater
 11/2/2020   Lakes   Indiana             90432       72.40%       93.90%      99.05%       99.09%
             Great   Greater
 11/2/2020   Lakes   Michigan             1572       55.15%       87.66%      97.26%       97.26%
             Great
 11/2/2020   Lakes   Lakeland             6315       24.01%       47.03%      47.79%       83.82%

 11/2/2020 Northeast Albany                313       92.97%       92.97%      93.93%       93.93%

 11/2/2020 Northeast Caribbean              95       96.84%       96.84%    100.00%       100.00%

                     Connecticut
 11/2/2020 Northeast Valley               1736       94.76%       96.43%      97.93%       97.98%
                     Greater
 11/2/2020 Northeast Boston               1908       81.92%       84.22%      97.48%       97.64%

 11/2/2020 Northeast Long Island           443       87.81%       95.03%      97.97%       97.97%

 11/2/2020 Northeast New York              585       88.21%       91.62%      97.61%       97.61%
                     Northern
                     New
 11/2/2020 Northeast England              2442       64.70%       93.12%      99.39%       99.39%

                     Northern
 11/2/2020 Northeast New Jersey           4562       98.55%       99.17%      99.52%       99.54%

 11/2/2020 Northeast Triboro               532       90.23%       91.73%      96.24%       96.24%

 11/2/2020 Northeast Westchester           274       93.43%       95.62%      96.72%       96.72%

 11/2/2020 Pacific   Bay-Valley           1295       99.15%       99.23%      99.23%       99.31%
 11/2/2020 Pacific   Honolulu              483       95.65%       96.48%      97.52%       97.52%

 11/2/2020 Pacific   Los Angeles          4421       30.04%       30.33%      44.47%       44.54%
         Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 97 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail

 11/2/2020 Pacific   Sacramento           23155       99.07%       99.24%      99.26%       99.30%

 11/2/2020 Pacific   San Diego            21104       99.75%       99.83%      99.88%       99.89%
                     San
 11/2/2020 Pacific   Francisco            16183       97.60%       98.03%      98.29%       99.57%

 11/2/2020 Pacific  Santa Ana             30017       99.63%       99.69%      99.79%       99.81%
                    Sierra
 11/2/2020 Pacific  Coastal                1479       93.17%       93.64%      94.12%       94.32%
 11/2/2020 Southern Alabama                1232       47.08%       98.62%      99.27%       99.27%
 11/2/2020 Southern Arkansas                618       95.15%       98.06%      98.06%       98.06%
 11/2/2020 Southern Dallas                 2091       38.88%       94.69%      95.50%       95.50%

 11/2/2020 Southern Ft. Worth              1085       71.89%       97.88%      99.17%       99.17%

 11/2/2020 Southern Gulf Atlantic          3110       54.37%       92.83%      96.62%       97.68%
 11/2/2020 Southern Houston                2817       41.00%       87.50%      99.68%       99.72%

 11/2/2020 Southern Louisiana              1672       66.27%       90.07%      92.88%       92.94%

 11/2/2020 Southern Mississippi             598       89.97%       95.48%      95.82%       95.82%

 11/2/2020 Southern Oklahoma               1095       84.66%       97.81%      98.17%       98.17%

 11/2/2020 Southern Rio Grande             2357       92.96%       95.67%      96.10%       96.10%
                    South
 11/2/2020 Southern Florida               10668       69.82%       92.02%      98.72%       98.98%
 11/2/2020 Southern Suncoast              34480       96.13%       98.12%      98.24%       98.29%
 11/2/2020 Western Alaska                  2466        2.80%        9.12%      97.61%       99.96%
 11/2/2020 Western Arizona                 2130       90.23%       93.00%      94.51%       94.60%
                    Central
 11/2/2020 Western Plains                  1604       97.76%       98.75%      99.13%       99.13%

                     Colorado/W
 11/2/2020 Western   yoming                3126       42.74%       67.34%      86.31%       92.00%
 11/2/2020 Western   Dakotas               2669       94.83%       95.39%      95.95%       95.95%
 11/2/2020 Western   Hawkeye               1091       71.49%       73.79%      77.27%       77.27%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 98 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date       Area      District      Mail          Mail       Mail          Mail         Mail
                     Mid-
 11/2/2020 Western   Americas             1128       91.22%       94.06%      94.95%       94.95%
                     Nevada
 11/2/2020 Western   Sierra                741       81.51%       97.30%      97.57%       98.11%

 11/2/2020 Western   Northland           18394       83.50%       93.73%      98.43%       98.47%
 11/2/2020 Western   Portland             3609       69.22%       69.49%      69.58%       72.46%
                     Salt Lake
 11/2/2020 Western   City                 1844       66.38%       66.97%      67.14%       67.14%
 11/2/2020 Western   Seattle              1322       85.55%       90.02%      91.75%       98.56%
           Capital
 11/3/2020 Metro     Atlanta               873       10.77%       91.87%      97.25%      100.00%
           Capital
 11/3/2020 Metro     Baltimore            1727        1.16%       50.78%      96.47%      100.00%
           Capital
 11/3/2020 Metro     Capital              1049        0.86%       99.71%    100.00%       100.00%
           Capital   Greater S
 11/3/2020 Metro     Carolina              693        8.95%       87.45%      93.94%       99.86%
           Capital
 11/3/2020 Metro     Greensboro           8320       71.41%       92.00%      99.36%       99.42%
           Capital   Mid-
 11/3/2020 Metro     Carolinas            4161       89.91%       98.49%      99.64%       99.78%
           Capital   Norther
 11/3/2020 Metro     Virginia               36       69.44%      100.00%    100.00%       100.00%
           Capital
 11/3/2020 Metro     Richmond              535        4.86%        9.16%       9.35%      100.00%

 11/3/2020 Eastern   Appalachian           503        0.99%       95.23%      99.80%       99.80%
                     Central
                     Pennsylvani
 11/3/2020 Eastern   a                     771        2.59%       67.57%      92.61%       99.87%

 11/3/2020 Eastern   Kentuckiana            98       32.65%       90.82%      98.98%       98.98%
                     Norther
 11/3/2020 Eastern   Ohio                 1007        2.48%       89.57%      96.43%       99.50%

 11/3/2020 Eastern   Ohio Valley           162       10.49%       94.44%      96.91%       98.77%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 99 of 105



                                                                              Processing   Processing
                                    Measured         Processing Processing Score Plus      Score Plus
                                    Volume:          Score:     Score Plus 1: 2:           3:
                                    Outbound         Outbound Outbound Outbound            Outbound
                                    Non-Ballot       Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election         Election   Election      Election     Election
Date       Area      District       Mail             Mail       Mail          Mail         Mail

                     Philadelphia
 11/3/2020 Eastern   Metropo               1041           1.25%       98.75%      99.71%      100.00%

 11/3/2020 Eastern   South Jersey           107          14.02%       58.88%      98.13%      100.00%

 11/3/2020 Eastern   Tennessee               65          43.08%       86.15%      93.85%       95.38%

                     Western
 11/3/2020 Eastern   New York               201           2.99%       99.50%      99.50%       99.50%
                     Western
                     Pennsylvani
 11/3/2020 Eastern   a                       47          10.64%       74.47%      95.74%      100.00%
           Great     Central
 11/3/2020 Lakes     Illinois               159          22.01%       97.48%      99.37%       99.37%
           Great
 11/3/2020 Lakes     Chicago                690          99.28%      100.00%    100.00%       100.00%
           Great
 11/3/2020 Lakes     Detroit               1314           0.91%       81.35%      86.61%       93.68%
           Great
 11/3/2020 Lakes     Gateway               1435          80.42%       99.30%      99.86%      100.00%
           Great     Greater
 11/3/2020 Lakes     Indiana              29907           1.66%       90.18%      96.07%       99.92%
           Great     Greater
 11/3/2020 Lakes     Michigan               366           1.91%       96.45%      98.09%       98.91%
           Great
 11/3/2020 Lakes     Lakeland               112          30.36%       43.75%      46.43%       46.43%

 11/3/2020 Northeast Albany                 144           9.72%       99.31%      99.31%      100.00%

 11/3/2020 Northeast Caribbean                   5       80.00%      100.00%    100.00%       100.00%

                     Connecticut
 11/3/2020 Northeast Valley                  30          33.33%       96.67%      96.67%      100.00%
                     Greater
 11/3/2020 Northeast Boston                 312          13.46%       99.04%      99.36%       99.36%

 11/3/2020 Northeast Long Island                 6       33.33%       50.00%      83.33%      100.00%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 100 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail

 11/3/2020 Northeast New York                20      100.00%      100.00%    100.00%       100.00%
                     Northern
                     New
 11/3/2020 Northeast England                323        9.60%       99.38%      99.38%       99.69%

                     Northern
 11/3/2020 Northeast New Jersey              32       62.50%       93.75%      96.88%      100.00%

 11/3/2020 Northeast Triboro                 41       68.29%       90.24%      90.24%      100.00%

 11/3/2020 Northeast Westchester             19       68.42%       89.47%      94.74%       94.74%

 11/3/2020 Pacific   Bay-Valley             196        8.16%       98.98%     98.98%        98.98%
 11/3/2020 Pacific   Honolulu               135       68.89%      100.00%    100.00%       100.00%

 11/3/2020 Pacific   Los Angeles            335        4.78%       69.55%      69.85%      100.00%

 11/3/2020 Pacific   Sacramento            1413        6.02%       99.72%    100.00%       100.00%

 11/3/2020 Pacific   San Diego             1602       25.28%       99.88%      99.94%      100.00%
                     San
 11/3/2020 Pacific   Francisco              337       91.69%       94.07%      95.25%       97.03%

 11/3/2020 Pacific  Santa Ana              2569       46.71%       99.96%    100.00%       100.00%
                    Sierra
 11/3/2020 Pacific  Coastal                1201        1.58%       99.83%     99.83%       100.00%
 11/3/2020 Southern Alabama                 942        1.91%       98.94%     99.58%       100.00%
 11/3/2020 Southern Arkansas                 27       48.15%      100.00%    100.00%       100.00%
 11/3/2020 Southern Dallas                 1099        4.73%       97.27%     97.36%       100.00%

 11/3/2020 Southern Ft. Worth               435        4.60%       97.93%    100.00%       100.00%

 11/3/2020 Southern Gulf Atlantic          1659        2.35%       98.61%      99.16%       99.64%
 11/3/2020 Southern Houston                1096        2.74%       96.81%      99.36%      100.00%

 11/3/2020 Southern Louisiana               652        2.91%       48.31%      49.69%      100.00%

 11/3/2020 Southern Mississippi             136        2.21%       99.26%      99.26%      100.00%
       Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 101 of 105



                                                                         Processing   Processing
                                  Measured      Processing Processing Score Plus      Score Plus
                                  Volume:       Score:     Score Plus 1: 2:           3:
                                  Outbound      Outbound Outbound Outbound            Outbound
                                  Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                  Election      Election   Election      Election     Election
Date      Area       District     Mail          Mail       Mail          Mail         Mail

 11/3/2020 Southern Oklahoma               41       43.90%       90.24%      97.56%       97.56%

 11/3/2020 Southern Rio Grande            722        5.12%       99.31%      99.58%      100.00%
                    South
 11/3/2020 Southern Florida             11025        0.21%       97.76%      99.59%       99.98%
 11/3/2020 Southern Suncoast              282       51.77%       97.52%      99.29%      100.00%
 11/3/2020 Western Alaska                 123       35.77%       56.10%      65.85%       93.50%
 11/3/2020 Western Arizona                728       33.52%       99.18%      99.73%      100.00%
                    Central
 11/3/2020 Western Plains                  25       48.00%      100.00%    100.00%       100.00%

                     Colorado/W
 11/3/2020 Western   yoming              2092       62.91%       94.93%      98.57%       99.33%
 11/3/2020 Western   Dakotas              542       11.07%       99.45%      99.82%       99.82%
 11/3/2020 Western   Hawkeye              432        0.00%       99.31%      99.77%       99.77%
                     Mid-
 11/3/2020 Western   Americas             252       11.51%       97.22%      98.41%      100.00%
                     Nevada
 11/3/2020 Western   Sierra               220       70.45%      100.00%    100.00%       100.00%

 11/3/2020 Western   Northland           9470       83.33%       99.10%     99.70%        99.88%
 11/3/2020 Western   Portland             455        6.37%      100.00%    100.00%       100.00%
                     Salt Lake
 11/3/2020 Western   City                1039        3.66%       65.16%      65.16%       65.35%
 11/3/2020 Western   Seattle              591        4.91%       99.66%      99.83%      100.00%
           Capital
 11/4/2020 Metro     Atlanta              175       44.00%       48.57%      68.57%       76.57%
           Capital
 11/4/2020 Metro     Baltimore           1078        1.11%        1.58%      79.50%      100.00%
           Capital
 11/4/2020 Metro     Capital               38       31.58%       36.84%      89.47%       89.47%
           Capital   Greater S
 11/4/2020 Metro     Carolina             139       17.99%       25.18%      71.22%       97.84%
           Capital
 11/4/2020 Metro     Greensboro          1134       15.43%       20.46%      87.21%       95.15%
           Capital   Mid-
 11/4/2020 Metro     Carolinas            219       68.95%       82.65%      96.35%       99.09%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 102 of 105



                                                                              Processing   Processing
                                    Measured         Processing Processing Score Plus      Score Plus
                                    Volume:          Score:     Score Plus 1: 2:           3:
                                    Outbound         Outbound Outbound Outbound            Outbound
                                    Non-Ballot       Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election         Election   Election      Election     Election
Date       Area      District       Mail             Mail       Mail          Mail         Mail
           Capital   Norther
 11/4/2020 Metro     Virginia                15          73.33%       86.67%    100.00%       100.00%
           Capital
 11/4/2020 Metro     Richmond                62          62.90%       64.52%      87.10%       91.94%

 11/4/2020 Eastern   Appalachian             70          31.43%       32.86%    100.00%       100.00%
                     Central
                     Pennsylvani
 11/4/2020 Eastern   a                      926           3.56%        4.10%      91.47%       99.57%

 11/4/2020 Eastern   Kentuckiana           1669          98.68%       99.22%      99.94%       99.94%
                     Norther
 11/4/2020 Eastern   Ohio                    81          20.99%       20.99%      71.60%       87.65%

 11/4/2020 Eastern   Ohio Valley            514          95.53%       95.91%      98.64%       99.42%

                     Philadelphia
 11/4/2020 Eastern   Metropo                216          16.67%       16.67%      98.61%       99.54%

 11/4/2020 Eastern   South Jersey           423           3.78%        4.26%      98.82%      100.00%

 11/4/2020 Eastern   Tennessee              225          14.67%       15.56%      98.22%      100.00%

                     Western
 11/4/2020 Eastern   New York                    6       66.67%       66.67%    100.00%       100.00%
                     Western
                     Pennsylvani
 11/4/2020 Eastern   a                       42          71.43%       83.33%      97.62%      100.00%
           Great     Central
 11/4/2020 Lakes     Illinois                60          55.00%       88.33%      95.00%      100.00%
           Great
 11/4/2020 Lakes     Chicago                408          15.20%       96.57%      97.55%       98.53%
           Great
 11/4/2020 Lakes     Detroit                206           3.88%        4.85%      95.63%       97.57%
           Great
 11/4/2020 Lakes     Gateway                 62          64.52%       90.32%      93.55%      100.00%
           Great     Greater
 11/4/2020 Lakes     Indiana              51509          86.98%       87.06%      98.88%       99.92%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 103 of 105



                                                                          Processing   Processing
                                   Measured      Processing Processing Score Plus      Score Plus
                                   Volume:       Score:     Score Plus 1: 2:           3:
                                   Outbound      Outbound Outbound Outbound            Outbound
                                   Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                   Election      Election   Election      Election     Election
Date       Area      District      Mail          Mail       Mail          Mail         Mail
           Great     Greater
 11/4/2020 Lakes     Michigan               60       25.00%       31.67%      88.33%       96.67%
           Great
 11/4/2020 Lakes     Lakeland              118       67.80%       85.59%      90.68%       91.53%

 11/4/2020 Northeast Albany                 14       71.43%       85.71%    100.00%       100.00%

 11/4/2020 Northeast Caribbean             116        3.45%       28.45%    100.00%       100.00%

                     Connecticut
 11/4/2020 Northeast Valley                217       64.06%       78.34%      99.54%       99.54%
                     Greater
 11/4/2020 Northeast Boston                431       61.72%       68.21%    100.00%       100.00%

 11/4/2020 Northeast Long Island            13       92.31%      100.00%    100.00%       100.00%

 11/4/2020 Northeast New York               31       83.87%       83.87%      90.32%       93.55%
                     Northern
                     New
 11/4/2020 Northeast England               640       18.28%       19.06%      99.53%       99.69%

                     Northern
 11/4/2020 Northeast New Jersey             24       66.67%       70.83%      95.83%      100.00%

 11/4/2020 Northeast Triboro                22       81.82%       90.91%    100.00%       100.00%

 11/4/2020 Northeast Westchester            11       72.73%       72.73%      90.91%       90.91%

 11/4/2020 Pacific   Bay-Valley            116       93.97%       93.97%    100.00%       100.00%
 11/4/2020 Pacific   Honolulu               11       72.73%       90.91%    100.00%       100.00%

 11/4/2020 Pacific   Los Angeles           124       50.00%       50.81%      56.45%       56.45%

 11/4/2020 Pacific   Sacramento            242       47.52%       53.72%      99.17%       99.59%

 11/4/2020 Pacific   San Diego             111       40.54%       43.24%    100.00%       100.00%
                     San
 11/4/2020 Pacific   Francisco           31664       99.78%       99.91%      99.96%       99.98%
        Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 104 of 105



                                                                           Processing   Processing
                                    Measured      Processing Processing Score Plus      Score Plus
                                    Volume:       Score:     Score Plus 1: 2:           3:
                                    Outbound      Outbound Outbound Outbound            Outbound
                                    Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                    Election      Election   Election      Election     Election
Date       Area      District       Mail          Mail       Mail          Mail         Mail

 11/4/2020 Pacific  Santa Ana               865       90.87%       92.83%    100.00%       100.00%
                    Sierra
 11/4/2020 Pacific  Coastal                  94       64.89%       64.89%    100.00%       100.00%
 11/4/2020 Southern Alabama                 174       15.52%       18.39%     97.70%        98.85%
 11/4/2020 Southern Arkansas                 75       20.00%       20.00%     98.67%       100.00%
 11/4/2020 Southern Dallas                  117       57.26%       57.26%    100.00%       100.00%

 11/4/2020 Southern Ft. Worth               298        6.38%        7.38%      96.64%      100.00%

 11/4/2020 Southern Gulf Atlantic          8243       94.04%       94.47%      99.88%       99.94%
 11/4/2020 Southern Houston                  90       44.44%       47.78%      98.89%      100.00%

 11/4/2020 Southern Louisiana               142       10.56%       13.38%    100.00%       100.00%

 11/4/2020 Southern Mississippi              38       44.74%       50.00%    100.00%       100.00%

 11/4/2020 Southern Oklahoma                 20       70.00%       70.00%      85.00%      100.00%

 11/4/2020 Southern Rio Grande              141       21.99%       22.70%      97.87%       99.29%
                    South
 11/4/2020 Southern Florida                 254       17.32%       19.69%     50.00%        96.46%
 11/4/2020 Southern Suncoast               1407       94.03%       97.87%     99.93%       100.00%
 11/4/2020 Western Alaska                    21       38.10%      100.00%    100.00%       100.00%
 11/4/2020 Western Arizona                  483       88.61%       93.37%    100.00%       100.00%
                    Central
 11/4/2020 Western Plains                    95       24.21%       27.37%    100.00%       100.00%

                     Colorado/W
 11/4/2020 Western   yoming                5541       92.62%       93.11%     99.60%        99.77%
 11/4/2020 Western   Dakotas                523       95.98%       96.56%    100.00%       100.00%
 11/4/2020 Western   Hawkeye                 10       50.00%       50.00%    100.00%       100.00%
                     Mid-
 11/4/2020 Western   Americas                55       56.36%       78.18%      89.09%      100.00%
                     Nevada
 11/4/2020 Western   Sierra                  28       67.86%       78.57%      89.29%       96.43%

 11/4/2020 Western   Northland            10133       95.47%       98.62%      99.60%       99.82%
 11/4/2020 Western   Portland              1071       70.03%       98.32%      99.81%      100.00%
       Case 1:20-cv-02262-EGS Document 107-4 Filed 11/05/20 Page 105 of 105



                                                                        Processing   Processing
                                 Measured      Processing Processing Score Plus      Score Plus
                                 Volume:       Score:     Score Plus 1: 2:           3:
                                 Outbound      Outbound Outbound Outbound            Outbound
                                 Non-Ballot    Non-Ballot Non-Ballot Non-Ballot      Non-Ballot
                                 Election      Election   Election      Election     Election
Date      Area       District    Mail          Mail       Mail          Mail         Mail
                     Salt Lake
 11/4/2020 Western   City                239       98.33%       98.74%    100.00%       100.00%
 11/4/2020 Western   Seattle              87       79.31%       83.91%     98.85%        98.85%
